Exhibit 10.1

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

by and among

SAEXPLORATION, INC.,

as Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

and

CANTOR FITZGERALD SECURITIES,

as Agent

Dated as of July 25, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     2       1.1.    Definitions, Code Terms, Accounting Terms and Construction
   2  

2.

 

LOANS AND TERMS OF PAYMENT

     3       2.1.    Loan Advances    3       2.2.    Evidence of Advances:
Notes    4       2.3.    Borrowing Procedures    4       2.4.    Payments:
Optional Prepayments    6       2.5.    Mandatory Prepayments    7       2.6.   
Interest Rates, Rates, Payments and Calculations    9       2.7.    Designated
Account    10       2.8.    Statements of Obligations    10       2.9.   
Maturity Termination Dates    11       2.10.    Effect of Maturity    11      
2.11.    [Intentionally Omitted]    11       2.12.    Fees    12       2.13.   
Payments by the Lenders to the Agent: Settlement    12       2.14.   
[Intentionally Omitted]    13       2.15.    [Intentionally Omitted]    13  

3.

 

SECURITY INTEREST

     13       3.1.    Grant of Security Interest    13       3.2.    Borrower
Remains Liable    13       3.3.    Assignment of Insurance    14       3.4.   
Financing Statements and Intellectual Property Filings    14       3.5.   
[Intentionally Omitted]    15  

4.

 

CONDITIONS

     15       4.1.    Conditions Precedent to the Effectiveness of this
Agreement    15       4.2.    [Intentionally Omitted]    15       4.3.   
Conditions Precedent to any Subsequent Advance    15       4.4.    Conditions
Precedent to all Advances    15  

5.

 

REPRESENTATIONS AND WARRANTIES

     16  

6.

 

AFFIRMATIVE COVENANTS

     16       6.1.    Financial Statements, Reports, Certificates    16      
6.2.    Additional Reporting    16       6.3.    Existence    16       6.4.   
Maintenance of Properties    17       6.5.    Taxes; Obligations    17      
6.6.    Insurance    17       6.7.    Inspections, Exams, Collateral Exams and
Appraisals    18       6.8.    Account Verification    18       6.9.   
Compliance with Laws    18  

 

i



--------------------------------------------------------------------------------

    6.10.    Environmental    18       6.11.    Disclosure Updates    19      
6.12.    Collateral Covenants    20       6.13.    Material Contracts    24    
  6.14.    Location of Inventory, Equipment and Books    24       6.15.   
Further Assurances    25       6.16.    Term Credit Agreement, New Senior Notes
and Convertible Notes    26       6.17.    Post-Closing Deliverables    26      
6.18.    Excluded Subsidiaries    26  

7.

 

NEGATIVE COVENANTS

     26       7.1.    Indebtedness    26       7.2.    Liens    27       7.3.   
Restrictions on Fundamental Changes    27       7.4.    Disposal of Assets    28
      7.5.    Change of Name    28       7.6.    Nature of Business    28      
7.7.    Prepayments    28       7.8.    Amendments    29       7.9.    Change of
Control    29       7.10.    Accounting Methods    29       7.11.   
Investments, Controlled Investments    29       7.12.    Transactions with
Affiliates    29       7.13.    Use of Proceeds    30       7.14.    Limitation
on Issuance of Stock    30       7.15.    Consignments    30       7.16.   
Inventory and Equipment with Bailees    30       7.17.    Other Payments and
Distributions    30       7.18.    Term Documents, Existing Notes Documents, New
Senior Notes Documents and Convertible Notes
Documents    30  

8.

 

[INTENTIONALLY OMITTED]

     31  

9.

 

EVENTS OF DEFAULT

     31   10.   RIGHTS AND REMEDIES    34       10.1.    Rights and Remedies   
34       10.2.    Pledged Collateral    36       10.3.    Agent Appointed
Attorney in Fact    38       10.4.    Remedies Cumulative    39       10.5.   
Crediting of Payments and Proceeds    39       10.6.    Marshaling    39      
10.7.    License    39  

11.

 

WAIVERS; INDEMNIFICATION

     39       11.1.    Demand, Protest, Etc.    39       11.2.    Agent’s
Liability for Collateral    39       11.3.    Indemnification    40  

12.

 

NOTICES

     40  

 

ii



--------------------------------------------------------------------------------

13.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     42  

14.

 

ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS

     43       14.1.   Binding Effect, Successors and Assigns    43       14.2.  
Assignments and Participations    44       14.3.   Replacement of Lender    46  

15.

 

AMENDMENTS; WAIVERS

     48       15.1.   Amendments and Waivers    48       15.2.   No Waiver,
Cumulative Remedies    49  

16.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     49       16.1.   Taxes    49       16.2.   Increased Costs and Reduction of
Return    52       16.3.   Certificates of Lenders    53  

17.

 

THE AGENT

     53       17.1.   Appointment    53       17.2.   Nature of Duties    54    
  17.3.   Rights, Exculpation, Etc.    55       17.4.   Reliance    57      
17.5.   Indemnification    57       17.6.   Agent Individually    57       17.7.
  Sub-agents    57       17.8.   Successor Agent    58       17.9.   Delivery of
Information    58       17.10.   Collateral Matters    59       17.11.   Agency
for Perfection    60       17.12.   Actions with Respect to Collateral    60    
  17.13.   Filing of Proofs of Claim    60  

18.

 

GUARANTY

     61       18.1.   Guarantors    61       18.2.   Guaranty: Limitation of
Liability    61       18.3.   Guaranty Absolute    62       18.4.   Waivers and
Acknowledgments    63       18.5.   Subrogation    63       18.6.   Guaranty
Supplements    64       18.7.   Subordination    64       18.8.   Continuing
Guaranty, Assignments    65  

19.

 

GENERAL PROVISIONS

     65       19.1.   Effectiveness    65       19.2.   Section Headings    65  
    19.3.   Interpretation    65       19.4.   Severability of Provisions    65
      19.5.   Debtor-Creditor Relationship    66       19.6.   Counterparts,
Electronic Execution    66       19.7.   Revival and Reinstatement of
Obligations    66       19.8.   Confidentiality    66  

 

iii



--------------------------------------------------------------------------------

 

19.9.

  

Expenses

     68    

19.10.

  

Setoff

     68    

19.11.

  

Release, Retention in Satisfaction, Etc.

     69    

19.12.

  

Survival

     69    

19.13.

  

Patriot Act

     69    

19.14.

  

Integration

     70    

19.15.

  

Lender Instructions

     70    

19.16.

  

[Intentionally Omitted]

     70    

19.17.

  

Intercreditor Agreement

     70    

19.18.

  

Amendment and Restatement

     71    

19.19.

  

Reaffirmation and Grant of Security Interests

     71    

19.20.

  

Release

     72  

 

iv



--------------------------------------------------------------------------------

Schedules:

 

Schedule 2.1

 

Advances

Schedule 2.12

 

Fees

Schedule 6.1

 

Financial Statements, Reports, Certificates

Schedule 6.2

 

Additional Reports

Schedule 6.6

 

Insurance

Schedule 6.12(l)   Pledged Debt Instruments

Exhibits:

 

Exhibit A

 

Form of Compliance Certificate

Exhibit B

 

Conditions Precedent

Exhibit C

 

[Intentionally Omitted]

Exhibit D

 

Representations and Warranties

Exhibit E

 

Information Certificate

Exhibit F

 

Form of Guaranty Supplement

Exhibit G

 

Form of Borrowing Certificate

Exhibit H

 

Form of Assignment and Assumption

Exhibit I   Post-Closing Items

Annexes:

 

Annex A-1

 

Collection Account

Annex A-2

 

Authorized Person

Annex D-1

 

Designated Account

Annex P-1   Permitted Investments Annex P-2   Permitted Liens

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of this 25th day of July, 2018, by and among
SAExploration Inc., a Delaware corporation (the “Borrower”), SAExploration
Holdings, Inc., a Delaware corporation, SAExploration Sub, Inc., a Delaware
corporation, NES, LLC, an Alaska limited liability company, and SAExploration
Seismic Services (US), LLC, a Delaware limited liability company (collectively,
together with any Additional Guarantors (as defined herein), the “Guarantors”),
the Lenders party hereto from time to time (the “Lenders”) and Cantor Fitzgerald
Securities, in its capacities as administrative agent and collateral agent for
the Lenders (in such capacity, together with any of its successors and permitted
assigns in such capacity, the “Agent”).

WHEREAS, the Borrower, the Guarantors, and Wells Fargo Bank, National
Association, as lender (the “Original Lender”), are parties to that certain
Credit and Security Agreement dated as of November 6, 2014, as amended by that
certain First Amendment to Credit and Security dated as of June 29, 2016 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time immediately prior to giving effect to the First
Amended and Restated Credit Agreement (as hereinafter defined), the “Original
Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended, restated and replaced by
that certain First Amended and Restated Credit and Security Agreement dated as
of September 22, 2017, as amended by Amendment No. 1 to First Amended and
Restated Credit and Security Agreement dated as of December 21, 2017, Amendment
No. 2 to First Amended and Restated Credit and Security Agreement dated as of
February 28, 2018 and Amendment No. 3 to First Amended and Restated Credit and
Security Agreement dated as of July 5, 2018, (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time
immediately prior to giving the effect to this Agreement, the “First Amended and
Restated Credit Agreement”);

WHEREAS, on June 25, 2018 (the “Petition Date”), Geokinetics, Inc., a Delaware
corporation, and certain of its Subsidiaries (collectively, “Geokinetics”) filed
in the Bankruptcy Court (as hereinafter defined) a voluntary petition for relief
under chapter 11 of the Bankruptcy Code (as hereinafter defined) and continued
in the possession of its assets and in the management of its business as a
debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, Geokinetics Inc., a Delaware corporation and certain of its
subsidiaries, as debtors and debtors-in-possession under chapter 11 of the
Bankruptcy Code, as sellers, agreed to sell certain property and assets to the
Borrower (or its assignee), as buyer, pursuant to that certain asset purchase
agreement dated as of June 26, 2018 by and among Geokinetics Inc., Geokinetics
Holdings USA, Inc., Geokinetics Processing, Inc., Geokinetics USA, Inc.,
Advanced Seismic Technology, Inc., Geokinetics International Holdings, Inc.,
Geokinetics International, Inc., Geokinetics (Australasia) Pty. LTD., and
Geokinetics Exploration, Inc., as the sellers and SAExploration, Inc. (or its
assignee), as buyer (the “Asset Purchase Agreement”; the acquisition to be
consummated in accordance with the Asset Purchase Agreement, the “Geokinetics
Acquisition”);

WHEREAS, the Asset Purchase Agreement has been approved and confirmed pursuant
to the Sale Order (as hereinafter defined);

WHEREAS, the Borrower desires that the Lenders and the other parties hereto
agree to amend and restate the First Amended and Restated Credit Agreement in
its entirety to (a) facilitate the Geokinetics Acquisition and (b) make certain
other revisions thereto as more fully set forth herein, which amendment and
restatement shall become effective upon the Second Amended and Restated
Effective Date (as hereinafter defined);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Guarantors agree that all of Borrower’s obligations (including
without limitation all Obligations of the Borrower after giving effect to this
Agreement) under the Credit Facility are and shall continue to be guaranteed by
the Guarantors;

WHEREAS, it is the intent of the parties hereto that (i) this Agreement amend,
restate and replace the First Amended and Restated Credit Agreement in its
entirety and (ii) the Guaranty amend, restate and replace the existing Guaranty
in its entirety, and that this Agreement re-evidence all of the obligations
outstanding under the Original Credit Agreement, as amended and restated by the
First Amended and Restated Credit Agreement (immediately prior to this Agreement
becoming effective) as contemplated hereby, and does not constitute a novation
of the obligations and liabilities of the parties under the First Amended and
Restated Credit Agreement;

WHEREAS, it is the further intent of the parties hereto to confirm that (a) all
obligations of the Loan Parties under the other Loan Documents, as amended or
amended and restated hereby, as and if applicable, shall continue in full force
and effect at all times, (b) that the perfection and priority of the security
interest in and liens on the Collateral in favor of Original Lender (as assigned
to Cantor Fitzgerald Securities) and the liens on the Collateral in favor of the
Agent shall continue in full force and effect after the Second Amended and
Restated Effective Date as perfected liens securing the Obligations of the Loan
Parties in favor of the Agent for the benefit of the Secured Parties under each
of the Loan Documents, (c) from and after the First Amended and Restated
Effective Date, for purposes of the Intercreditor Agreement, the Agent shall be
the “ABL Agent” thereunder, (d) from and after the Second Amended and Restated
Effective Date, for purposes of the Intercreditor Agreement (i) this Agreement
shall constitute the “ABL Credit Agreement” thereunder and all references to the
“ABL Credit Agreement” contained therein shall be deemed to refer to this
Agreement, and (ii) all of the Obligations shall constitute “ABL Obligations”
thereunder, (e) the security interest in and lien on the Collateral in favor of
the Agent shall continue to constitute a Senior Lien (as defined in the
Intercreditor Agreement) and shall remain senior and prior to any Junior Lien
(as defined in the Intercreditor Agreement) in respect of the Collateral and
(f) all references to the Original Credit Agreement and the First Amended and
Restated Credit Agreement contained in the Loan Documents shall be deemed to
refer to this Agreement (unless the context clearly suggests otherwise); and

WHEREAS, the Lenders are willing to amend and restate the First Amended and
Restated Credit Agreement in its entirety to (a) facilitate the Geokinetics
Acquisition and (b) make certain other revisions thereto as more fully set forth
herein, in each case, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, subject to the satisfaction of
the conditions set forth herein, as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction, in
each case, are set forth in Schedule 1.1.

 

2



--------------------------------------------------------------------------------

2. LOANS AND TERMS OF PAYMENT.

2.1.    Loan Advances.

(a)    Purchased Obligations; Existing Obligations. As of the First Amended and
Restated Effective Date (as hereinafter defined), the Initial Lender purchased
all of the then outstanding Advances and other Obligations (each as defined in
the Original Credit Agreement) from the Original Lender (as more specifically
described in Schedule 1.1, the “Purchased Obligations”) pursuant to the
Assumption and Assignment Agreement. The outstanding Purchased Obligations and
all other Obligations (as defined in the Original Credit Agreement) outstanding
immediately prior to the First Amended and Restated Effective Date, in an amount
equal to $2,648,624.45 (at such time) (such obligations, collectively, the
“Existing Obligations”), constituted Advances and Obligations for all purposes
under the First Amended and Restated Credit Agreement and shall continue to
constitute Advances and Obligations under and be evidenced by this Agreement and
the other Loan Documents (and secured by the Collateral). The Loan Parties
hereby acknowledge and agree that they are jointly and severally liable to the
Secured Parties in respect of the Existing Obligations, without any offset,
defenses or counterclaims and that to the extent any offset, defenses or
counterclaims may exist, they were released by the Loan Parties pursuant to
Section 19.20 of the First Amended and Restated Credit Agreement and that, as of
the date hereof, $2,648,624.45 of the Existing Obligations remain outstanding.

(b)    First Amended and Restated Effective Date Advances. In addition to the
Existing Obligations, in reliance upon the representations and warranties of the
Loan Parties contained therein, each Lender as of the First Amended and Restated
Effective Date (after giving effect to the Closing Date Assignments) severally
and not jointly made, on the First Amended and Restated Effective Date, its
portion of the First Amended and Restated Effective Date Advance to the Borrower
in an amount equal to such Lender’s First Amended and Restated Effective Date
Advance Commitment. Each Lender’s First Amended and Restated Effective Date
Advance Commitment terminated immediately upon such Lender funding its First
Amended and Restated Effective Date Advance. The Loan Parties hereby acknowledge
and agree that they are jointly and severally liable to the Secured Parties in
respect of the First Amended and Restated Effective Date Advance, without any
offset, defenses or counterclaims and that to the extent any offset, defenses or
counterclaims may exist, they were released by the Loan Parties pursuant to
Section 19.20 of the First Amended and Restated Credit Agreement (or, to the
extent arising thereafter, are released by the Loan Parties pursuant to
Section 19.20 of this Agreement) and that, as of the date hereof, $2,351,375.55
of the First Amended and Restated Effective Date Advance remains outstanding.

(c)    Subsequent Advances. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Loan
Parties contained herein, on one or more occasions during the term of this
Agreement, by written request by Borrower to the Agent for the issuance of
Subsequent Advance Commitments (a “Subsequent Advance Commitment Request”), the
Borrower may request that the Lenders issue Subsequent Advance Commitments on a
pro rata basis. Notwithstanding any other provisions set forth herein, (i) no
Subsequent Advance Commitment shall be issued unless each Lender agrees to issue
a Subsequent Advance Commitment in an amount equal to its pro rata portion of
such Subsequent Advance Commitment, in such Lender’s sole and absolute
discretion, (ii) the Borrower shall only seek Subsequent Advance Commitments
from the Lenders party to this Agreement at the time of such Subsequent Advance
Commitment Request and (iii) no such Subsequent Advance Commitments shall cause
the aggregate amount of all Subsequent Advance Commitments issued hereunder to
exceed the Subsequent Advance Amount. To the extent that such Subsequent Advance
Commitment(s) are issued by the Lenders (in their sole and absolute discretion),
the Agent receives a request for a Subsequent Advance up to the available
Subsequent Advance Commitment(s) (a “Subsequent Advance Request”) and the
conditions precedent set forth in Exhibit B attached hereto have been satisfied
to the satisfaction of the

 

3



--------------------------------------------------------------------------------

Required Lenders or waived, Lenders shall make such Subsequent Advance to the
Borrower; provided, that (i) in no event shall any Lender be required to make
any Subsequent Advance in excess of such Lender’s Subsequent Advance Commitment,
if any, as in effect immediately prior to the funding of such Subsequent
Advance, (ii) (A) no such Subsequent Advance shall cause the aggregate amount of
all Subsequent Advances made hereunder by the Lenders to exceed the Subsequent
Advance Amount and (B) the aggregate principal amount of all Advances (including
the Existing Obligations but excluding Protective Advances) made hereunder shall
not exceed the Maximum Amount, (iii) each Subsequent Advance requested by
Borrower shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount (or, if less, the balance of the
outstanding Subsequent Advance Commitments) and (iv) even if a Subsequent
Advance Commitment has been issued, the decision as to whether to make a
Subsequent Advance shall be in the absolute discretion of such Lender and, as
such, no Lender shall be required to make a Subsequent Advance unless it
decides, in its sole and absolute discretion, to make such Subsequent Advance.
Each Lender’s Subsequent Advance Commitment shall be permanently (x) reduced,
immediately and without further action, by the amount of each Subsequent Advance
made by such Lender and (y) terminated upon such Lender’s refusal to fund a
Subsequent Advance requested on account of an already issued Subsequent Advance
Commitment. Notwithstanding any other provisions set forth herein (and for the
avoidance of doubt), the parties hereto acknowledge and agree that, as of the
date hereof, no Subsequent Advance Commitments are outstanding as of the date
hereof and no Subsequent Advance Commitments may be issued hereunder on or after
the date hereof. The Loan Parties hereby acknowledge and agree that they are
jointly and severally liable to the Secured Parties in respect of the
outstanding Subsequent Advances, without any offset, defenses or counterclaims
and that to the extent any offset, defenses or counterclaims may exist, they
were released by the Loan Parties pursuant to Section 19.20 of the First Amended
and Restated Credit Agreement (or, to the extent arising thereafter, are
released by the Loan Parties pursuant to Section 19.20 of this Agreement) and
that, as of the date hereof, $25,000,000.00 of Subsequent Advances remain
outstanding.

(d)    As of the date hereof, the aggregate principal amount of outstanding
Advances is set forth on Schedule 2.1 attached hereto.

(e)    Amounts borrowed pursuant to this Section 2.1 (or otherwise outstanding,
in the case of the Existing Obligations and other Advances outstanding on the
date hereof) that are repaid or prepaid at any time during the term of this
Agreement may not be reborrowed at any time during the term of this Agreement.
The outstanding principal amount of all Advances, together with interest accrued
and unpaid thereon, and any and all other Obligations, shall be due and payable
on the Termination Date.

2.2.    Evidence of Advances: Notes. Each Advance is evidenced by this Agreement
and, if requested by such Lender, Borrower shall promptly execute and deliver to
such Lender a Note payable to such Lender and its registered assigns in a
principal amount equal to the aggregate principal amount of Advances owed to
such Lender and its registered assigns.

2.3.    Borrowing Procedures.

(a)    Procedure for Borrowing.

(i)    Reserved.

(ii)    Each Subsequent Advance Commitment Request shall be made by a written
request to Agent and shall specify the amount of the requested Subsequent
Advance Commitment. Such written request must be received by the Agent no later
than 9:00 a.m. (New York City Time) at least fifteen (15) Business Days (or such
shorter period as the Required Lenders may agree in writing (including by
e-mail) delivered to the Agent and the Borrower) prior to the date that Agent
receives a Subsequent

 

4



--------------------------------------------------------------------------------

Advance Request. Promptly upon receiving a Subsequent Advance Commitment
Request, the Agent shall deliver the same to each Lender. The Lenders shall
respond to such request in writing (including by e-mail) delivered to the Agent
and the Borrower within five (5) Business Days after receiving such request
provided that if any Lender fails to so respond, it shall be deemed to reject
such request. The Agent shall notify the Borrower of the Issuance of the
Subsequent Advance Commitments within three (3) Business Days of all Lenders
agreeing to issue such Subsequent Advance Commitments. The date of issuance of
the Subsequent Advance Commitment of each Lender shall be deemed to be the date
on which the Agent notifies the Borrower that the Subsequent Advance Commitments
have been issued.

(iii)    Each Subsequent Advance Request shall be made by a written request, in
the form of the Borrowing Certificate, by an Authorized Person delivered to the
Agent. Such Borrowing Certificate must be received by the Agent no later than
9:00 a.m. (New York City Time) at least five (5) Business Days (or such shorter
period as the Required Lenders may agree in writing (including by e-mail)
delivered to the Agent and the Borrower) prior to the date that is the requested
Subsequent Advance Date specifying (i) the amount of such Borrowing, (ii) the
requested Funding Date, which shall be a Business Day, (iii) that the conditions
set forth in Sections 4.3 and 4.4 shall have been satisfied, and (iv) the wire
instructions for which such funds are to be disbursed, in each case, as of the
Subsequent Advance Date. Promptly upon receiving a Subsequent Advance Request,
the Agent shall deliver the same to each Lender. The Lenders shall respond to
such request in writing (including by e-mail) delivered to the Agent and the
Borrower within three (3) Business Days after receiving such request provided
that if any Lender fails to so respond, it shall be deemed to reject such
request. The Borrower shall not send any Subsequent Advance Requests (x) unless
Subsequent Advance Commitments have been issued and remain outstanding or
(y) that requests Subsequent Advances in an amount that exceeds the then
available Subsequent Advance Commitments. No Lender shall be required to fund
more than it’s pro rata portion of any issued Subsequent Advance Commitments (as
a result of another Lender refusing to fund a Subsequent Advance or otherwise);
provided that failure by a Lender to fund its issued Subsequent Advance
Commitment shall not preclude other Lenders from funding their respective
Subsequent Advance Commitments at their sole and absolute discretion.

(iv)    Promptly following receipt of a Borrowing Certificate in accordance with
Section 2.3(a)(i) and (iii) or a Subsequent Advance Commitment Request in
accordance with Section 2.3(a)(ii), the Agent shall forthwith advise each Lender
of the details thereof.

(b)    Making of Loans. Each Lender shall make each Advance to be made by it
hereunder in accordance with Section 2.1(c) on the proposed Funding Date by wire
transfer of immediately available funds to such account as the Agent may
designate not later than 12:00 p.m. (New York City time), on the Funding Date
and the Agent shall promptly credit and/or remit the amounts so received to the
Designated Account or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived by the
Required Lenders, promptly return the amounts so received to the respective
Lenders; provided, that the Agent shall only be required to advance funds to
Borrower with respect to an Advance to the extent that the Agent shall have
received such funds from the Lenders. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to make any Advance if one (1) or more of
the applicable conditions precedent set forth in Section 4 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived by the Required Lenders,.

(c)    [Intentionally Omitted].

(d)    Protective Advances. One or more of the Lenders, acting through the
Agent, may make an Advance for any reason at any time in its Permitted
Discretion, without Borrower’s compliance with any of the conditions of this
Agreement, and (i) disburse the proceeds directly to third Persons in order

 

5



--------------------------------------------------------------------------------

to protect the Agent’s interest in the Collateral or to perform any obligation
of Borrower under this Agreement or otherwise to enhance the likelihood of
repayment of the Obligations, or (ii) apply the proceeds to outstanding
Obligations then due and payable (such Advance, a “Protective Advance”).

(e)    [Intentionally Omitted].

2.4.    Payments: Optional Prepayments.

(a)    Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made by means as directed by the Agent for the
account of each Lender from time to time.

(b)    Proceeds of Collateral. If the Borrower or any other Loan Party receives
a payment of the Proceeds of Collateral (including, without limitation, Proceeds
of Collateral from the sale of Excluded Property), such Loan Party will promptly
deposit the payment or proceeds into the Collection Account or another Deposit
Account that is not an Excluded Account.

(c)    Optional Prepayments Generally. Borrower may at any time upon written
notice by Borrower to the Agent, not later than 12:00 p.m. (New York City time)
three Business Days prior to the day of prepayment (which notice shall specify
the amount and date of the prepayment), prepay the Advances in whole or in part
in an amount greater than or equal to $1,000,000 (or the full remaining amount),
in each instance, without penalty or premium (subject to the fees payable
pursuant to Schedule 2.12). Any partial prepayments of Advances shall be applied
as directed by Borrower.

(d)    Notices. The notice of any prepayment pursuant to clause (c) above shall
not thereafter be revocable by Borrower and the Agent will promptly notify each
Lender thereof; provided, however, that a notice of prepayment delivered by
Borrower in connection with a prepayment of the Obligations in full may state
that such prepayment is conditioned upon the consummation of equity offerings or
the effectiveness of other credit facilities, in each case, the proceeds of
which shall be used to repay the Obligations in whole or in part, in cash, in
which case such notice may be revoked by Borrower (by written notice provided to
the Agent on or prior to the specified effective date thereof) if such condition
is not satisfied. The payment amount specified in such notice shall be due and
payable on the date specified therein (except as provided in the foregoing
proviso).

(e)    Application of Payments.

(i)    At all times during which an Event of Default is not continuing (unless
otherwise specified herein), all amounts paid by Borrower to the Agent for the
benefit of the Lenders in respect of the Obligations (other than (x) payments
specifically earmarked by Borrower under Section 2.4(c) for application to
certain principal, interest, fees or expenses hereunder and (y) regularly
scheduled interest payments (whether at the Default Rate or otherwise)), shall
be applied in the following order of priority:

FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;

SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Lenders to the extent reimbursable under the Loan Documents;

 

6



--------------------------------------------------------------------------------

THIRD, pro rata to the payment of any other fees then due and payable to the
(applicable) Lenders hereunder or under any other Loan Documents;

FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the (applicable) Lenders hereunder;

FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations; and

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(e)(i) then due and payable.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above.

(ii)    Notwithstanding anything in this Agreement or any other Loan Document
which may be construed to the contrary, subsequent to the occurrence and during
the continuance of an Event of Default, payments and prepayments with respect to
the Obligations (from realization on Collateral or otherwise) shall be applied
as provided in Section 2.4(e)(i) or, with respect to any amounts remaining after
the application of such payments and prepayments as set forth in clause FIRST of
Section 2.4(e)(i), as otherwise determined by the Required Lenders in their sole
discretion; provided, that, upon satisfaction in full of all Obligations in
cash, such amount shall be paid to Borrower or such other Person entitled
thereto under applicable law. Borrower and each other Loan Party hereby
irrevocably waives the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
Proceeds of Collateral.

2.5.    Mandatory Prepayments.

(a)    Scheduled Principal Payments. The principal amount of the Advances,
together with all interest and fees due thereon, and all other outstanding
Obligations shall be paid in full in cash on the Maturity Date.

(b)    Overadvances. If at any time, the aggregate principal amount of the
Advances made hereunder exceeds the Maximum Amount (such overage, the
“Overadvance Amount”), then the Borrower shall immediately, upon demand of the
Agent (at the direction of the Required Lenders) pay the Obligations in an
aggregate amount equal to the Overadvance Amount.

(c)    Asset Dispositions; Events of Loss. Subject to the Intercreditor
Agreement and Section 2.5(g)(ii) and (iii) if a Loan Party or any Subsidiary of
a Loan Party (other than any Excluded Subsidiary) shall at any time or from time
to time:

(i)    make a Disposition; or

(ii)    suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceed $250,000, then
(A) Borrower shall promptly notify the Agent in writing of such Disposition or
Event of Loss (including the amount of the estimated Net Proceeds to be received
by a Loan Party and/or such Subsidiary (other than any Excluded Subsidiary) in
respect thereof) and Agent shall promptly notify each Lender of the same and
(B) promptly following receipt by a Loan Party and/or such Subsidiary (other
than any Excluded Subsidiary) of the Net Proceeds of such Disposition or Event
of Loss, Borrower shall

 

7



--------------------------------------------------------------------------------

offer in writing to deliver, or cause to be delivered, an amount equal to such
excess Net Proceeds to the Agent for distribution to the Lenders as a prepayment
of the Advances, which prepayment shall be applied in accordance with
Section 2.5(g). Within ten (10) Business Days after the Agent’s receipt of
notice of the availability of such Net Proceeds, the Agent shall inform the
Borrower whether one or more of the Lenders (based on the individual election of
such Lender delivered in writing (including by email) to the Agent) shall
require some or all of such Net Proceeds to be paid to the Agent as a prepayment
of the Advances to be applied by the Agent in accordance with Section 2.5(g). If
the Agent, on behalf of the Lenders, elects not to receive some or all Net
Proceeds, except as provided in this Section 2.5(c) or as otherwise permitted
under the Term Documents, the Loan Parties shall use such Net Proceeds (which
one or more Lenders elected not to accept) to make a prepayment of the Term Loan
Obligations. Notwithstanding the foregoing and provided no Event of Default has
occurred and is continuing, such prepayment of Obligations shall not be required
to the extent a Loan Party or such Subsidiary reinvests such Net Proceeds of
such Disposition or Event of Loss in capital assets then used or usable in the
business of Borrower or such Subsidiary or to repair or replace the property
subject to such Event of Loss, within one hundred eighty (180) days after the
date of such Disposition or Event of Loss; provided, that, if the subject of
such Disposition or Event of Loss is Collateral, then the Borrower shall use the
Net Proceeds of such Disposition or Event of Loss to acquire assets that
constitute Collateral.

(d)    [Intentionally Omitted].

(e)    Alaska Tax Credits. Subject to Section 2.5(g)(ii) and (iii), within five
(5) Business Days after receipt by any Loan Party or any Subsidiary of any Loan
Party (other than any Excluded Subsidiary) of any payment or monetization with
respect to the Alaska Tax Credits, Borrower shall notify the Agent in writing of
its receipt of such funds (and Agent shall promptly notify each Lender of the
same), and if the Agent notifies the Borrower in writing of the Lenders’ desire
that some or all of such payment be applied to reduce the Obligations hereunder
(based on the direction of each individual Lender), the Borrower shall promptly
deliver, or cause to be delivered, to the Agent an amount equal to such payment
or monetization (or portion thereof, as applicable) requested by Agent for
application to the outstanding Obligations in accordance with Section 2.5(g).

(f)    Convertible Notes. Within one (1) Business Day after issuance of the
Convertible Notes, Borrower shall promptly deliver, or cause to be delivered, to
Agent, an amount equal to the Net Proceeds from the issuance of such Convertible
Notes less the amount necessary to repay in full in cash the Closing Date
Acquisition Obligations then outstanding, for application to the outstanding
Obligations in accordance with Section 2.4(e).

(g)    Application of Prepayments.

(i)    Any prepayments pursuant to Section 2.5(c) or Section 2.5(e) shall be
applied to prepay the Obligations in accordance with Section 2.4(e).

(ii)    Notwithstanding anything to the contrary, unless otherwise provided in
Intercreditor Agreement, any Lender shall be permitted to waive all or any
portion of its pro rata share of any such prepayments under this Section 2.5
(other than prepayments pursuant to Section 2.5(f) hereof, which shall not be
waivable) by providing written notice to the Agent within five (5) Business Days
after receiving notice from Agent regarding a Disposition or Event of Loss
pursuant to Section 2.5(c) or a notice of Borrower’s receipt of the Alaska Tax
Credits pursuant to Section 2.5(e) provided that, in each case, if the Lender
fails to timely waive such prepayment, such Lender shall be deemed to accept
such payment.

 

8



--------------------------------------------------------------------------------

(iii)    Any prepayments that are to be applied pursuant to Section 2.5(c) or
Section 2.5(e) but are waived pursuant to Section 2.5(g)(ii) shall be applied by
the Loan Parties to the Term Loan Obligations to the extent required thereunder.

(h)    No Implied Consent. Provisions contained in this Section 2.5 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.6.    Interest Rates, Rates, Payments and Calculations.

(a)    Interest Rates. Subject to Sections 2.6(b) and 2.6(d), all outstanding
Obligations and Subsequent Advance Commitments shall bear interest, at a rate
per annum equal to the Interest Rate, it being understood that on and after the
date on which the Lenders issue a Subsequent Advance Commitment, the full amount
thereof shall bear interest at the Interest Rate regardless of whether or not
the Borrower has requested that such Subsequent Advance Commitment be funded
provided that interest shall no longer accrue on any Lender’s Subsequent Advance
Commitment upon such Lender refusing to fund any Subsequent Advance requested on
account of such Subsequent Advance Commitment.

(b)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at any time following the Termination Date, at the reasonable
discretion of the Required Lenders and upon written notice by the Required
Lenders to the Agent and the Borrower, the principal amount of all Obligations
shall bear interest at a per annum rate equal to two (2) percentage points above
the per annum rate otherwise applicable hereunder (the “Default Rate”). For
avoidance of doubt, the Lenders may assess the Default Rate commencing on the
date of the occurrence of an Event of Default irrespective of the date of
reporting or declaration of such Event of Default. All such interest shall be
payable in cash on demand of the Agent or the Required Lenders.

(c)    Payment. Except as otherwise provided under Section 2.5, Section 2.6(b)
and this Section 2.6(c), interest on the outstanding Obligations and the
Subsequent Advance Commitments shall be paid in arrears not later than 2:00 p.m.
(New York City time) on the last Business Day of each calendar month. All
payments received by the Agent after 2:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Interest shall also be paid with respect to any
payment or prepayment of Obligations on the date so paid. If the Agent pays an
amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by the Agent from Borrower and such
related payment is not received by the Agent, then the Agent will be entitled to
recover such amount from such Lender on demand without setoff, counterclaim or
deduction of any kind. If any payment to be made by Borrower hereunder shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(d)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.

(e)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower, the Agent and the Lenders, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, as
of the date of this Agreement,

 

9



--------------------------------------------------------------------------------

Borrower is and shall be liable only for the payment of such maximum amount as
is allowed by law, and payment received from Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

2.7.    Designated Account. Borrower agrees to establish and maintain one or
more Designated Accounts, each in the name of Borrower, for the purpose of
receiving the proceeds of the Advances requested by Borrower and made by the
Lenders hereunder. Unless otherwise agreed by the Agent and Borrower, any
Advance requested by Borrower and made by the Lenders hereunder shall be
remitted by the Agent to the applicable Designated Account.

2.8.    Statements of Obligations.

(a)    The Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Advance made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Agent shall deliver to Borrower on a monthly
basis a loan statement setting forth the amount of the principal balance of the
Advances and the interest payment due on the next interest payment date. Such
record and such loan statement shall, absent manifest error, be conclusive
evidence of the amount of the Advances made by the Lenders to Borrower and the
interest and payments thereon unless, within thirty (30) calendar days after
Borrower’s request to inspect such record or Borrower’s receipt of a loan
statement, as applicable. Borrower shall deliver to the Agent written objection
thereto describing the error or errors contained in such record or loan
statement, as applicable. Any failure to so record or any error in doing so, or
any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation on Borrower hereunder (or under any Note) to pay
any amount owing with respect to the Advances or provide the basis for any claim
against the Agent.

(b)    The Agent, acting as a non-fiduciary agent of Borrower solely with
respect to the actions described in this Section 2.8(b) shall establish and
maintain at its address referred to in Section 12 (or at such other U.S. address
as the Agent may notify Borrower) (A) a record of ownership (the “Register”) in
which the Agent agrees to register by book entry the interests (including any
rights to receive payment hereunder) of each Lender in the Advances, each of
their obligations under this Agreement to participate in each Advance, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 14.1, (2) the Subsequent Advance
Commitments of each Lender, (3) the amount of each Advance and each funding of
any participation described in clause (A) above, (4) the amount of any principal
amounts of (and stated interest on) each Advance owing to each Lender pursuant
to the terms hereof from time to time, and (5) any other payment received by the
Agent from Borrower and its application to the Obligations. The entries in the
Register shall be conclusive absent manifest error.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Advances (including any Notes evidencing such Advances) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Advances shall be transferable only upon notation of such transfer
in the Register and no assignment thereof shall be effective until recorded
therein. This Section 2.8 and Section 14 shall be construed so that the Advances
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC.

(d)    The Loan Parties, the Agent and Lenders shall treat each Person whose
name is recorded in the Register pursuant to this Section 2.8 as a Lender for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender shall be available for access by Borrower, the Agent or
such Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the Agent
(acting at the direction of the Required Lenders) or Borrower.

 

10



--------------------------------------------------------------------------------

2.9.    Maturity Termination Dates.

(a)    The Secured Parties’ obligations under this Agreement shall continue in
full force and effect for a term ending on the earliest of (i) the Maturity
Date, (ii) the date Borrower terminates the Credit Facility (by payment of the
Obligations in full in cash, termination of, if any, all outstanding Commitments
and otherwise terminating the Credit Facility), and (iii) the date the Credit
Facility terminates pursuant to Section 10.1 following an Event of Default (the
earliest of these dates, the “Termination Date”). The foregoing notwithstanding,
the Agent, at the direction of the Required Lenders, shall be permitted to
terminate its obligations under the Loan Documents immediately and without
notice upon the occurrence of any Event of Default. Borrower agrees to pay all
of the Obligations (including principal, interest, fees, costs, and expenses,
including Expenses) in full in cash on the Termination Date.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

2.10.    Effect of Maturity. On the Termination Date, all obligations of the
Lenders to provide Advances and any other additional credit hereunder shall
automatically be terminated and all of the Obligations shall immediately become
due and payable without notice or demand and Borrower shall immediately repay
all of the Obligations in full in cash. No termination of the obligations of the
Lenders (other than cash payment in full of the Obligations (other than
unasserted contingent indemnification obligations)) or termination of the
Commitments and/or any other obligation of the Lenders to provide additional
credit hereunder shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and the
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash and the Lenders’
obligations to provide additional credit hereunder shall have been terminated.
Provided, that the Agent has not received prior written notice that there is a
suit, action, proceeding or claim pending or threatened against an Indemnified
Person under this Agreement with respect to any Indemnified Liabilities, the
Agent shall, at the Loan Parties’ expense, release or terminate any filings or
other agreements that perfect the Agent’s Liens in the Collateral, upon the
Agent’s receipt of each of the following, in form and content satisfactory to
the Agent and the Required Lenders: (i) cash payment in full of all Obligations
(other than unasserted contingent indemnification obligations), (ii) evidence
that any obligation of the Lenders to make Advances to Borrower or provide any
further credit to Borrower has been terminated, (iii) a general release of all
claims against the Secured Parties and their respective Affiliates,
Agent-Related Parties, and Lender-Related Parties by Borrower and each Loan
Party relating to the Secured Parties’ performance and obligations under the
Loan Documents, and (iv) an agreement by Borrower and each Guarantor to
indemnify the Secured Parties and their respective Affiliates, Agent-Related
Parties, and Lender-Related Parties for any payments received by the Secured
Parties or their Affiliates (or Lender Affiliate(s)) that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason. The Agent shall have no duty to investigate whether there
is any suit, action, proceeding or claim pending or threatened against an
Indemnified Person under this Agreement with respect to any Indemnified
Liabilities, and shall be fully protected and shall have no liability to any
Indemnified Person or any other Person for releasing or terminating any filings
or other agreements that perfect the Agent’s Liens in the Collateral in
accordance with this Section 2.10.

2.11.    [Intentionally Omitted].

 

11



--------------------------------------------------------------------------------

2.12.    Fees. Borrower shall pay to (i) Lenders the fees set forth on Schedule
2.12 attached hereto, (ii) the Agent and Lenders the fees referenced on Schedule
2.12 attached hereto (in accordance with the provisions thereof) and/or
separately agreed upon in writing between Borrower, the Agent and applicable
Lenders (including, without limitation, as set forth in the Agent Fee Letter),
and (iii) the Lenders the fees described in the Facility Fee Letter (in
accordance with the provisions thereof). All of such fees shall be fully earned
and irrevocable when paid and shall not be refundable for any reason whatsoever.

2.13.    Payments by the Lenders to the Agent: Settlement.

(a)    On a monthly basis or more frequently at the Agent’s election, the Agent
shall notify each Lender by telephone, email or fax of the principal balance of
such Lender’s Advances and Subsequent Advance Commitments and the interest
payment due on the next interest payment date. Except as otherwise provided in
Section 2.13(d)(iv) and provided, that Borrower has provided the Agent with
prior written notice of payment as required by Sections 2.4 and 2.5, in the case
of any payment of principal received by the Agent from Borrower in respect of
any Advance prior to 2:00 p.m. (New York City time) on any Business Day, the
Agent shall pay to each applicable Lender such Lender’s pro rata portion of such
payment on such Business Day, and, in the case of any payment of principal
received by the Agent from Borrower in respect of any Advance later than 2:00
p.m. (New York City time) on any Business Day, the Agent shall pay to each
applicable Lender such Lender’s pro rata portion of such payment on the next
Business Day.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

(d)    Non-Funding Lenders. Nothing in this Section 2.13(d) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 2.13, shall be deemed to require the Agent or any other Lender to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Agent, any Lender or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(i)    Responsibility. The failure of any Non-Funding Lender to fund any Advance
hereunder on the date specified herein shall not relieve any other Lender of its
obligations to make such Advance and neither the Agent nor, any other Lender
shall be responsible for the failure of any Non-Funding Lender to make any
Advance hereunder.

 

  (ii) [Intentionally Omitted].

(iii)    Voting Rights. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be, or have
its Advances and Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to Section 15) for any voting
or consent rights under or with respect to any Loan Document; provided, that
(A) the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Advances may not be
reduced or forgiven, and (C) the interest rate applicable to Obligations owing
to a Non-Funding Lender may not be reduced, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders, the Advances and Commitments held by Non-Funding Lenders shall be
excluded from the total Advances and Commitments outstanding.

 

12



--------------------------------------------------------------------------------

(iv)    Borrower Payments to a Non-Funding Lender. The Agent shall be authorized
to use all portions of any payments received by the Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof (or Borrower).
The Agent shall be entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s pro rata share, until
the Obligations (other than contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted) are paid in full in cash and all
Commitments have been terminated. Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, the Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender. In the event that the Agent is holding cash collateral of a Non-Funding
Lender that cures its status as a Non-Funding Lender pursuant to clause
(v) below or ceases to be a Non- Funding Lender pursuant to the definition of
Non-Funding Lender, the Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of all unfunded or unpaid
obligations owing by such Lender to the Agent and other Lenders under the Loan
Documents.

(v)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to the
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(vi)    Procedures. The Agent is hereby authorized by each Loan Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Advances and
other matters incidental thereto. Without limiting the generality of the
foregoing, the Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on Debtdomain or IntraLinks systems.

2.14.    [Intentionally Omitted].

2.15.    [Intentionally Omitted].

 

3. SECURITY INTEREST.

3.1.    Grant of Security Interest. Borrower and each Loan Party hereby
unconditionally grants, assigns, and pledges to the Agent for the benefit of the
Secured Parties, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Borrower’s and Loan Party’s right, title, and interest
in and to the Collateral, as security for the payment and performance of all
Obligations. Borrower and each Loan Party shall also grant the Agent a Lien and
security interest in all Commercial Tort Claims that it may have from time to
time against any Person. The Security Interest created hereby secures the
payment and performance of the Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, the Collateral
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Borrower or any other Loan Party to the Secured Parties, but
for the fact that they are unenforceable or not allowable (in whole or in part)
as a claim in an Insolvency Proceeding involving Borrower or any other Loan
Party due to the existence of such Insolvency Proceeding.

3.2.    Borrower Remains Liable. Anything herein to the contrary
notwithstanding, (a) Borrower and each other Loan Party shall remain liable
under the contracts and agreements included in the Collateral to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been

 

13



--------------------------------------------------------------------------------

executed, (b) the exercise by the Secured Parties of any of the rights hereunder
shall not release Borrower or any other Loan Party from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) the Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall the Secured Parties be obligated to perform any of the obligations or
duties of Borrower or any other Loan Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

3.3.    Assignment of Insurance. As additional security for the Obligations,
Borrower and each other Loan Party hereby collaterally assigns to the Agent for
the benefit of the Secured Parties all rights of Borrower and such Loan Party
under every policy of insurance covering the Collateral and all other assets and
property of Borrower and each other Loan Party (including, without limitation
business interruption insurance and proceeds thereof) and all business records
and other documents relating to it subject to the Intercreditor Agreement and
Section 2.5(c) hereof, and all monies (including proceeds and refunds) that may
be payable under any policy, and, subject to the Intercreditor Agreement,
Borrower and each other Loan Party hereby directs the issuer of each policy to
pay all such monies directly and solely to the Agent for the benefit of the
Secured Parties. At any time, whether or not a Default or Event of Default shall
have occurred, (subject to the Intercreditor Agreement) the Agent may (but shall
not be obligated to), in the Agent’s or Borrower’s or any other Loan Party’s
name, execute and deliver proofs of claim, receive payment of proceeds and
endorse checks and other instruments representing payment of the policy of
insurance, and adjust, litigate, compromise or release claims against the issuer
of any policy. Any monies received under any insurance policy collaterally
assigned to the Agent, other than liability insurance policies, or received as
payment of any award or compensation for condemnation or taking by eminent
domain, (subject to the Intercreditor Agreement) shall be paid to the Agent and,
as determined by the Required Lenders in their Permitted Discretion, may be
applied to prepayment of the Obligations or disbursed to Borrower under payment
terms reasonably satisfactory to the Agent for application to the cost of
repairs, replacements, or restorations of the affected Collateral which shall be
effected with reasonable promptness and shall be of a value at least equal to
the value of the items or property destroyed.

3.4.    Financing Statements and Intellectual Property Filings.

Borrower and each other Loan Party authorizes the Agent:

(a)    (i) to perfect the Agent’s Security Interest in the Collateral, by filing
or authorizing the filing of, at the expense of the Loan Parties (a) UCC-1
financing statements naming the Agent, as secured party and describing the
Collateral as “all personal property” or “all assets” and/or describing specific
items of Collateral including without limitation any Commercial Tort Claims and
(b) and (ii) to file or authorize the filing of, at the expense of the Loan
Parties, UCC-3 financing statement amendments, assigning the existing financing
statements filed in the name of the Original Lender, as secured party, and
describing the Collateral, to the Agent, as secured party. All financing
statements, including without limitation all financing statements filed pursuant
to the Original Credit Agreement and/or the First Amended and Restated Credit
Agreement in favor of the Original Lender (and/or Agent as applicable), filed
before the date of this Agreement to perfect the Security Interest in the
Collateral were authorized by Borrower and each other Loan Party and are hereby
ratified.

(b)    to file or authorize the filing or recording, as applicable of, at the
expense of the Loan Parties, one or more Copyright security agreements or Patent
and Trademark security agreements (and/or any amendments or supplements to the
foregoing) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing authorization, in no event shall the Agent be
obligated to prepare or file any financing statements, Copyright security
agreements or Patent and Trademark security agreements whatsoever, or to
maintain the perfection of the security interest hereunder, which shall be the
sole obligation of the Borrower and the other Loan Parties; provided, that Agent
shall file or authorize the filing of financing statements, Copyright security
agreements and Patent and Trademark security agreements and take steps to
perfect liens in accordance with the direction of the Required Lenders.

3.5.    [Intentionally Omitted].

 

4. CONDITIONS.

4.1.    Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of, or waiver by, the Agent and the Required Lenders of each of the
conditions precedent set forth in Section 1 of Exhibit B.

4.2.    [Intentionally Omitted].

4.3.    Conditions Precedent to any Subsequent Advance. The obligation of the
Lenders to make any Subsequent Advance provided for hereunder is subject to the
fulfillment, to the satisfaction of, or waiver by, the Agent and the Lenders
with Subsequent Advance Commitments, of each of the conditions precedent in
Section 2 of Exhibit B.

4.4.    Conditions Precedent to all Advances. The obligations of the Lenders to
make any Advances (other than Protective Advances) hereunder (or to extend any
other credit hereunder (other than Protective Advances)) at any time shall be
subject to the fulfillment, to the satisfaction of, or waiver by, the Agent and
the Required Lenders, of the following additional conditions precedent:

(a)    the representations and warranties of Borrower and each other Loan Party
or its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Advance, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date);

(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof; and

(c)    after giving effect to the making of such (i) Advance, the aggregate
amount of all Advances made (including the Existing Obligations) hereunder shall
not exceed the Maximum Amount and (ii) Subsequent Advance, the aggregate amount
of all Subsequent Advances made hereunder shall not exceed the Subsequent
Advance Amount.

Any request for an Advance and/or a Subsequent Advance Commitment shall be
deemed to be a representation by Borrower and each other Loan Party that the
statements set forth in this Section 4.4 are correct as of the time of such
request.

For purposes of determining compliance with the conditions specified in this
Section 4.4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan

 

15



--------------------------------------------------------------------------------

Documents shall have received written notice from such Lender prior to the
requested date for such Advances specifying its objection thereto and such
Lender shall not have made available to the Agent such Lender’s ratable portion
of the applicable Advance.

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement,
Borrower and each other Loan Party reaffirms that the representations and
warranties made to the Lender as of the Original Closing Date and as of the
First Amended and Restated Effective Date and confirms that the representations
and warranties made to the Agent and the Lenders as set forth on Exhibit D
hereto are true, correct, and complete, in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and shall be true, correct and complete in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date hereof and as of the making of
any Advance, as though made on and as of the date of such Advance (except to the
extent that such representations and warranties relate solely to an earlier date
in which case such representations and warranties shall continue to be true and
correct as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement. For the avoidance of
doubt, none of the representations and warranties set forth in Exhibit D shall
be made by or on behalf of the Excluded Subsidiaries.

 

6. AFFIRMATIVE COVENANTS.

Borrower and each other Loan Party covenants and agrees that, until termination
of all of the Commitments of each Lender hereunder and payment in full of the
Obligations (other than unasserted contingent indemnification obligations).
Borrower and each other Loan Party shall and shall cause their respective
Subsidiaries (other than the Excluded Subsidiaries) to comply with each of the
following:

6.1.    Financial Statements, Reports, Certificates. Deliver to Agent copies of
each of the financial statements, reports, Projections and other items set forth
on Schedule 6.1 no later than the times specified therein. In addition, Borrower
agrees that no Loan Party or Domestic Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Parent agrees to maintain a system of
accounting that enables the Parent to produce financial statements in accordance
with GAAP. Each Loan Party shall also (a) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the sales of
such Loan Party and its Subsidiaries, and (b) maintain its billing
systems/practices substantially as in effect as of the Original Closing Date and
shall only make material modifications following prior notice to the Agent.

6.2.    Additional Reporting. Provide the Agent with each of the reports set
forth on Schedule 6.2 at the times specified therein.

6.3.    Existence. Except as otherwise permitted under Section 7.3 or
Section 7.4, each Loan Party and any Domestic Subsidiary shall at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, contracts, licenses and permits material to its business;
provided, however, that no Loan Party nor any of its Subsidiaries shall be
required to preserve any such right or franchise, licenses, contracts, or
permits if such Person’s Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Agent or the Lenders; provided, that Borrower
delivers at least ten (10) days prior written notice to the Agent of the
election of such Loan Party or such Subsidiary not to preserve any such right or
franchise, contract, license or permit.

 

16



--------------------------------------------------------------------------------

6.4.    Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases and
licenses to which it is a party as lessee or licensee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

6.5.    Taxes; Obligations.

(a)    Timely file all federal and state income tax returns and other material
tax returns required to be filed or otherwise supplied to a Governmental
Authority with respect to taxes, and pay and discharge (y) all material Taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or the expiration of any
extension period, and (z) all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of their properties or assets
which, in each case, could be a liability of or be imposed on Borrower or any of
its Subsidiaries); provided no such Tax, claim or obligation need to be paid if
it could not reasonably be expected to result in a Material Adverse Change or
the validity of such Tax, claim or obligation is the subject of a Permitted
Protest and so long as, in the case of such Tax, claim or obligation that has or
may become a Lien against any of the Collateral, such Permitted Protest
conclusively operates to stay the sale of any portion of the Collateral to
satisfy such assessment or Tax.

(b)    Make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Agent with proof reasonably satisfactory
to the Required Lenders indicating that such Loan Party and its Subsidiaries
have made such payments or deposits.

6.6.    Insurance. At the Loan Parties’ expense, maintain insurance with respect
to the assets of each Loan Party and each of its Subsidiaries (other than the
Excluded Subsidiaries) wherever located, covering liabilities, losses or damages
as are customarily insured against by other Persons engaged in the same or
similar businesses, including, without limitation, the insurance coverage set
forth in Schedule 6.6. All such policies of insurance shall be with financially
sound and reputable insurance companies acceptable to the Required Lenders and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to the
Required Lenders. All property insurance policies covering the Collateral are to
be made payable to the Agent for the benefit of the Secured Parties (subject to
the Intercreditor Agreement), as its interests may appear, in case of loss,
pursuant to a lender loss payable endorsement acceptable to the Required Lenders
and are to contain such other provisions as the Required Lenders may reasonably
require to fully protect the Secured Parties’ interest in the Collateral and to
any payments to be made under such policies. Such evidence of property and
general liability insurance shall be delivered to the Agent, with the lender
loss payable endorsements (but only in respect of Collateral) and additional
insured endorsements (with respect to general liability coverage) in favor of
the Agent (subject to the Intercreditor Agreement) and shall provide for not
less than 30 days (10 days in the case of non-payment) prior written notice to
the Agent of the exercise of any right of cancellation. If Borrower fails to
maintain such insurance, the Agent may, but shall not be obligated to, arrange
for such insurance, but at the Loan Parties’ expense and without any
responsibility on the Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrower

 

17



--------------------------------------------------------------------------------

shall give the Agent prompt notice of any loss exceeding $250,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, (subject to the Intercreditor Agreement) the
Agent shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

6.7.    Inspections, Exams, Collateral Exams and Appraisals. At the Loan
Parties’ expense, permit the Agent, the Lenders and each of the Agent’s and the
Lenders’ duly authorized representatives to visit any of its properties, or
cause any other Person to allow the Agent to visit any such Person’s property on
which any Collateral is located, and inspect any of any Loan Party’s assets or
Books and Records, to conduct inspections, exams and appraisals of the
Collateral, to examine and make copies of its Books and Records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as the
Required Lenders may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to Borrower.

6.8.    Account Verification. Permit the Agent, in the Agent’s name or in the
name of a nominee of the Agent, to verity the validity, amount or any other
matter relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, at the request of the Agent, each Loan Party shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.

6.9.    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, subject to Loan Parties’ right to engage in a Permitted Protest;
provided, however, that this Section 6.9 shall not apply to laws related to
Taxes, which are the subject of Section 6.5.

6.10.    Environmental.

(a)    Keep any property either owned or operated by Borrower or any other Loan
Party free of any Environmental Liens or post bonds or other financial
assurances satisfactory to the Required Lenders and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
subject to Loan Parties’ right to engage in a Permitted Protest so long as, in
the case of an Environmental Lien that has become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Environmental Lien(s), and
(ii) any such other Lien is at all times subordinate to the Agent’s Liens;

(b)    Comply, in all material respects, with Environmental Laws and provide to
the Agent documentation of such compliance which the Agent reasonably requests,
subject to Loan Parties’ right to engage in a Permitted Protest;

(c)    Promptly notify the Agent of any release of which Borrower or any other
Loan Party has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by Borrower or any other Loan Party and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and

(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Agent with written notice of any of the following: (i) notice that
an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or its Domestic Subsidiaries, (ii)

 

18



--------------------------------------------------------------------------------

commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Loan Party or any of its Domestic Subsidiaries,
and (iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority located in the United States or Canada.

6.11.    Disclosure Updates.

(a)    Promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof or after the occurrence thereof, whichever is
earlier, notify the Agent:

(i)    if any written information, exhibit, or report furnished to the Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. Any notification pursuant to the foregoing provision will not cure
or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto;

(ii)    of all actions, suits, or proceedings brought by or against any Loan
Party or any of its Subsidiaries (other than the Excluded Subsidiaries) before
any court or Governmental Authority which reasonably could be expected to result
in a Material Adverse Change, provided, that, in any event, such notification
shall not be later than 5 days after service of process with respect thereto on
any Loan Party or any of its Subsidiaries;

(iii)    of (i) any disputes or claims by Borrower’s or any other Loan Party’s
customers exceeding $100,000 individually or $250,000 in the aggregate during
any fiscal year; or (ii) Goods returned to or recovered by Borrower outside of
the ordinary course of business, with a fair market value exceeding $100,000
individually or $250,000 in the aggregate;

(iv)    of any material loss or damage to any Collateral or any substantial
adverse change in the Collateral;

(v)    of a violation of any law, rule or regulation, the non-compliance with
which reasonably could be expected to result in a Material Adverse Change;

(vi)    of any disputes or claims by Borrower’s or any other Loan Party’s
subcontractors exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or

(vii)    of any (x) Default or Event of Default under any of the Convertible
Notes Documents (to the extent then in effect) the New Senior Notes Documents or
the Term Documents and (y) violation of the Asset Purchase Agreement.

(b)    Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify the Agent of any event or condition which constitutes a Default
or an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.

(c)    Upon request of the Agent (at the written direction of the Required
Lenders), each Loan Party shall deliver to the Agent any other materials,
reports, records or information reasonably requested relating to the operations,
business affairs, financial condition of any Loan Party or its Subsidiaries or
the Collateral.

 

19



--------------------------------------------------------------------------------

6.12.    Collateral Covenants. The covenants in this Section 6.12 shall apply to
all Collateral other than Foreign Located Assets, except as expressly provided
below. For clarification purposes, the covenants in this Section 6.12 shall not
apply to any assets owned by Foreign Subsidiaries of the Loan Parties (other
than Collateral transferred to a Foreign Subsidiary after the Original Closing
Date, unless expressly permitted hereunder), owned by any Excluded Subsidiary or
otherwise not constituting the Collateral.

(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $250,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Loan Parties shall promptly (and in any
event within three (3) Business Days after receipt thereof), notify the Agent
thereof, and if and to the extent that perfection or priority of the Agent’s
Liens are dependent on or enhanced by possession, the applicable Loan Party,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), shall execute such
other documents and instruments as shall be requested by the Agent or the
Required Lenders or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to the
Agent, together with such undated powers (or other relevant document of
assignment or transfer acceptable to transfer title to the Agent) endorsed in
blank or as shall be requested by the Agent, and shall do such other acts or
filings deemed necessary or desirable by Agent (at the written direction of the
Required Lenders) to enhance, perfect and protect the Agent’s Liens therein.

(b)    Chattel Paper.

(i)    Promptly (and in any event within three (3) Business Days) after request
by the Agent (at the written direction of the Required Lenders), each Loan Party
shall take all steps reasonably necessary to grant the Agent control of all
electronic Chattel Paper of any Loan Party in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the individual or aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $250,000;

(ii)    If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of the Agent (at the written direction of the Required
Lenders), such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of “Cantor Fitzgerald Securities, as Agent,
together with its successors and assigns”; and

(iii)    This Section 6.12(b) shall be subject to the Intercreditor Agreement.

(c)    Controlled Accounts.

(i)    [Reserved];

(ii)    Notwithstanding any other provision set forth herein, upon the
occurrence of an Event of Default, each Loan Party following the request of the
Agent (at the direction of the Required Lenders in their sole discretion), shall
(i) obtain a Control Agreement (or its substantial equivalent) from each bank
maintaining a Permitted Foreign Deposit Account for such Loan Party, or (ii) to
the extent permitted by applicable law, close any Permitted Foreign Deposit
Account and transfer all funds in such account to the Designated Account;

 

20



--------------------------------------------------------------------------------

(iii)    Within forty-five (45) days after acquiring uncertificated securities
or opening a securities or commodities account, or such greater period of time
as may be approved by the Agent (at the direction of the Required Lenders in
their sole discretion), each Loan Party shall obtain a Control Agreement, from
each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any such Loan Party;

(iv)    Within forty-five (45) days after acquiring investment property, or such
greater period of time as may be approved by the Agent (at the direction of the
Required Lenders in their sole discretion), each Loan Party shall cause the
Agent to obtain “control,” as such term is defined in the Code, with respect to
all of such Loan Party’s investment property;

(v)    Within forty-five (45) days after opening a Deposit Account (other than
an Excluded Account and, subject to Section 6.12(c)(ii), a Permitted Foreign
Deposit Account) after the Second Amended and Restated Effective Date, or such
greater period of time as may be approved by the Agent (at the direction of the
Required Lenders in their sole discretion), each Loan Party shall obtain a
Control Agreement from the bank maintaining such Deposit Account or lockbox
account for such Loan Party;

(vi)    [Reserved]; and

(vii)    [Reserved].

(d)    Letter-of-Credit Rights. If the Loan Parties (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Loan Party or Loan
Parties shall promptly (and in any event within three (3) Business Days after
becoming a beneficiary), notify the Agent thereof and, promptly (and in any
event within three (3) Business Days) after request by the Agent (at the written
direction of the Required Lenders), enter into a tri-party agreement with the
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to the Agent and directing all payments
thereunder to the Collection Account unless otherwise directed by the Agent, all
in form and substance reasonably satisfactory to the Required Lenders; provided,
that this Section 6.12(d) shall be subject to the Intercreditor Agreement.

(e)    Commercial Tort Claims. If the Loan Parties (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $250,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Loan Party or Loan Parties shall promptly (and in any event
within three (3) Business Days of obtaining such Commercial Tort Claim), notify
the Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), amend Schedule 5.6(d)
to the Information Certificate to describe such Commercial Tort Claims in a
manner that reasonably identifies such Commercial Tort Claims and which is
otherwise reasonably satisfactory to the Required Lenders, and hereby authorizes
the filing of additional financing statements or amendments to existing
financing statements describing such Commercial Tort Claims, and agrees to do
such other acts or filings necessary or as reasonably requested by the Agent (at
the direction of the Required Lenders) to give the Agent for the benefit of the
Secured Parties a perfected first priority security interest in any such
Commercial Tort Claim (subject to the Intercreditor Agreement), which Commercial
Tort Claim shall not be subject to any other Liens other than Permitted Liens.

(f)    Government Contracts. Other than Accounts the aggregate value of which
does not at any one time exceed $250,000, if any Account of any Loan Party
arises out of a contract or contracts with the United States of America or any
State or any department, agency, or instrumentality thereof, Loan Parties shall
promptly (and in any event within three (3) Business Days of the creation
thereof) notify the

 

21



--------------------------------------------------------------------------------

Agent thereof and, promptly (and in any event within three (3) Business Days)
after request by the Agent (at the written direction of the Required Lenders),
subject to the Intercreditor Agreement, execute any instruments or take any
steps necessary as may be reasonably required by the Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to the Agent, for the benefit of the Secured Parties, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.

(g)    Intellectual Property.

(i)    Upon the request of the Agent (at the written direction of the Required
Lenders), in order to facilitate filings with the PTO and the United States
Copyright Office, each Loan Party shall execute and deliver to the Agent one or
more Copyright security agreements (if such Loan Party owns any Copyrights) or
Patent and Trademark security agreements (if such Loan Party owns any Patents or
Trademarks) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby;

(ii)    Each Loan Party shall have the duty, exercised in a commercially
reasonable manner in the reasonable business judgment of such Loan Party, with
respect to Intellectual Property that is necessary in the proper conduct of such
Loan Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation,
dilution, or other similar violation and to recover any and all damages for such
infringement, misappropriation, dilution, or other similar violation, and filing
for opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter, (D) to prosecute diligently any copyright application that is part of
the Copyrights pending as of the date hereof or hereafter, (E) to take all
reasonable and necessary action to preserve and maintain all of such Loan
Party’s Trademarks, Patents, Copyrights, other Intellectual Property,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (F) to require all employees, consultants,
and contractors of each Loan Party who were involved in the creation or
development of such Intellectual Property to sign agreements containing
assignment to such Loan Party of Intellectual Property rights created or
developed and obligations of confidentiality. No Loan Party shall abandon any
Intellectual Property or Intellectual Property License that is necessary in the
proper conduct of such Loan Party’s business. Each Loan Party shall take the
steps described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the proper conduct of such Loan Party’s or
Domestic Subsidiary’s business;

(iii)    Each Loan Party acknowledges and agrees that the Secured Parties shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Loan Party. Without limiting the generality of this
Section 6.12(g)(iii), each Loan Party acknowledges and agrees that the Secured
Parties shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Agent (at the
written direction of the Required Lenders), subject to the Intercreditor
Agreement and this Agreement, may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable documented out-of-pocket
fees and expenses of attorneys and other professionals) shall constitute
Obligations hereunder;

(iv)    Each Loan Party shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright that is necessary in the proper
conduct of such Loan Party’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Loan Parties; and

 

22



--------------------------------------------------------------------------------

(v)    No Loan Party shall enter into any Intellectual Property License to
receive any license or rights in any Intellectual Property of any other Person
unless such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of such Loan Party thereunder) to the Agent (and any transferees of the
Agent) for the benefit of the Secured Parties.

(h)    Investment Related Property.

(i)    Upon the occurrence and during the continuance of an Event of Default,
following the request of the Agent (at the written direction of the Required
Lenders), subject to the Intercreditor Agreement, all sums of money and property
paid or distributed in respect of the Investment Related Property (other than
any Investment Related Property evidenced by documents or instruments in the
possession of the Term Lenders and subject to the Intercreditor Agreement) that
are received by any Loan Party shall be held by such Loan Party in trust for the
benefit of the Agent segregated from such Loan Party’s other property, and such
Loan Party shall deliver it promptly to the Agent in the exact form received;
and

(ii)    Except for Foreign Located Assets, each Loan Party shall cooperate with
the Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof.

(i)    [Intentionally Omitted].

(j)    [Intentionally Omitted].

(k)    Motor Vehicles; Vessels; Titled Goods. Subject to the Intercreditor
Agreement, promptly (and in any event within five (5) Business Days) after
(i) (A) request by the Agent (at the written direction of the Required Lenders)
with respect to (x) any titled Equipment or (y) Equipment used in Loan Parties’
Alaska Operations that is not susceptible to perfection by the filing of a
financing statement pursuant to the Code (“Preempted Perfection Equipment”) and
(B) the value of any titled Equipment or Preempted Perfection Equipment exceeds
$100,000 individually or all such Equipment exceeds $500,000 in the aggregate,
or (ii) the occurrence and continuation of a Default or an Event of Default
(upon the request by the Agent (at the written direction of the Required
Lenders)), in either case, each Loan Party owning such Equipment shall deliver
to the Agent, (x) an original certificate of title or similar document issued by
the applicable Governmental Authority for each such Equipment titled under state
law, together with a signed title application naming the Agent as first priority
lien holder or lien holder (with a first priority lien) with respect to such
Equipment and will cause such title certificates to be filed (with the Agent’s
Lien noted thereon) in the appropriate filing office, and (y) a similar
perfection instrument for any Preempted Perfection Equipment, including a signed
preferred ship mortgage for any federally registered vessel.

(l)    Pledged Collateral. Subject in all respects to the Intercreditor
Agreement as long as any Obligation remains outstanding (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted):

(i)    Delivery of Pledged Collateral. Each Loan Party shall (i) deliver to the
Agent, in suitable form for transfer and in form and substance satisfactory to
the Required Lenders, (A) all

 

23



--------------------------------------------------------------------------------

Pledged Certificated Stock, (B) all Pledged Debt Instruments, including all
Indebtedness described on Schedule 6.12(l) having a stated value in excess of
$250,000 in the aggregate and (C) all certificates and instruments evidencing
Pledged Investment Property with a stated value in excess of $250,000 in the
aggregate and (ii) maintain all other Pledged Investment Property with a stated
value in excess of $250,000 in the aggregate in a Controlled Securities Account.

(ii)    Event of Default. Subject to the terms of the Intercreditor Agreement,
during the continuance of an Event of Default, the Agent shall have the right,
at the written direction of the Required Lenders and upon notice to the Loan
Parties, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

(iii)    Pledged Uncertificated Stock. Each Loan Party hereby covenants and
agrees that, without the prior express written consent of the Required Lenders,
it will not agree to any election by any limited liability company to treat the
Pledged Stock as securities governed by Article 8 of the Uniform Commercial Code
of any jurisdiction and in any event will promptly notify the Agent in writing
if such Pledged Stock will be treated as a security governed by Article 8 of the
Uniform Commercial Code of any jurisdiction and, in such event, take such action
as the Agent make request in order to establish the Agent’s “control” (within
the meaning of Section 8-106 of the Code) over such Pledged Stock.

(iv)    Cash Distributions with respect to Pledged Collateral. Except as
provided in Section 10.2 and subject to the limitations set forth in this
Agreement, such Loan Party shall be entitled to receive all cash distributions
and dividends paid in respect of the Pledged Collateral.

(v)    Voting Rights. Except as provided in Section 10.2, the Loan Parties shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Loan Party that would contravene or result in any
violation of any provision of any Loan Document in any material respect.

6.13.    Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 6.1, provide the Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (c) at the request of the Agent (at the written direction of
the Required Lenders), a “no-offset” letter in form and substance reasonably
acceptable to the Required Lenders from each customer of any Loan Party which is
a party to any Material Contract. Borrower and each other Loan Party shall
maintain all Material Contracts in full force and effect and shall not default
in the payment or performance of any material obligations thereunder.

6.14.    Location of Inventory, Equipment and Books. Each Loan Party shall keep
its Inventory and Equipment (other than vehicles and Equipment out for repair)
and Books of each Loan Party and each of its Domestic Subsidiaries only at the
locations identified on Schedule 5.29 to the Information Certificate and keep
the chief executive office of each Loan Party and each of its Subsidiaries
(other than the Excluded Subsidiaries) only at the locations identified on
Schedule 5.6(b) to the Information Certificate; provided, however, that, so long
as no Event of Default has occurred and is continuing, each Loan Party may
(a) move Equipment to and from and keep Equipment at any domestic location
accessible by a Loan Party without restriction and owned, leased or licensed by
a Loan Party’s customer(s) to the extent necessary for such Loan Party’s
provision of services to such customer, and so long as such Loan Party timely
reports the presence of such Equipment at such new location pursuant to Schedule
6.2, and further subject to Agent’s

 

24



--------------------------------------------------------------------------------

right (at the direction of the Required Lenders) to require a Collateral Access
Agreement with respect thereto upon the occurrence of an Event of Default;
(b) move Equipment with an aggregate value then equivalent to up to 25% of the
aggregate value of all Equipment to a location outside the United States to the
extent necessary for a Loan Party’s provision of services to a customer in such
location, and so long as such Loan Party timely reports the presence of such
Equipment at such new location pursuant to Schedule 6.2, and (c) amend Schedule
5.29 to the Information Certificate so long as the applicable Loan Party or
Subsidiary provides the Agent a Collateral Access Agreement (upon request by
Agent, at the direction of Required Lenders) with respect thereto if such
location is not owned by such Loan Party and the value of the Inventory,
Equipment or books exceeds $250,000.

6.15.    Further Assurances.

(a)    At any time upon the reasonable request of the Agent or the Required
Lenders, execute or deliver to the Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that the Agent or the Required
Lenders may reasonably request and in form and substance reasonably satisfactory
to the Required Lenders, to create, perfect, and continue perfection or to
better perfect the Agent’s Liens in all of the assets that constitutes
Collateral of each Loan Party under applicable Legal Requirements in the United
States (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Borrower and such other Loan Party hereby authorizes the Agent
to execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes the Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as are necessary or that the
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Borrower and each other Loan Party other than Excluded Property.

(b)    Borrower and each other Loan Party authorizes the filing by the Agent of
financing or continuation statements, or amendments thereto (including
amendments to financing statements filed prior to the Second Amended and
Restated Effective Date in connection with the Original Credit Agreement and/or
the First Amended and Restated Credit Agreement), and such Loan Party will
execute and deliver to the Agent such other instruments or notices, as are
necessary or that the Agent may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby under
applicable Legal Requirements in the United States.

(c)    Borrower and each other Loan Party authorizes the Agent at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Borrower and each other Loan Party also hereby ratifies any and all
financing statements or amendments previously filed by the Agent in any
jurisdiction.

(d)    Borrower and each other Loan Party acknowledges that no Loan Party is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement,
the Original Credit Agreement, or the First Amended and Restated Credit
Agreement without the prior written consent of the Agent (at the written
direction of the Required Lenders), subject to such Loan Party’s rights under
Section 9- 509(d)(2) of the Code.

 

25



--------------------------------------------------------------------------------

6.16.    Term Credit Agreement, New Senior Notes and Convertible Notes. With
respect to the Term Documents and the Term Lenders, the New Senior Notes
Documents and the New Senior Noteholders, the holders of the Convertible Notes
and the Convertible Notes Documents, the Loan Parties shall (a) provide the
Agent with copies of any proposed amendments to the Term Documents, the New
Senior Notes Documents and the Convertible Notes Documents before any such
amendments are executed, (b) provide the Agent with copies of any default
notices or other material notices or communications received from the Term
Lenders, the New Senior Notes Trustee, the New Senior Noteholders, the
Convertible Notes Noteholders, or the Convertible Notes Trustee in connection
with the Term Documents, the New Senior Notes Documents, or the Convertible
Notes Documents, as applicable, and (c) upon knowledge thereof, advise the Agent
of any circumstance that Loan Parties anticipate will result in a default or
event of default under the Term Documents, the New Senior Notes Documents or the
Convertible Notes Documents.

6.17.    Post-Closing Deliverables. Borrower shall satisfy the requirements
and/or provide to the Agent each of the documents, instruments, agreements and
information set forth on Exhibit I hereto, on or before the date specified for
such requirement on such Exhibit or such later date to be determined by the
Required Lenders in their reasonable discretion, each of which shall be
completed or provided in form and substance reasonably satisfactory to the
Required Lenders.

6.18.    Excluded Subsidiaries. Promptly after payment of the Closing Date
Acquisition Obligations in full in cash (other than any unasserted contingent
indemnification obligations), the Borrower shall cause the Excluded Subsidiaries
to merge into the Borrower with the Borrower being the surviving entity with
respect to such merger.

 

7. NEGATIVE COVENANTS.

Borrower and each Loan Party covenants and agrees that, until termination of all
of the Commitments of each of the Lenders hereunder and payment in full of the
Obligations in cash (other than any unasserted contingent indemnification
obligations), neither Borrower nor any other Loan Party will do, nor will
Borrower or any other Loan Party permit any of their Domestic Subsidiaries
(other than the Excluded Subsidiaries unless expressly specified otherwise
below) to do any of the following:

7.1.    Indebtedness.

(a)    Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

(b)    Incur any Permitted Indebtedness that is contractually subordinated in
right of payment to any other Indebtedness of a Loan Party unless such
Indebtedness is also contractually subordinated in right of payment to the
Obligations on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of Borrower solely by virtue of being unsecured or by
virtue of being secured on a junior Lien basis.

For purposes of determining compliance with Section 7.1, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness, or is entitled to be incurred pursuant to
Section 7.1(a), Borrower will be permitted to classify and divide such item of
Indebtedness on the date of its incurrence, and later reclassify and redivide
all or a portion of such item of

 

26



--------------------------------------------------------------------------------

Indebtedness among any one or more of such clauses and/or Section 7.1(a), in any
manner that complies with Section 7.1. Indebtedness under this Agreement will
initially be deemed to have been incurred on such date in reliance on the
exception provided by clause (a) of the definition of Permitted Indebtedness.
For purposes of determining compliance with any U.S. dollar denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred. Notwithstanding any other provision of
this covenant, the maximum amount of Indebtedness that any Loan Party may incur
pursuant to this covenant shall not be deemed to be exceeded solely as a result
of fluctuations in exchange rates or currency values. In determining the amount
of Indebtedness outstanding, the outstanding amount of any particular
Indebtedness of any Person shall be counted only once.

7.2.    Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any (a) Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens; (b) Lien of any subcontractor of Borrower or any
other Loan Party on the assets of any customer of Borrower or any other Loan
Party, unless, and to the extent, such subcontractor Lien is discharged,
satisfied, vacated, bonded, or stayed within seven (7) days thereof, (c) Lien on
or with respect to any assets of any Loan Party or any of its Subsidiaries
(other than Excluded Subsidiaries), of any kind, whether now owned or hereafter
acquired, or any income or profits therefrom, in each case, for the benefit of
any Excluded Subsidiary or (d) Lien on or with respect to any Excluded
Subsidiary’s assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom, to secure Indebtedness for borrowed money other
than the Closing Date Acquisition Obligations and the Liens described in the
clause (f) of “Permitted Liens” as defined in the Closing Date Loan Agreement as
in effect on the date hereof.

7.3.    Restrictions on Fundamental Changes.

(a)    Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties; provided, that Borrower must be the surviving entity of any such
merger to which it is a party, (ii) any merger between any Loan Party’s
Subsidiaries that are not Loan Parties and (iii) any merger contemplated in
accordance with Section 6.18 hereof.

(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than a Borrower) or any of its
wholly-owned Subsidiaries (other than Borrower) so long as all of the assets
(including any interest in any Stock) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of the Agent) so
long as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving.

(c)    Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to Sections 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4.

(d)    Form or acquire any (i) direct Subsidiary (other than an Excluded
Subsidiary), (ii) indirect Subsidiary in the United States (other than an
Excluded Subsidiary), or (iii) indirect Subsidiary in a Foreign Jurisdiction
unless Loan Parties provide the Agent with written notice of the formation of
such indirect Subsidiary in a Foreign Jurisdiction within ten (10) days after
such formation and provide the Agent

 

27



--------------------------------------------------------------------------------

with copies of all organizational and formation documents related thereto as the
Agent or the Required Lenders may request in its Permitted Discretion provided
that any such acquisition is otherwise permitted hereunder, including without
limitation, Section 7.11.

7.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 7.3, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or any other asset except as expressly permitted by this
Agreement. The Agent and the Required Lenders shall not be deemed to have
consented to any sale or other disposition of any of the Collateral or any other
asset except as expressly permitted in this Agreement or the other Loan
Documents.

7.5.    Change of Name. Change the name, organizational identification number,
state of organization, organizational identity or “location” for purposes of
Section 9-307 of the Code of any Loan Party, or change the name, organizational
identification number, state of organization, organizational identity or
“location” for purposes of Section 9-307 of the Code of any Loan Party’s
Subsidiaries.

7.6.    Nature of Business. Make any change in the nature of its or their
business as conducted on the date of this Agreement or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, however, that the foregoing shall not prevent Borrower or
any other Loan Party or any of its Subsidiaries from engaging in any business
that is reasonably related or ancillary to its business.

7.7.    Prepayments. Except in connection with Refinancing Indebtedness
permitted under the definition of Permitted Indebtedness,

(a)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Indebtedness owing
to a Loan Party; provided, that no Event of Default has occurred and is
occurring, or would occur after giving effect to such payment and to the extent
permitted under the Intercreditor Agreement, if applicable, and (C) payments
under the New Senior Notes Documents, Convertible Notes and the Term Credit
Agreement permitted by Section 7.7(d).

(b)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions,

(c)    cause or allow Parent, Borrower or any of their respective Subsidiaries
(other than any Excluded Subsidiary) to make any payments on account of the
Closing Date Acquisition Obligations; provided that, a Permitted Investment by
Borrower or any of its Subsidiaries pursuant to clause (k)(ii) of the definition
thereof shall not constitute a payment on account of the Closing Date
Acquisition Obligations by a Borrower or any of its Subsidiaries (other than any
Excluded Subsidiary);

(d)    make any payments on the obligations under the New Senior Notes Documents
or Convertible Notes Documents other than (i) (x) payments of regularly
scheduled interest or any “Additional Interest” due thereunder to the extent
permitted by the Intercreditor Agreement and (y) in the case of the Convertible
Notes, any conversion of the Convertible Notes to Equity Interests issued by the
issuer of the Convertible Notes and (ii) any mandatory prepayments under the
Term Credit Agreement permitted by the Intercreditor Agreement; provided that,
if applicable, the Lenders shall have first declined the use of such proceeds
for application to the Advances pursuant to Section 2.5(g)(ii).

 

28



--------------------------------------------------------------------------------

7.8.    Amendments. Directly or indirectly, amend, modify, or change any of the
terms or provisions of:

(a)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (i) the Obligations
in accordance with this Agreement, (ii) Indebtedness permitted under clauses
(c), (e) and (f) of the definition of Permitted Indebtedness and (iii) to the
extent otherwise permitted under this Section 7.8;

(b)    any Material Contract except (i) in connection with the transactions
contemplated by the Restructuring Support Agreement or (ii) to the extent that
such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Agent or the Lenders;

(c)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Agent or the Lenders;

(d)    the Term Documents, except as permitted by the Intercreditor Agreement or
if the effect thereof, either individually or in the aggregate, is not
materially adverse to the interests of the Secured Parties and does not alter
the payment terms of such Term Documents; or

(e)    the Convertible Notes Documents, except as permitted by the Intercreditor
Agreement or if the effect thereof either individually or in the aggregate, is
not materially adverse to the interests of the Secured Parties and does not
alter the payment terms of such Convertible Notes Documents; or

7.9.    the New Senior Notes Documents, except as permitted by the Intercreditor
Agreement or if the effect thereof, either individually or in the aggregate, is
not materially adverse to the interests of the Secured Parties and does not
alter the payment terms of such New Senior Notes Documents.

7.10.    Change of Control. Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.

7.11.    Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

7.12.    Investments, Controlled Investments.

(a)    Except for Permitted Investments (which, for the avoidance of doubt,
shall not include any Investments in any Excluded Subsidiaries other than as
permitted under clause (i) of the definition of Permitted Investments), directly
or indirectly, make or acquire any Investment, or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

 

29



--------------------------------------------------------------------------------

7.13.    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower, any other Loan
Party or any of their Subsidiaries except for:

(a)    transactions contemplated by the Loan Documents or transactions (other
than the payment of management, consulting, monitoring, or advisory fees) with
any non-Loan Party Affiliates of any Loan Party in the ordinary course of
business of such Loan Party, consistent with past practices and undertaken in
good faith, upon fair and reasonable terms fully disclosed to the Agent and no
less favorable than would be obtained in a comparable arm’s length transaction
with a non-Affiliate;

(b)    so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, any customary indemnities provided for the
benefit of directors (or comparable managers) of such Loan Party;

(c)    so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of a Loan Party and its Subsidiaries in the ordinary course of
business and consistent with industry practice;

(d)    transactions permitted by Section 7.3 or Section 7.17; and

(e)    Permitted Affiliate Transactions.

7.14.    Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) to pay fees, costs, and expenses, including Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby and (b) consistent with the terms
and conditions hereof, for general corporate and working capital purposes
(provided, that no part of the proceeds of the loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System).

7.15.    Limitation on Issuance of Stock. Except for the issuance or sale of
common stock or Permitted Preferred Stock by the Borrower (and the issuance of
common stock of Parent in connection with any conversion of Convertible Notes
into such common stock), issue or sell or enter into any agreement or
arrangement for the issuance and sale of any Stock of Borrower or a Subsidiary
of Borrower other than to a Loan Party or, in the case of Stock of an Excluded
Subsidiary, to any other Excluded Subsidiary.

7.16.    Consignments. Consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale, except as set forth on Schedule 7.15 to the Information Certificate.

7.17.    Inventory and Equipment with Bailees. Store the Inventory or Equipment
of any Loan Party or any of its Subsidiaries (other than the Excluded
Subsidiaries) at any time now or hereafter with a bailee, warehouseman, or
similar party, except as set forth on Schedule 7.16 to the Information
Certificate or except as otherwise permitted herein.

7.18.    Other Payments and Distributions. Except for Permitted Distributions,
the Loan Parties will not, and will not permit any of their Domestic
Subsidiaries (other than the Excluded Subsidiaries) to, directly or indirectly:

(i)    declare or pay any dividend or make any other payment or distribution on
account of any Loan Party’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving any Loan Party
or any of its Subsidiaries), or to the direct or indirect holders of any Loan
Party’s Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Prohibited Preferred
Stock) of Borrower);

 

30



--------------------------------------------------------------------------------

(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Borrower) any Equity Interests of any Loan Party;

(iii)    except as permitted by Section 7.7 hereof, make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Loan Party that is contractually subordinated in
right of payment to the Obligations of such Loan Party, as the case may be,
except a payment of regularly scheduled interest or principal at the Stated
Maturity thereof or otherwise to the extent permitted under any applicable
subordination agreement; or

(iv)    make any Investment other than Permitted Investments (all such payments
and other actions set forth in these clauses (i) through (iii) above being
collectively referred to as “Restricted Payments”).

For purposes of determining compliance with this Section 7.17, if a Restricted
Payment meets the criteria of more than one of the types of distributions
described in clauses (a) through (d) of the definition of Permitted
Distributions or this Section 7.17, Borrower, in its sole discretion, may divide
or classify and from time to time divide, re-divide, classify and reclassify
such Permitted Distributions among such clauses and/or paragraphs above in any
manner in compliance with this Section 7.17.

7.19.    Term Documents, Existing Notes Documents, New Senior Notes Documents
and Convertible Notes Documents. With respect to the Term Documents, the Term
Lenders, the Existing Noteholders, the Existing Notes Documents, the New Senior
Notes Documents, the New Senior Noteholders, the Convertible Notes Documents and
the Convertible Notes Noteholders, make any payment or perform any act to or for
the benefit of the Term Lenders, Existing Noteholders, the New Senior
Noteholders or the Convertible Notes Noteholders, as applicable, that is
prohibited by the terms of the Intercreditor Agreement.

 

8. [INTENTIONALLY OMITTED].

 

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1.    If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due any Lender or the Agent,
reimbursement of Expenses, or other amounts constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding);

9.2.    If any Loan Party or any of its Subsidiaries (other than its Foreign
Subsidiaries):

(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 6.1, 6.2, 6.3 (solely if any Loan Party or any of its
Subsidiaries is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Liens securing the Obligations), 6.5(b), 6.6, 6.7 (solely if any
Loan Party or any of its Subsidiaries refuses to

 

31



--------------------------------------------------------------------------------

allow the Agent, the Lenders or their representatives or agents to visit its
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss its affairs, finances, and accounts with its
officers and employees), 6.8, 6.11, 6.12, 6.13, 6.14 or 6.18, (ii) Section 7, or
(iii) the Intercreditor Agreement;

(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A., F.U.T.A.,
federal income taxes and any other taxes or assessments the non-payment of which
may result in a Lien having priority over Liens securing the Obligations), 6.7
(other than if any Loan Party or any of its Subsidiaries refuses to allow the
Agent or its representatives or agents to visit its properties, inspect its
assets or Books or Records, examine and make copies of its Books or Records or
disclose it affairs, finances and accounts with its officers and employees),
6.9, 6.10, and 6.15 and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of any Loan Party or (ii) the date on
which written notice thereof is given to any Loan Party by Agent; or

(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured (in which case, there
shall be no cure period) or is the subject of another provision of this
Section 9 (in which event such other provision of this Section 9 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to or should have been known
by any officer of any Loan Party or (ii) the date on which written notice
thereof is given to any Loan Party by the Agent;

9.3.    If one or more judgments, orders, or awards for the payment of money in
an amount in excess of $250,000 in any one case or in excess of $500,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

9.4.    If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

9.5.    If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries and any of the following events occur: (a) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided, that the Lenders
shall have no obligation to provide any Advances to Borrower during such 60
calendar day period specified in subsection (c);

9.6.    If any Loan Party or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of such Loan Party and its Subsidiaries,
taken as a whole;

9.7.    If there is (a) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more Persons (other than
an Affiliate of a Loan Party or any of its

 

32



--------------------------------------------------------------------------------

Subsidiaries that has waived such default in writing) relative to the
Indebtedness of such Loan Party or such Subsidiary involving an aggregate amount
of $500,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such Person, irrespective
of whether exercised, to accelerate the maturity of such Loan Party’s or its
Subsidiary’s obligations thereunder, (b) a default in or an involuntary early
termination of any Hedge Agreement to which a Loan Party or any of its
Subsidiaries is a party, (c) an event of default has occurred and is continuing
under the Convertible Notes Documents(d) an event of default has occurred and is
continuing under any Term Document, (e) an event of default has occurred and is
continuing under any New Senior Notes Documents, or (f) breach or default under
the Restructuring Support Agreement that results in a termination thereof;

9.8.    If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to the Agent and/or
Lenders in connection with this Agreement or any other Loan Document proves to
be untrue in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

9.9.    If the obligation of any Guarantor under its Guaranty or any other Loan
Document to which any Guarantor is a party is limited or terminated by operation
of law or by such Guarantor (other than in accordance with the terms of this
Agreement), or if any Guarantor fails to perform any obligation under its
Guaranty or under any such Loan Document, or repudiates or revokes or purports
to repudiate or revoke any obligation under its Guaranty, or under any such Loan
Document, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

9.10.    If this Agreement or any other Loan Document that purports to create a
Lien on Collateral, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby;

9.11.    If any event or circumstance occurs that the Required Lenders in their
Permitted Discretion believe may impair the prospect of payment of all or part
of the Obligations, or any Loan Party’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any Material Adverse
Change;

9.12.    If any event or circumstance shall occur which, in the Permitted
Discretion of the Required Lenders exercised in good faith, would be reasonably
likely to cause the Required Lenders to suspect that any Loan Party has engaged
in fraudulent activity with respect to the Collateral or other matters;

9.13.    Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any felony offense and Borrower does not
cause such person’s connection to such Loan Party to be terminated within 30
days of obtaining knowledge of such conviction, or a Person becomes an owner of
at least 20% of the issued and outstanding ownership interests of a Loan Party
who has been convicted of any such felony offense;

9.14.    If any Loan Party fails to pay any indebtedness or obligation in an
aggregate amount of $500,000 or more owed to any Lender or their Affiliates
which is unrelated to the Credit Facility or this Agreement as it becomes due
and payable or the occurrence of any default or event of default under any
agreement evidencing such indebtedness or obligations between any Loan Party and
any of the Lenders or their respective Affiliates unrelated to the Loan
Documents, and such failure or default or event of default is not cured within
any applicable cure period provided under such agreement and such default or
event of default is continuing; or

 

33



--------------------------------------------------------------------------------

9.15.    The validity or enforceability of any Loan Document shall at any time
for any reason be declared to be null and void by a court of competent
jurisdiction, or a proceeding shall be commenced by a Loan Party or any of its
Subsidiaries, or a proceeding shall be commenced by any Governmental Authority
having jurisdiction over a Loan Party or any of its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or any of
its Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.

 

10. RIGHTS AND REMEDIES.

10.1.    Rights and Remedies.

(a)    Subject to the Intercreditor Agreement, upon the occurrence and during
the continuation of an Event of Default, the Agent or its authorized
representatives (at the written direction of the Required Lenders) may in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(i)    declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents, immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower and each other Loan Party;

(ii)    declare the Subsequent Advance Commitments and any other funding
obligations of each Lender under this Agreement terminated, whereupon such
Subsequent Advance Commitments or other funding obligations shall immediately be
terminated together with any obligation of any Lender hereunder to make Advances
or extend any other credit hereunder;

(iii)    give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Agent for security and must be paid directly
to the Agent and the Agent may collect the Accounts, General Intangible and
Negotiable Collateral of Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

(iv)    without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by the Required Lenders in good faith, including, without
limitation, the right, in the Required Lenders’ Permitted Discretion, through
any Person or otherwise, to enter upon any job site and complete any portion of
any of Borrower’s projects as the Required Lenders deem necessary to collect or
realize on any Collateral; and

(v)    in the Agent’s name or in each Loan Party’s name, as such Loan Party’s
agent and attorney-in-fact, notify the United States Postal Service to change
the address for delivery of mail to any address designated by the Required
Lenders, otherwise intercept mail, and receive, open and dispose of such Loan
Party’s mail, applying all Collateral as permitted under this Agreement and
holding all other mail for such Loan Party’s account or forwarding such mail to
such Loan Party’s last known address;

(vi)    exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, in the Intercreditor
Agreement, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law.

 

34



--------------------------------------------------------------------------------

(b)    Subject to the Intercreditor Agreement, without limiting the generality
of the foregoing, Borrower and each other Loan Party expressly agrees that upon
the occurrence and during the continuation of an Event of Default:

(i)    The Agent or its authorized representatives (at the written direction of
the Required Lenders), without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon Borrower, any other Loan Party or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral, including with respect to any Collateral consisting of Intellectual
Property, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Loan Party to the
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Required
Lenders shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained) and (i) require Loan
Parties to, and Borrower and each other Loan Party hereby agrees that it will at
its own expense and upon request of the Agent (at the written direction of the
Required Lenders) forthwith, assemble all or part of the Collateral as directed
by the Agent and make it available to the Agent at one or more locations
designated by the Agent where such Borrower or other Loan Party conducts
business, and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent’s or Loan Party’s offices or elsewhere, for cash, on credit, and upon
such other terms as the Required Lenders may deem commercially reasonable.
Borrower and each other Loan Party acknowledges and agrees that Borrower and
each Loan Party’s Equipment is highly specialized and not widely marketable, and
as such, the Agent shall not be required to widely or generally advertise any
private or public sale of such Equipment. Borrower and each other Loan Party
agrees that, to the extent notice of sale shall be required by law, at least 10
days’ notice to such Borrower or such other Loan Party of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent (at the written
direction of the Required Lenders) may adjourn any public or private sale from
time to time, and such sale may be made at the time and place to which it was so
adjourned. Borrower and each other Loan Party agrees that the internet shall
constitute a “place” for purposes of Section 9-610(b) of the Code. Borrower and
each other Loan Party agrees that any sale of Collateral to a counterparty to a
Material Contract, or to a licensor pursuant to the terms of a license agreement
between such licensor and Borrower or such other Loan Party, is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;

(ii)    The Agent or its authorized representatives (at the written direction of
the Required Lenders) may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which the Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to remit the balance of such
Deposit Account to or for the benefit of the Agent, and (ii) with respect to any
Loan Party’s Securities Accounts in which the Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to
(A) transfer any cash in

 

35



--------------------------------------------------------------------------------

such Securities Account to or for the benefit of the Agent, or (B) liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or for the benefit
of the Agent;

(iii)    any cash held by the Agent as Collateral and all cash proceeds received
by the Agent in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral shall be applied against the Obligations
in the order set forth in Section 10.5. In the event the proceeds of Collateral
are insufficient to satisfy all of the Obligations in full, Borrower and each
other Loan Party shall remain jointly and severally liable for any such
deficiency; and

(iv)    the Obligations arise out of a commercial transaction, and that if an
Event of Default shall occur the Agent shall have the right to an immediate writ
of possession without notice of a hearing. The Agent shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and Borrower and each other Loan Party hereby consents to
such rights and such appointment and hereby waives any objection such Borrower
or such other Loan Party may have thereto or the right to have a bond or other
security posted by the Agent, and further agrees that, to the extent permitted
by applicable law, such receiver may be granted the power to sell any
Collateral, subject only to the Agent’s rights therein. Borrower acknowledges
that the nature of its business, which includes progress billing, technical
contracts, and the use of Equipment in varied and remote locations, renders the
appointment of a receiver reasonably necessary and, makes other remedies
inadequate for the liquidation of the Collateral, to the extent the Agent elects
to proceed with such appointment.

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1(a), upon the occurrence of any Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by the Agent or the
Lenders, all obligations of the Lenders to provide any further Advances or
extensions of credit hereunder shall automatically terminate and the Obligations
shall automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.

10.2.    Pledged Collateral.

Subject in all respects to the Intercreditor Agreement:

(a)    Voting Rights. During the continuance of an Event of Default, upon notice
by the Agent to the relevant Loan Party or Loan Parties, the Agent or its
nominee (at the written direction of the Required Lenders) may exercise (A) any
voting, consent, corporate or other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent (at the
written direction of the Required Lenders) may reasonably determine), all
without liability (except for the gross negligence or willful misconduct of the
Agent or Lenders as determined by a final order of a court of competent
jurisdiction no longer subject to appeal) except to account for property
actually received by it; provided, however, that the Agent shall have no duty to
any Loan Party to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

36



--------------------------------------------------------------------------------

(b)    Proxies. In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto during the
continuance of an Event of Default and to receive all dividends and other
distributions that it may be entitled to receive hereunder, upon an Event of
Default (i) each Loan Party shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent (at the direction of the Required Lenders)
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Loan Party hereby grants to the Agent (subject to the
terms of Section 10.3) an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).

(c)    Authorization of Issuers. Each Loan Party hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Loan Party,
each issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Agent in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Loan Party agrees that such issuer
shall be fully protected from liabilities to such Loan Party in so complying and
(ii) unless otherwise expressly permitted by this Agreement, during the
continuance of an Event of Default pay any dividend or make any other payment
with respect to the Pledged Collateral directly to the Agent.

(d)    Sale of Pledged Collateral.

(i)    Each Loan Party recognizes that the Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other filings, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Loan Party acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(ii)    Each Loan Party agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts (other than registering securities for
public sale under the Securities Act or under applicable state securities laws)
as may be necessary to make such sale or sales of any portion of the Pledged
Collateral pursuant to Section 10 valid and binding and in compliance with all
applicable Legal Requirements. Each Loan Party further agrees that a breach of
any covenant contained herein will cause irreparable injury to the Agent and
other Secured Parties, that the Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Loan Party, and such Loan Party hereby waives and agrees not to
assert any defense against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under this Agreement.
Each Loan Party waives any and all rights of contribution or subrogation upon
the sale or disposition of all or any portion of the Pledged Collateral by the
Agent.

 

37



--------------------------------------------------------------------------------

10.3.    Agent Appointed Attorney in Fact. Subject in all respects to the
Intercreditor Agreement, Borrower and each other Loan Party hereby irrevocably
appoints the Agent its attorney-in-fact, with full authority in the place and
stead of Borrower and such Loan Party and in the name of Borrower or such Loan
Party or otherwise, at such time as an Event of Default has occurred and is
continuing, to take any action and to execute any instrument which the Agent has
been directed in writing by the Required Lenders to accomplish the purposes of
this Agreement, including:

(i)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;

(ii)    to receive, indorse, and collect any drafts or other instruments,
documents. Negotiable Collateral or Chattel Paper;

(iii)    to file any claims or take any action or institute any proceedings
which the Agent (at the written direction of the Required Lenders) may deem
necessary or desirable for the collection of any of the Collateral of such
Borrower or such other Loan Party or otherwise to enforce the rights of the
Secured Parties with respect to any of the Collateral;

(iv)    to repair, alter, or supply Goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to Borrower or such other
Loan Party in respect of any Account of such Borrower or such other Loan Party;

(v)    to use any Intellectual Property or Intellectual Property Licenses of
such Borrower or such other Loan Party including but not limited to any labels.
Patents, Trademarks, trade names, URLs, domain names, industrial designs.
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;

(vi)    to take exclusive possession of all locations where Borrower or any
other Loan Party conducts its business or has rights of possession, without
notice to or consent of Borrower or any Loan Party and to use such locations to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, without obligation to pay rent or other compensation
for the possession or use of any location;

(vii)    the Agent shall have the right, but shall not be obligated, to bring
suit in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if the Agent shall
commence any such suit, the appropriate Borrower or such other Loan Party shall,
at the request of the Agent, do any and all lawful acts and execute any and all
proper documents reasonably required by the Agent in aid of such enforcement;
and

(viii)    to the extent permitted by applicable law, Borrower and each other
Loan Party hereby ratifies all that such attorney-in-fact shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable until all Commitments of the Lenders to
provide Advances are terminated and all Obligations (other than unasserted
contingent indemnification obligations) have been paid in full in cash.

 

38



--------------------------------------------------------------------------------

10.4.    Remedies Cumulative. The rights and remedies of the Agent and the
Lenders under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative. The Agent and the Lenders shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by applicable
law, or in equity. No exercise by the Agent or the Lenders of one right or
remedy shall be deemed an election, and no waiver by the Agent or Lenders of any
Default or Event of Default shall be deemed a continuing waiver. No delay by the
Agent or the Lenders shall constitute a waiver, election, or acquiescence by it.

10.5.    Crediting of Payments and Proceeds. In the event that the Obligations
have been accelerated pursuant to Section 10.1(a) or the Agent or the Lenders
have exercised any remedy set forth in this Agreement or any other Loan
Document, all payments received by the Agent or the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied to
the Obligations in accordance with Section 2.4(e).

10.6.    Marshaling. The Agent or the Lenders shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies under this Agreement
and under the other Loan Documents and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, Borrower and each other Loan Party hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Agent or the Lenders’ rights and remedies under
this Agreement or under any other Loan Document or instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may. Borrower hereby
irrevocably waives the benefits of all such laws.

10.7.    License. To the extent permitted by applicable law, subject in all
regards to the Intercreditor Agreement, Borrower and each other Loan Party
hereby grants to the Agent an irrevocable (so long as Obligations remain
outstanding), non-exclusive, worldwide and royalty-free license or sublicense to
use or otherwise exploit all Intellectual Property rights of Borrower and such
Loan Party now owned or hereafter acquired, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used in the compilation or printout thereof (subject to any
confidentiality provisions applicable to such Intellectual Property rights), for
the purpose of enabling the Agent to exercise rights and remedies under this
Section 10, including: (a) completing the manufacture of any in-process
materials following any Event of Default so that such materials become saleable
Inventory, all in accordance with the same quality standards previously adopted
by Borrower or such other Loan Party for its own manufacturing; and (b) selling,
leasing or otherwise disposing of any or all Collateral following any Event of
Default.

 

11. WAIVERS; INDEMNIFICATION.

11.1.    Demand, Protest, Etc. Borrower and each other Loan Party waives demand,
protest, notice of protest, notice of default (except as expressly provided for
herein or in any other Loan Document) or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guaranties at any time
held by the Agent or any Lender on which Borrower or such other Loan Party may
in any way be liable.

11.2.    Agent’s Liability for Collateral. Borrower and each other Loan Party
hereby agrees that: (a) except as otherwise provided under the Code or expressly
provided under this Agreement, the Agent shall not in any way or manner be
liable or responsible for:

(i) the safekeeping of the Collateral,

 

39



--------------------------------------------------------------------------------

(ii)    any loss or damage thereto occurring or arising in any manner or fashion
from any cause,

(iii)    any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower and such other Loan Parties.

11.3.    Indemnification. Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lenders, the Lender-Related Parties, the Agent
and Agent-Related Parties (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, losses, liabilities,
fines, costs, penalties, and damages, and all reasonable documented
out-of-pocket fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents and the transactions
related to the Loan Documents as set forth in the Restructuring Support
Agreement or the transactions contemplated hereby or thereby or the monitoring
of compliance by Borrower and each other Loan Party and each of its Subsidiaries
with the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the Asset Purchase Agreement and the transactions related to the Loan Documents
as set forth in the Restructuring Support Agreement or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, (c) in connection with the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (d) with respect to the failure by Borrower or any
other Loan Party to perform or observe any of the provisions hereof or any other
Loan Document, (e) in connection with the exercise or enforcement of any of the
rights of the Agent or Lenders hereunder or under any other Loan Document, and
(f) in connection with or arising out of any presence or release of Hazardous
Materials at, on, under, to or from any assets or properties owned, leased or
operated by Borrower or any other Loan Party or any Subsidiary of Borrower or
any other Loan Party or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of such
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
neither Borrower nor any other Loan Party shall have any obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, or attorneys as determined by a
final non-appealable order of a court of competent jurisdiction. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
or any other Loan Party was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower or such other Loan Party with
respect thereto.

 

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational

 

40



--------------------------------------------------------------------------------

documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by certified mail (postage prepaid, return receipt
requested), overnight courier, electronic mail (at such email addresses as a
party may designate in accordance herewith), or facsimile. In the case of
notices to any Lender, they shall be sent to the respective address set forth
below the signature of each Lender on the signature pages hereto. In the case of
notices or demands to Borrower, any other Loan Party, or the Agent, as the case
may be, they shall be sent to the respective address set forth below:

 

If to Borrower and/or any Guarantor:    

SAEXPLORATION HOLDINGS, INC.

1160 Dairy Ashford, Suite 160

  Houston, Texas 77079   Attention: Chief Financial Officer   Phone
No.:(281)-258-4400   Fax No.: (281)-258-4418 with courtesy copies to  

(which shall not constitute

Notice for purposes of this Section 12):

    Akin Gump Strauss Hauer & Feld, LLP   1700 Pacific Avenue   Suite 4100  
Dallas, TX 75201-4624   Attention: Sarah Link Schultz   Phone No.: (214)
949-4367   Fax No.: (214) 969-4343   Email: sschultz@akingump.com If to the
Agent:     Cantor Fitzgerald Securities   1801 N. Military Trail, Suite 202  
Boca Raton, FL 33431   Telecopier: (646) 219-1180   Attention: N. Horning
(SAExploration)   E-mail: NHorning@cantor.com   and   Cantor Fitzgerald
Securities   900 West Trade Street, Suite 725   Charlotte, North Carolina 28202
  Phone: (747) 374-0574   Telecopier: (646) 390-1764   Attention: B. Young
(SAExploration)   E-mail: BYoung@cantor.com with courtesy copies to   (which
shall not constitute   Notice for purposes of this Section 12):    
Shipman & Goodwin LLP   One Constitution Plaza   Hartford, CT 06103   Attention:
Nathan Plotkin   E-mail: NPlotkin@goodwin.com

 

41



--------------------------------------------------------------------------------

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment). Any notice given by the Agent or
any Lender to Borrower as provided in this Section 12 shall be deemed sufficient
notice as to all Loan Parties, regardless of whether each Loan Party is sent a
separate copy of such notice or whether each Loan Party is specifically
identified in such notice. Notices to the Agent shall be effective upon actual
receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Agent that it is incapable of receiving notices under
Section 2 by electronic communication. The Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

42



--------------------------------------------------------------------------------

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE THE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH OTHER LOAN PARTY AND
THE SECURED PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH OTHER
LOAN PARTY, THE AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH, A “CLAIM”). BORROWER, EACH OTHER LOAN PARTY, THE AGENT AND EACH LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER,
OR ANY AFFILIATE OF AGENT OR ANY LENDER, OR ANY LENDER AFFILIATE, OR ANY
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, THE AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

14. ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

14.1.    Binding Effect, Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of, but only to the benefit of, Borrower, the
other Loan Parties hereto (in each case except for Section 17), the Agent and
each Lender receiving the benefits of the Loan Documents and each other Secured
Party and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 15.1),
none of Borrower, any other Loan Party or the Agent shall have the right to
assign any rights or obligations hereunder or any interest herein. No consent to
assignment by the Required Lenders shall release Borrower nor any other Loan
Party from its Obligations.

 

43



--------------------------------------------------------------------------------

14.2.    Assignments and Participations.

(a)    [Intentionally Omitted].

(b)    Right to Assign. Subject to the last sentence of this Section 14.2(b),
each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion
of its rights and obligations hereunder (including all or a portion of
Subsequent Advance Commitments (and/or the right to issue Subsequent Advance
Commitments hereunder) and its rights and obligations with respect to Advances)
to (i) any existing Lender (other than a Non-Funding Lender or Impacted Lender),
(ii) any Affiliate, Lender Affiliate or Approved Fund of any existing Lender
(other than a Non-Funding Lender or Impacted Lender) or (iii) any other Person
with the prior written consent (which consent shall, in each case, not be
unreasonably withheld or delayed) of the Agent and, as long as no Event of
Default under Sections 9.1, 9.4 or 9.5 is continuing, Borrower (which consent
shall be deemed to have been given if Borrower has not responded in writing
within ten (10) Business Days after any request for such consent); provided,
however, that (w) such Sales must be ratable among the obligations owing to and
owed by such Lender with respect to the Advances and Subsequent Advance
Commitments (and/or the right to issue Subsequent Advance Commitments
hereunder), (x) the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Advances and Subsequent
Advance Commitments (and/or the right to issue Subsequent Advance Commitments
hereunder) subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate, Lender Affiliate
or Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates, Lender Affiliate and Approved Funds) entire interest in the Credit
Facility or is made with the prior written consent of Borrower (to the extent
Borrower’s consent is otherwise required) and the Agent and (y) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to the Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
Section 2.13(d)(v). The Agent’s refusal to accept a Sale to a Loan Party, or to
a Person that would be a Non-Funding Lender or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable. It being
understood that notwithstanding anything else to the contrary provided herein
(but subject to the last paragraph of this clause (b)), the Initial Lender and
the First Amended and Restated Effective Date Lenders are permitted to sell,
transfer, negotiate or assign all or a portion of their rights and obligations
hereunder (including all or a portion of Subsequent Advance Commitments (and/or
the right to issue Subsequent Advance Commitments hereunder) and their rights
and obligations with respect to Advances) in any amount, at any time, and to any
Person at the sole discretion of Initial Lender and the First Amended and
Restated Effective Date Lenders, without the consent of Agent (other than to the
extent that indemnification obligations owed by an assigning Lender to Agent
were accrued prior to the date of such assignment and Agent has made demand upon
such Lender in writing for indemnity prior to such assignment, in each case, in
accordance with the provisions hereof, in which case, such assignment shall be
subject to the consent of the Agent, which shall not be unreasonably delayed or
withheld provided that Agent shall have no such consent right in regards to any
assignment or prospective assignment that Agent was aware of on the date
hereof), any other Lender, the Borrower or any other Loan Party.

Notwithstanding anything else to the contrary provided herein, as long as no
Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, no Lender
(including, without limitation, the First Amended and Restated Effective Date
Lenders) shall be permitted to assign any Advances or Subsequent Advance
Commitments (and/or the right to issue Subsequent Advance Commitments hereunder)
to any Disqualified Person, Non-Funding Lender or an Impacted Lender. The Agent
and each assignor of Subsequent Advance Commitments (and/or the right to issue
Subsequent Advance Commitments hereunder) or an Advance hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender in the
relevant Assignment that such assignee is not a Disqualified Person, Non-Funding
Lender or an Impacted Lender, provided, that such reliance by such assignor is
in good faith and reasonable under the circumstances existing at the time of the
Sale. Neither the Agent nor the Lenders shall have any responsibility or
liability for monitoring the list or identities of, or enforcing provisions
relating to Disqualified Persons, Non-Funding Lenders or Impacted Lenders.

 

44



--------------------------------------------------------------------------------

(c)    [Intentionally Omitted].

(d)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (f) or (g) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and delivery of the Assignment) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), a completed administrative questionnaire in form and
substance satisfactory to the Agent (other than to the extent that the assignee
is already a Lender), any Tax forms required to be delivered pursuant to
Section 16.1 and payment of an assignment fee in the amount of $3,500 to the
Agent, unless waived or reduced by the Agent in its sole discretion; provided,
that (i) if a Sale by a Lender is made to an Affiliate, Lender Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate, Lender Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates, Lender Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such Sale (unless waived or reduced by the Agent). Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
Assignment is made in accordance with clause (iii) of Section 14.2(b) upon the
Agent (and Borrower, if applicable) consenting to such Assignment, from and
after the effective date specified in such Assignment, the Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

(e)    Effectiveness. Subject to the recording of an Assignment by the Agent in
the Register pursuant to Section 2.8(b), (i) the assignee thereunder shall
become a party hereto and, subject to the requirements of Section 16.1 and to
the extent that rights and obligations under the Loan Documents have been
assigned to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Commitments and the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment and those
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 19.8(a) (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

(f)    Grant of Security Interests. In addition to the other rights provided in
this Section 14.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Advances), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Agent or Borrower or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Agent and Borrower;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder and the Agent and the Loan Parties shall continue
to deal solely and directly with the assigning Lender.

 

45



--------------------------------------------------------------------------------

(g)    Participants. In addition to the other rights provided in this
Section 14.2 each Lender may, without notice to or consent from the Agent or
Borrower, sell participations to one or more Persons in or to all or a portion
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Advances); provided, however, that, whether
as a result of any term of any Loan Document or of such participation, (i) no
such participant shall have a commitment, or be deemed to have made an offer to
commit, to make Advances hereunder, and none shall be liable for any obligation
of such Lender hereunder and such Lender shall remain liable for the making of
all Advances hereunder, (ii) such Lender’s rights and obligations, and the
rights and obligations of the Loan Parties and the Secured Parties towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that each such participant
shall be entitled to the benefit of Section 16, but, with respect to
Section 16.1, only to the extent such participant delivers the Tax forms
required pursuant to Section 16.1(f) (it being understood that the documentation
required thereunder shall be delivered to the participating Lender) and then
only to the extent of any amount to which such Lender would be entitled in the
absence of any such participation, provided, however, that in no case shall a
participant have the right to enforce any of the terms of any Loan Document,
(iii) each such participant shall be subject to the provisions of Section 14.3
and Section 16.1(e) as if it were an assignee under Section 14.2(b) and (iv) the
consent of such participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except that the agreement pursuant to which the
Lender sells such participation may provide that such Lender will not, without
the consent of such participant, agree to any amendments, waivers or consents
described in clauses (ii) and (iii) of Section 15.1 (with respect to amounts, or
dates fixed for payment of amounts, to which such participant would otherwise be
entitled) or those described in clause (vii) of Section 15.1(a). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Advances or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any such Advance, Subsequent Advance Commitment or
obligations under any Loan Document) to any Person other than the Agent except
to the extent that such disclosure is necessary to establish that such Advance
or obligation is in registered form under Section 5f.l03-l(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register. Notwithstanding
anything else to the contrary provided herein, no Lender shall be permitted to
sell participations with respect to Advances to a Disqualified Person. Each
Lender shall be entitled to rely conclusively on a representation of the
participant in the applicable participation agreement that such participant is
not a Disqualified Person, provided, that such reliance by such Lender is in
good faith and reasonable under the circumstances existing at the time of such
participation.

14.3.    Replacement of Lender. Within forty-five days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional amounts as provided in Sections 16.1 and/or 16.2, and in
each case such Lender has declined or is unable to designate a different lending
office in accordance with Section 16.1(e) or (ii) any failure by any Lender
(other than the Agent or an Affiliate of the Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have

 

46



--------------------------------------------------------------------------------

already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, Borrower may, at its option, notify the Agent and
such Affected Lender (or such defaulting or non-consenting Lender) of Borrower’s
intention to obtain, at Borrower’s sole expense and effort, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such defaulting or
non-consenting Lender, as the case may be), which Replacement Lender shall be
reasonably satisfactory to the Agent and the Required Lenders. In the event
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such defaulting or
non-consenting Lender, as the case may be) shall sell and assign its Advances
and Commitments to such Replacement Lender without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 14.2), at par; provided that, (a) that Borrower has reimbursed such
Affected Lender for its increased costs (including the assignment fee specified
in Section 14.2(d)), if any, for which it is entitled to reimbursement under
this Agreement through the date of such sale and assignment; (b) such Affected
Lender shall have received payment of an amount equal to the outstanding
principal of its loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 16.2 or
payments required to be made pursuant to Section 16.1, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable law; and (e) in the case of any
assignment resulting from any failure described in Section 14.3(ii), the
Replacement Lender shall have consented to the applicable amendment, waiver or
modification. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 14.2 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 14.3 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 14.3. Borrower shall be entitled (but not obligated) to
execute such an Assignment on behalf of such replaced Lender, and any such
Assignment so executed by Borrower, the Replacement Lender and the Agent, shall
be effective for purposes of this Section 14.3 and Section 14.2. Notwithstanding
the foregoing, with respect to a Lender that is an Impacted Lender, the Agent or
Borrower may, but shall not be obligated to, obtain a Replacement Lender and
execute an Assignment on behalf of such Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Advances and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 14.2, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, that
any rights of such replaced Lender to indemnification hereunder shall survive.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

47



--------------------------------------------------------------------------------

15. AMENDMENTS; WAIVERS.

15.1.    Amendments and Waivers.

(a)    Subject to the provisions of Section 17.10 hereof, no amendment or waiver
of, or supplement or other modification (which shall include any direction to
the Agent by the Required Lenders) to, any Loan Document (other than any fee
letter or similar agreement) or any provision thereof, and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by the Agent
with the consent of the Required Lenders and delivered to the Agent if signed by
the Required Lenders and not the Agent), and Borrower and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, supplement
(including any additional Loan Document) or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby (or by the
Agent with the consent of all the Lenders directly and adversely affected
thereby), in addition to the Agent, the Required Lenders (or by the Agent with
the consent of the Required Lenders) and Borrower, do any of the following:

(i)    increase or extend the Commitment of any Lender or reinstate any
Subsequent Advance Commitment of any Lender terminated pursuant to Section 10.1
(it being understood that waivers or modifications of any Defaults or Events of
Default or of any mandatory prepayment or reductions of Commitments shall not
constitute an increase in the Commitment of any such Lender);

(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document (for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.5 may be
postponed, delayed, reduced, waived or modified with only the consent of
Required Lenders);

(iii)    reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Advance or Subsequent Advance Commitment (or on any other
Obligation), or of any fees or other amounts payable hereunder or under any
other Loan Document;

(iv)    (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments and,
including without limitation, as set forth in Section 2.5 hereof) or of any
reductions in Commitments, or (B) extend the date fixed for any scheduled
installment of principal or interest due to any of the Lenders under any Loan
Document (it being understood that the Required Lenders applying payments in
accordance with the penultimate sentence of Section 2.4(e)(ii) shall not
constitute a change or have the effect of changing the priority or pro rata
treatment of any payments);

(v)    change or have the effect of changing any provision that provides that
each Lender may issue Subsequent Advance Commitments and make Subsequent
Advances, in each case, in its sole and absolute discretion;

(vi)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which shall be required for the Lenders or any
of them to take any action hereunder;

(vii)    amend this Section 15.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

 

48



--------------------------------------------------------------------------------

(viii)    discharge any Loan Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral, in
each case, except as otherwise may be provided or permitted under this Agreement
or the other Loan Documents.

(b)    No amendment, waiver or consent shall, unless in writing and signed by
the Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent under this Agreement or any other Loan
Document.

(c)    [Reserved].

(d)    If any Lender does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document that requires the consent of each
Lender (or each affected Lender) and that has been approved by the Required
Lenders, Borrower may replace such Non-Consenting Lender in accordance with
Section 14.3.

15.2.    No Waiver, Cumulative Remedies. No failure by the Agent or the Lenders
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by the Agent or the Lenders in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or the Lenders will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s or any Lender’s rights thereafter to require strict
performance by Borrower or any other Loan Party of any provision of this
Agreement. The Agent’s and Lenders’ rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Agent and Lenders may have.

 

16. TAXES, YIELD PROTECTION AND ILLEGALITY.

16.1.    Taxes.

(a)    All payments made by or on behalf of any Loan Party hereunder or other
Loan Document will be made free and clear of, and without deduction or
withholding for, any Taxes; provided, that if any Taxes are required to be
withheld or deducted from such payments under applicable law then (i) the Loan
Party making such payment shall be entitled to withhold or deduct such Taxes as
required by applicable law, (ii) such Loan Party shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Taxes described in this proviso are
Indemnified Taxes, the sum payable by the Loan Party shall be increased as
necessary so that the payment of the applicable amount due under this Agreement,
or Loan Document, including any additional amount paid pursuant to this
Section 16.1(a), after withholding or deduction for or on account of such
Indemnified Taxes, will be equal to the amount that would have been payable had
no such deductions or withholdings been made.

(b)    Any Loan Party that made a payment of Taxes to a Governmental Authority
pursuant to Section 16.1(a) will furnish to the Agent as soon as practicable
after such payment, the original or certified copies of receipts evidencing such
payment by the applicable Loan Party, or a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

(c)    Without limiting the foregoing provisions, the Loan Parties shall timely
pay, or shall cause to be timely paid, to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

 

49



--------------------------------------------------------------------------------

(d)    The Loan Parties shall jointly and severally reimburse and indemnify,
within (ten) 10 days after receipt of demand therefor (with copy to the Agent),
the Agent or each Lender (without duplication) for all Indemnified Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 16.1) paid or payable by the Agent or such Lender, as the case may be,
or required to be withheld or deducted from a payment to the Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate of the Agent or
such Lender (or of the Agent on behalf of such Lender) claiming any compensation
under this Section 16.1(d) setting forth in reasonable detail the amounts to be
paid thereunder and delivered to Borrower with copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(e)    Any Lender claiming any additional amounts payable or requiring the Loan
Parties to pay additional amounts to any Governmental Authority pursuant to this
Section 16.1 shall (at the request of the Borrower) use its reasonable efforts
to change the jurisdiction of its Lending Office or assign its rights and
obligations hereunder to another or its offices, branches or affiliates if such
a change or assignment (i) would reduce payment of any such additional amounts
pursuant to this Section 16.1 and (ii) would not be otherwise disadvantageous to
such Lender.

(f)    (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Agent and Borrower at the time or times reasonably requested by
Borrower or the Agent and at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Agent or Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Agent or Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Agent or Borrower as will enable the Agent or Borrower to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 16.1(f)(ii), (iii), and (v) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Each Foreign Lender shall on or prior to the date such Foreign Lender
becomes a Lender hereunder and from time to time as required by applicable law
and if requested by Borrower or the Agent, provide the Agent and Borrower with
two duly executed and properly completed originals of each of the following, as
applicable: (A) Form W-8ECI (or successor form) claiming exemption from U.S.
withholding Tax because the income is effectively connected with such Lender’s
U.S. trade or business or Form W-8BEN or W-8BEN-E (or successor form), as
applicable, claiming exemption from, or a reduction of, U.S. withholding Tax
under an income Tax treaty, (B) in the case of a Foreign Lender claiming
exemption under Sections 871(h) or 881(c) of the IRC, Form W-8BEN or W- 8BEN-E
(or successor forms), as applicable, claiming exemption from U.S. withholding
Tax under the portfolio interest exemption and a certificate in form and
substance acceptable to Borrower and the Agent that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (2) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), (C) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI or IRS Form
W-8BEN or W-8BEN-E or IRS Form W-9 (or successor forms), as applicable, a U.S.
Tax Compliance Certificate and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Lender are

 

50



--------------------------------------------------------------------------------

claiming the portfolio interest exemption under Sections 871(h) or 881(c) of the
IRC, such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf
of each such direct and indirect partner or (D) any other applicable form
prescribed by applicable law certifying as to the entitlement of such Foreign
Lender to such exemption from U.S. withholding Tax or reduced rate with respect
to all payments to be made to such Foreign Lender under the Loan Documents,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or the Agent to determine the withholding or
deduction required to be made. Unless Borrower and the Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Foreign Lender are not subject to U.S. withholding Tax or
are subject to such Tax at a rate reduced by an applicable Tax treaty, the Loan
Parties and the Agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate.

(iii)    Each Lender that is a U.S. Person shall on or prior to the date such
Lender becomes a Lender hereunder and from time to time if requested by Borrower
or the Agent, provide the Agent and Borrower with two completed originals of
Form W-9 (or successor form) certifying that such Lender is entitled to an
exemption from U.S. backup withholding Tax.

(iv)    [Intentionally Omitted].

(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Agent and Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Agent and Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 147 l(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Agent and Borrower as may be necessary for the Agent
and Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 16.1(f)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivers
expires or becomes obsolete or inaccurate in any respect, it shall promptly
(1) deliver to Borrower and the Agent (in such number of originals or certified
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption from or
reduction in U.S. federal withholding Tax or backup withholding or (2) notify
the Agent and Borrower in writing of its legal inability to do so.

(g)    If any Lender determines in its sole discretion exercised in good faith
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 16.1 (including by the payment of additional amounts
pursuant to this Section 16.1), it shall pay to the relevant Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 16.1 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) of such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Loan Party, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 16.1(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 16.1(g), in no event shall the Lender be required
to pay any amount to a Loan Party pursuant to this Section 16.1(g) the payment
of which would place the Lender in a less favorable net after-Tax position than
the Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been

 

51



--------------------------------------------------------------------------------

deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 16.1(g) shall not be construed to require any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Loan Party or any other Person.

(h)    Each Lender shall severally indemnify the Agent, within (ten) 10 days
after demand therefor, for (i) any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 16.1 attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.2(g) relating to the maintenance of a Participant
Register, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this Section 16.1 (h).

(i)    For purposes of this Section 16.1, the term “applicable law” includes
FATCA.

16.2.    Increased Costs and Reduction of Return.

(a)    If any Lender shall have determined that:

(i)    the introduction of any Capital Adequacy Regulation after the Original
Closing Date;

(ii)    any change in any Capital Adequacy Regulation after the Original Closing
Date;

(iii)    any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof after the Original Closing
Date; or

(iv)    compliance by such Lender (or its Lending Office) or any entity
controlling the Lender, with any Capital Adequacy Regulation in clauses
(i) through (iii) above; materially affects the amount of capital required or
expected to be maintained by such Lender or any entity controlling such Lender
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy) determines that the amount of such capital is
increased as a consequence of its Commitment(s), loans, credits or obligations
under this Agreement, then, within thirty (30) days of written demand of such
Lender (with a copy to the Agent), Borrower shall pay to such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender (or the entity controlling the Lender) for such increase; provided,
that Borrower shall not be required to compensate any Lender pursuant to this
Section 16.2(a) for any amounts incurred more than 180 days prior to the date
that such Lender notifies Borrower in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b)    If any Change in Law shall subject any Lender or Agent to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other

 

52



--------------------------------------------------------------------------------

obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and the result of any of the foregoing shall be to increase
the cost to such Lender or Agent of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or Agent of participating in, issuing or to
reduce the amount of any sum received or receivable by such Lender or Agent
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Agent the Borrower will pay to such Lender or Agent as
the case may be, such additional amount or amounts as will compensate such
Lender or Agent, as the case may be, for such additional costs incurred or
reduction suffered.

(c)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in Capital Adequacy Regulation after the Original
Closing Date under Section 16.2(a) above, as applicable, regardless of the date
enacted, adopted or issued.

(i)    Any Lender claiming any additional amounts payable pursuant to this
Section 16.2 shall use reasonable efforts (consistent with its internal policies
and Legal Requirements), to change the jurisdiction of its lending office if
such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

16.3.    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Section 16 shall deliver to Borrower (with a copy
to the Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on Borrower in the absence of manifest error.

 

17. THE AGENT.

17.1.    Appointment.

(a)    Subject to Section 17.8 and the Intercreditor Agreement, each Lender (and
each subsequent maker of any Advance by its making thereof) hereby irrevocably
appoints and authorizes the Agent to exercise the powers of the Agent as set
forth in this Agreement and the other Loan Documents, including: (i) to receive
on behalf of each Lender any payment of principal of or interest on the Advances
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders and paid to such Agent, and to distribute promptly to each Lender
its share of all payments so received; (ii) to maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Advances, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iii) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (iv) to make the
Advances on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (v) to serve as the “ABL Agent” (as defined in the
Intercreditor Agreement) under the Intercreditor Agreement, and, at the
direction of the Required Lenders, perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to Borrower or any other
Loan Party, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent in its capacity as ABL
Agent by the terms of the Intercreditor Agreement; (vi) at the direction of the

 

53



--------------------------------------------------------------------------------

Required Lenders, to perform, exercise, and enforce any and all other rights and
remedies of the Lenders with respect to Borrower or any other Loan Party, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vi) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) to execute and deliver the Loan
Documents, as Agent, to accept delivery of the Loan Documents from the Loan
Parties and to perform all of its undertakings and obligations under each such
Loan Document; (ix) to take such actions as it may be necessary or desirable (as
directed by the Required Lenders) for purposes of perfecting and administering
Liens under the Loan Documents, and for all other purposes stated therein and
(x) to take such action as such Agent deems appropriate on its behalf to
administer the Advances and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Advances), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) only upon the written
instructions of the Required Lenders (or such other percentage of Lenders
required under this Agreement), and such instructions of the Required Lenders
shall be binding upon all Lenders and all makers of Advances; provided, however,
that the Agent shall not be required to take any action which, in the reasonable
opinion of the Agent, exposes the Agent to liability or which may expose the
Agent to liability or is contrary to this Agreement or any other Loan Document
or applicable law. Except as otherwise provided in this Section 17, the Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct
of the Agent as determined by a final order of a court of competent jurisdiction
no longer subject to appeal. The provisions of this Section 17 are solely for
the benefit of the Agent and the Lenders, and no Loan Party shall have any
rights as a third-party beneficiary of any of such provisions.

17.2.    Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Loan
Documents. The duties of the Agent shall be mechanical and administrative in
nature. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower and
the Guarantors in connection with the making and the continuance of the Advances
hereunder and shall make its own appraisal of the creditworthiness of Borrower
and the Guarantors and the value of the Collateral, and the Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the Second Amended and Restated Effective
Date or at any time or times thereafter. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agent by Borrower or the Lenders, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, and other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set

 

54



--------------------------------------------------------------------------------

forth in Section 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to it or as to those conditions precedent
specifically required to be to its satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of Borrower and its Subsidiaries or any other Loan Party, obligor or
guarantor, or (vii) any failure by Borrower, any Loan Party or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. Anything
contained herein to the contrary notwithstanding, the Agent shall not have any
liability arising from confirmations of the amount of the outstanding Advances
or any components thereof.

17.3.    Rights, Exculpation, Etc.

(a)    The Agent and its directors, officers, affiliates (other than any
affiliate in its capacity as Lender, such Lender to be subject to the
corresponding applicable provisions of this Agreement), agents or employees
shall not be liable for any action taken or omitted to be taken by them under or
in connection with this Agreement or the other Loan Documents, except for their
own gross negligence or willful misconduct (which shall not include any action
taken or omitted to be taken strictly in accordance with any express direction,
instruction or certificate of the Required Lenders (or such other percentage of
Lenders required under this Agreement), for which the Agent shall have no
liability) as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal. Without limiting the generality of the
foregoing, the Agent (i) may treat the payee of any Advance as the owner thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 14 hereof, signed by such payee and in form satisfactory to
the Agent; (ii) may consult with legal counsel (including, without limitation,
counsel to the Agent or counsel to any Loan Party), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel, accountant or experts; (iii) make no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or Document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, sufficiency, value or collectability of the
Collateral, the condition of the Collateral, the existence, priority or
perfection of the Agent’s Lien thereon, or any certificate prepared by Borrower
or any Guarantor in connection therewith, nor shall the Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. The Agent shall not be liable for any apportionment or distribution
of payments made in good faith pursuant to Section 2.4(e), 2.5(g) and 10.5, and
if any such apportionment or distribution is subsequently determined to have
been made in error the sole recourse of any Lender to whom payment was due but
not made, shall be to recover from other Lenders any payment in excess of the
amount which they are determined to be entitled. The Agent may at any time
request written instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement), including by e-mail from counsel to
such Required Lenders or other percentage of Lenders, with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents the Agent is permitted or required to take or to grant, and the
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders (or such other percentage
of Lenders required under this Agreement). The instructions as aforesaid and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. Without limiting

 

55



--------------------------------------------------------------------------------

the foregoing, no Lender shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Required Lenders (or such other percentage of Lenders required under this
Agreement).

(b)    The Agent shall have the right at any time to seek instructions
concerning the administration of the Collateral from any court of competent
jurisdiction.

(c)    The Agent shall be obligated to perform such duties and only such duties
as are specifically set forth in this Agreement or in any Loan Document, and no
implied covenants or obligations shall be read into this Agreement or any Loan
Document against the Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and the Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender. The Agent shall not
be under any obligation to take any action which is discretionary under the
provisions hereof except as set forth in Section 17.1(a). The Agent shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement at the request or direction of the Required Lenders (or such
other percentage of Lenders required under this Agreement) pursuant to this
Agreement, unless (i) the Agent shall have been provided adequate security and
indemnity as determined by the Agent in its sole discretion (including without
limitation from the Lenders and/or Borrower or the Guarantors) against any and
all costs, expenses and liabilities which might be incurred by them in
compliance with such request or direction, including reasonable advances as may
be requested by the Agent and (ii) the Agent shall receive such written
instructions as the Agent deems appropriate. If a Default or Event of Default
has occurred and is continuing, then the Agent shall take such action with
respect to such Default or Event of Default as shall be instructed by the
Required Lenders (or such other percentage of Lenders required under this
Agreement) in the written instructions (with indemnities) described in this
Section 17.3(c); provided, that, unless and until the Agent shall have received
such instructions, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders, and the Agent shall not incur liability to any Lender by reason of so
refraining.

(d)    Whenever in the administration of this Agreement, or pursuant to any of
the Loan Documents, the Agent shall deem it necessary or desirable (in each
case, in its sole discretion) that a matter be proved or established with
respect to Borrower or the Guarantors in connection with the taking, suffering
or omitting of any action hereunder by the Agent, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively provided or established by a certificate of an Authorized Person
of Borrower delivered to the Agent and such certificate shall be full warranty
to the Agent for any action taken, suffered or omitted in reliance thereon;
provided, that Borrower shall have no obligation to provide any such certificate
except as otherwise required hereunder.

(e)    Agent shall not be responsible or liable for special, indirect, punitive
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit) irrespective of whether Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action.

(f)    In no event shall Agent be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, future changes in
applicable law or regulation, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that Agent shall use reasonable efforts consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

56



--------------------------------------------------------------------------------

17.4.    Reliance. The Agent may rely, and shall be fully protected in acting,
upon any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order, bond or other paper or document which they
believe in good faith to be genuine and to have been signed or presented by the
proper party or parties or, in the case of facsimiles, to have been sent by the
proper party or parties. In the absence of its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, Agent may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to it and conforming to the
requirements of this Agreement or any Loan Document. The Agent shall not be
required to keep themselves informed as to the performance or observance by
Borrower, any other Loan Party or any of their respective Subsidiaries of this
Agreement, the Loan Documents or any other document, referred to or provided for
herein or to inspect the properties or books of Borrower, any other Loan Party
or their respective Subsidiaries. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.

17.5.    Indemnification. Whether or not the transactions contemplated hereby
are consummated, to the extent that any Agent is not promptly reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify such Agent and
any Agent-Related Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, fees, costs, expenses,
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to the outstanding Advances (and other Obligations)
owed to and Commitments of each Lender, including, without limitation, advances
and disbursements made pursuant to Section 17.10, and the reasonable fees,
charges and disbursements of any counsel for Agent; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses, advances
or disbursements for which there has been a final judgment of a court of
competent jurisdiction no longer subject to appeal that such liability resulted
from such Agent’s gross negligence or willful misconduct. The obligations of the
Lenders under this Section 17.5 shall survive the payment in full of the
Obligations and the termination of this Agreement, or the earlier resignation or
removal of the Agent. If after payment and distribution of any amount by Agent
to Lenders, any Lender or any other Person, including the Loan Parties, any
creditor of any Loan Party, a liquidator, administrator or trustee in
bankruptcy, recovers from Agent any amount found to have been wrongfully paid to
Agent or disbursed by Agent to Lenders, then each Lender shall reimburse Agent
for such amount received by such Lender.

17.6.    Agent Individually. The Person serving as the Agent hereunder shall, to
the extent applicable, have the same rights and powers under this Agreement and
the other Loan Documents in its capacity as a Lender, if any, as any other
Lender and may, to the extent applicable, exercise the same as though it were
not the Agent; and the terms “Lender,” “Lenders,” and “Required Lenders” shall,
unless otherwise expressly indicated, include, to the extent applicable, such
Person in its individual capacity as a Lender, if applicable. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust, financial or other business with Borrower or any other
Loan Party as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

17.7.    Sub-agents. The Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
of their duties and exercise their rights and powers through their respective

 

57



--------------------------------------------------------------------------------

Agent-Related Parties. The provisions of Section 11.3, this Section 17 and
Section 19.9 shall apply to any such sub-agent and to the Agent-Related Parties
of the Agent and such sub-agent, and shall apply to their respective activities
in connection with the activities of the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

17.8.    Successor Agent.

(a)    The Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least
thirty (30) days’ prior written notice to Borrower and each Lender. The Agent
may be removed with or without cause by the Required Lenders upon ten (10) days’
prior written notice from the Required Lenders to the Agent. Such resignation or
removal shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

(b)    Upon any such notice of resignation or removal, the Required Lenders
shall appoint a successor Agent with, so long as no Event of Default under
Sections 9.4 or 9.5 exists, the prior written consent of Borrower (such consent
not to be unreasonably delayed or withheld). Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be immediately
discharged from its duties and obligations under this Agreement and the other
Loan Documents.

(c)    If no such successor Agent shall have been so appointed by the Required
Lenders within 30 days after the retiring Agent gives notice of its resignation
or thirty (30) days after the Required Lenders give notice of removal to the
retiring Agent, then the retiring Agent may (but is not required to) on behalf
of the Lenders, appoint a successor Agent; provided, that if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for in clause (b) above. The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor.

(d)    After the retiring Agent’s resignation or removal under this
Section 17.8, the provisions of this Section 17, Section 11.3, and Section 19.9
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Parties in respect of any actions taken or
omitted to be taken by any of them while it was acting as Agent or on behalf of
the Agent and if applicable, while continuing to hold collateral security on
behalf of the Lenders under any of the Loan Documents. Any corporation or
association into which the Agent may be merged or converted or with which it may
be consolidated shall be the Agent under this Agreement without further act.

17.9.    Delivery of Information. The Agent shall not be required to deliver to
any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agent from the Parent, the
Borrower, any Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Loan Document except
(i) as specifically

 

58



--------------------------------------------------------------------------------

provided in this Agreement or any other Loan Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Agent at the time of receipt of such request and then only
in accordance with such specific request. Notwithstanding any other provisions
set forth herein, neither the Agent nor the Loan Parties shall deliver to any
Lender any notices, reports, letters, financial statements, statements or other
documents required to be delivered pursuant to Section 6 hereof unless such
Lender requests such notice, reports, financial statements, letters, statements
or other documents from Agent or Loan Party. Subject to the immediately
preceding sentence, upon receipt of notices from the Loan Parties required by
this Agreement, Agent shall forthwith notify the Lenders of the existence and
content of such notices.

17.10.    Collateral Matters.

(a)     Each Lender hereby irrevocably authorizes and ratifies Agent’s entry
into this Agreement and the Loan Documents. Each Lender hereby irrevocably
agrees that any action taken by the Agent with respect to the Collateral in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Agent of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized by
and binding upon all Lenders. The Agent is hereby irrevocably authorized on
behalf of all Lenders, without the necessity of any notice to or further consent
from any Lender to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected the Agent’s
Liens upon the Collateral, for the benefit of the Secured Parties (though the
Agent shall have no obligation to take sure actions). The Lenders hereby
irrevocably authorize the Agent, at its option and in its discretion, to release
any Lien granted to or held by the Agent upon any Collateral upon the payment of
all Obligations (other than unasserted contingent indemnification obligations)
and termination of the Commitments; or constituting property being sold or
disposed of in compliance with the terms of this Agreement and the other Loan
Documents; or if approved, authorized or ratified in writing by the Required
Lenders.

(b)    Without in any manner limiting the Agent’s authority to act without any
specific or further authorization or consent by the Lenders (as set forth in
Section 17.10(a)), each Lender agrees to confirm in writing, upon request by the
Agent, the authority to release Collateral conferred upon the Agent under
Section 17.10(a). Upon receipt by the Agent of confirmation from the requisite
amount of Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by Borrower set forth in a
certificate of the Borrower executed by an Authorized Person, the Agent shall at
Borrower’s sole cost and expense (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be reasonably requested by the
Borrower to evidence the release of the Liens granted to the Agent for the
benefit of the Secured Parties upon such Collateral, and acknowledge and agree
that any such action by the Agent shall bind the Secured Parties; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse, representation or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
all interests in the Collateral retained by Borrower or any Guarantor.

(c)    The Agent shall have no obligation whatsoever to any Lender to assure
that the Collateral exists, is genuine, or is owned by Borrower or any Guarantor
or is cared for, protected or insured or has been encumbered or that the Agent’s
Liens granted to the Agent pursuant to this Agreement or any other Loan Document
are valid or have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to maintain
the perfection of any Agent’s Liens on the Collateral, or to exercise at all or
in any particular manner or under any duty of care, disclosure or fidelity, or
to continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Section 17.10 or in any other Loan Document, it
being understood and agreed that in respect

 

59



--------------------------------------------------------------------------------

of the Collateral, or any act, omission or event related thereto, the Agent may
act in any manner it may deem appropriate, in its sole discretion, given that
the Agent shall have no duty or liability whatsoever to any Lender, except upon
being directed by the Required Lenders or as otherwise provided herein.

(d)    Notwithstanding anything set forth herein to the contrary, the Agent
shall have a duty of ordinary care with respect to any Collateral delivered to
the Agent or its designated representatives that is in the Agent’s or its
designated representatives’ possession or control. The Agent shall not be
responsible for insuring the Collateral or for the payment of Taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Agent will be deemed to have exercised ordinary care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Agent will not be liable or responsible for any loss or diminution in the value
of any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Agent in good faith,
including, without limitation, by reason of the act or omission of the Term
Lenders.

17.11.    Agency for Perfection. Each Agent and each Lender hereby appoints each
other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agent and the Lenders, collectively, as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions. In addition, the Agent shall also have the power and authority
hereunder to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. By its execution
and delivery of this Agreement, Borrower hereby consents to the foregoing.

17.12.    Actions with Respect to Collateral. The Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders (or such other percentage of Lenders
required under this Agreement), subject to the provisions of this Agreement.

17.13.    Filing of Proofs of Claim. In case of any Default or Event of Default
under Sections 9.4 and 9.5 the Agent (regardless of whether the principal of any
Advance shall then be due and payable and regardless of whether the Agent has
made any demand on Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a)    To (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and (ii) file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Agent under Sections 2.12, 11.3 and 19.9)
allowed in such judicial proceeding; and

(b)    To collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

60



--------------------------------------------------------------------------------

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Agent; and (ii) if the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agent and their respective agents and counsel, and any other
amounts due to the Agent under Sections 2.12, 11.3 and 19.9. Nothing contained
herein shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Each Lender retains the right to file and prove a claim
separately.

17.14    Amendment and Restatement. Each of the Lenders party hereto hereby
(i) authorizes and directs the Agent to execute and deliver this Agreement and
the other Loan Documents in connection with the amendment and restatement
thereof on the date hereof, and (ii) acknowledges and agrees that the foregoing
directed action constitutes a direction from the Lenders under Article 17 of
this Agreement, including, without limitation, Section 17.1 and Section 17.3.
The Borrower, the Guarantors party hereto and the Lenders party hereto expressly
agree and confirm that the Agent’s right to indemnification, as set forth in
Sections 11.3 and 17.5 shall apply with respect to any and all losses, claims,
liabilities costs and expenses that the Agent suffers, incurs or is threatened
with relating to actions taken or omitted by the Agent (in accordance with this
Agreement) in connection with this Agreement and the other documents
contemplated hereby. The Borrower hereby agrees to pay on demand all costs and
expenses in accordance with Section 19.9, in each case, incurred in connection
with the preparation, negotiation and execution of this Agreement and all
related documents.

 

18. GUARANTY.

18.1.    Guarantors. Each Guarantor confirms that its guarantee of the
Obligations hereunder is secured by the Collateral pledged by it pursuant to and
in accordance with the Loan Documents delivered by it in connection herewith.

18.2.    Guaranty: Limitation of Liability.

(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, reasonable and documented out-of-pocket
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented out-of-pocket fees and expenses of
counsel) incurred by the Agent or any other Lender in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations (and any other obligations under
this Guaranty) and would be owed by any other Loan Party to the Agent or any
Lender under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowed due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guaranty, such Guarantor will contribute, to the maximum extent allowed under
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Agent or Lenders under or in
respect of the Loan Documents.

 

61



--------------------------------------------------------------------------------

18.3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses (other than payment of the Obligations to the extent of such payment)
it may now have or hereafter acquire in any way relating to, any or all of the
following, to the maximum extent allowed under applicable law:

(a)    any lack of validity or enforceability of any Loan Documents or any
agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f)    any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent or Lenders to disclose such information); provided, that
each Guarantor shall have any contractual defenses that the applicable Loan
Party has under any Loan Document including payment in full of the Obligations;

(g)    the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than payment
in full of the Guaranteed Obligations; provided, that each Guarantor shall have
any contractual defenses that the applicable Loan Party has under any Loan
Document.

 

62



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

18.4.    Waivers and Acknowledgments.

To the maximum extent allowed under applicable law:

(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any Collateral.

(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.

(d)    Each Guarantor acknowledges that the Agent may, without notice to or
demand upon such Guarantor and without affecting the liability of such Guarantor
under this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 18.3 and this Section 18.4
are knowingly made in contemplation of such benefits.

18.5.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification

 

63



--------------------------------------------------------------------------------

and any right to participate in any claim or remedy of the Agent or any Lender
against Borrower, any other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the payment in full in cash of the Guaranteed Obligations (other than
unasserted contingent indemnification obligations) and all other amounts payable
under this Guaranty, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) any Guarantor shall make payment to the Agent or any
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the Maturity Date has occurred, the
Agent or Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor such documents as may be reasonably requested by such
Grantor, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

18.6.    Guaranty Supplements. If any Loan Party creates or acquires a
wholly-owned Domestic Subsidiary (other than (x) an Excluded Subsidiary and
(y) a Foreign Subsidiary Holding Company) on or after the date hereof, such Loan
Party shall cause such Domestic Subsidiary to be a Guarantor hereunder. Upon the
execution and delivery to the Agent by any such Person of a guaranty supplement
in substantially the form of Exhibit F hereto (each, a “Guaranty Supplement”),
(a) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Loan Party” shall also mean and
be a reference to such Additional Guarantor if it is a Subsidiary of Borrower,
and (b) each reference herein to “this Guaranty,” “hereunder,” “hereof or words
of like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof,” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement. For the avoidance of doubt, in no
event shall a Subsidiary of a Loan Party that is a Foreign Subsidiary or a
Foreign Subsidiary Holding Company (or a Subsidiary of a Foreign Subsidiary or
Foreign Subsidiary Holding Company) be required to join in the Guaranty or
become a Guarantor hereunder.

18.7.    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 18.7:

(a)    Prohibited Payments, Etc. Unless the Required Lenders otherwise agree,
upon the occurrence and during the continuance of an Event of Default, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b)    Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Loan Party, each Guarantor agrees that the Agent and
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of an Insolvency Proceeding, whether or not constituting an allowed claim in
such proceeding (“Postpetition Interest”)) before such Guarantor receives
payment of any Subordinated Obligations.

 

64



--------------------------------------------------------------------------------

(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, but subject to the Intercreditor Agreement and notice provisions
described in Section 10 each Guarantor shall, if the Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Agent and the Lenders and deliver such payments to the Agent on
account of the Guaranteed Obligations (including all Postpetition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

(d)    Agent Authorization. After the occurrence and during the continuance of
any Event of Default, but subject to the Intercreditor Agreement and notice
provisions described in Section 10, the Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (i) in the name of each
Guarantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Postpetition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Agent for application to the Guaranteed Obligations
(including any and all Postpetition Interest).

18.8.    Continuing Guaranty, Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty (other than unasserted contingent indemnification amounts) and the
termination of all Commitments and the Loan Documents, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent, the Lenders and their respective successors,
transferees and assigns. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent
(acting at the written direction of the Required Lenders).

 

19. GENERAL PROVISIONS.

19.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, each other Loan Party, the Agent and the Lenders and
is subject to the fulfilment, to the satisfaction of, or waiver by, the Agent
and the Required Lenders, of each of the conditions precedent set forth in
Section 1 of Exhibit B hereto.

19.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

19.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Agent, the Lenders or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

19.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

65



--------------------------------------------------------------------------------

19.5.    Debtor-Creditor Relationship. The relationship between the Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. The Agent and the Lenders shall not have (and shall
not be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the Agent and the Lenders, on the one hand, and the Loan Parties, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.

19.6.    Counterparts, Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

19.7.    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any other Loan Party or the transfer to the
Agent or the Lenders of any property should for any reason subsequently be
asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Agent or any Lender is required to repay or restore, in
whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Agent or such Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Agent or such Lender related thereto, the liability of Borrower or such other
Loan Party automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made and all of the
Agent’s Liens in the Collateral shall be automatically reinstated without
further action.

19.8.    Confidentiality.

(a)    The Lender Parties agree that material, non-public information regarding
the Loan Parties and their Subsidiaries, their operations, assets, and existing
and contemplated business plans delivered by Loan Parties to Lender Parties
(“Confidential Information”) shall be treated by the Lender Parties in a
confidential manner, and shall not be disclosed by the Lender Parties to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to the Lender Parties and to
employees, directors and officers of the Lender Parties (the Persons in this
clause (i), “Lender Representatives”) on a “need to know” basis in connection
with this Agreement, and the other Loan Documents, and the transactions
contemplated hereby and thereby on a confidential basis, (ii) to Subsidiaries,
Affiliates and Lender Affiliates of the Lender Parties; provided, that any such
Subsidiary, Affiliate or Lender Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 19.8 and keep such
Confidential Information confidential, (iii) as may be required by regulatory
authorities, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be

 

66



--------------------------------------------------------------------------------

agreed to in advance in writing by Borrower, (vi) as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process;
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender Parties or Lender
Representatives), (viii) in connection with any assignment, participation or
pledge (or any prospective assignment, participation or pledge) of any Lender
Party’s interest under this Agreement or the Intercreditor Agreement; provided,
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information hereunder subject to the terms of this Section 19.8,
(ix) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; (x) to equity owners of each Loan Party, (xi) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document,
(xii) to Convertible Notes Noteholders and their agents and representatives on a
confidential basis, (xiii) to the Term Lenders and their agents and
representatives on a confidential basis, (xiv) to the New Senior Noteholders and
their agents and representatives on a confidential basis and (xv) to agents and
lenders under the Closing Date Loan Documents and their agents and
representatives on a confidential basis.

(b)    Anything in this Agreement to the contrary notwithstanding, the Agent and
the Lenders may use the name, logos, and other insignia of the Loan Parties and
the total Credit Facility amount provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of the
Agent or the Lenders.

(c)    The Loan Parties hereby acknowledge that (i) the Agent may, but shall not
be obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debtdomain, IntraLinks or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market- related activities with respect to such
Persons’ securities. Each of the Loan Parties hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to each Loan Party
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in clause
(a) above); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

(d)    The Platform is provided “as is” and “as available.” Neither the Agent
nor any Agent-Related Party warrants the accuracy or completeness of the
communications through the Platform or the adequacy of the Platform and each
expressly disclaims liability for errors or omissions in such

 

67



--------------------------------------------------------------------------------

communications. No warranty or representation of any kind, express, implied, or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by the Agent or any Agent-Related Party in connection with
such communications or the Platform. In no event shall the Agent or any
Agent-Related Party have any liability to any Loan Party, any Lender, or any
other Person for damages of any kind, whether or not based on strict liability
and whether or not direct or indirect, special, incidental, or consequential
damages, losses, or expenses (whether in tort, contract, or otherwise) arising
out of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of any such Person is found in a
final non-appealable order by a court of competent jurisdiction to have resulted
primarily from such Person’s gross negligence or willful misconduct.

19.9.    Expenses. Borrower and each other Loan Party agrees to pay the Expenses
on the earlier of (a) the tenth day of the month following the date on which
such Expenses were first incurred (or, if such day is not a Business Day, the
next succeeding Business Day), or (b) the date on which demand therefor is made
by the Agent or a Lender on Borrower, and each other Loan Party agrees that its
obligations contained in this Section 19.9 shall survive payment or satisfaction
in full of all other Obligations; provided, that the Loan Parties shall not be
deemed in default for non-payment of such Expenses unless such expenses remain
unpaid following demand therefor.

19.10.    Setoff.

(a)    Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Loan Party), at
any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Legal Requirements, to set off
and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Borrower or any
other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender shall exercise any such right of setoff without the prior consent of the
Required Lenders. Each of the Agent and each Lender agrees promptly to notify
Borrower and the Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 19.10 are in addition to any other rights and remedies (including other
rights of setoff) that the Agent, the Lenders, their Affiliates and the other
Secured Parties, may have.

(b)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate
or branch office thereof, obtains any payment of any Obligation of any Loan
Party (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable Uniform Commercial Code) of Collateral) other than pursuant to
Section 14.2 or Section 16 and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Agent in accordance with the provisions of the Loan Documents, such
Lender shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by the
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender in whole or in part, such purchase shall
be rescinded and the purchase price therefor shall be returned to such Lender
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Legal Requirements, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.

 

68



--------------------------------------------------------------------------------

19.11.    Release, Retention in Satisfaction, Etc.

(a)    Collateral hereunder shall be released if and to the extent so provided
hereunder or upon the transfer or sale of any asset or property theretofore
included in Collateral to the extent permitted under Section 7.4 or otherwise
permitted under this Agreement, the Intercreditor Agreement or the Term Credit
Agreement (in each case, other than transfers or sales to a Loan Party);
provided, that the Agent shall have received a certificate reasonably
satisfactory to the Agent from an Authorized Person of the Borrower requesting
such release certifying that the release of such Collateral is permitted under
this Agreement, or the Intercreditor Agreement (the “Release Certificate”).

(b)    Except as may be expressly applicable pursuant to Section 9-620 of the
Code, no action taken or omission to act by the Agent or the Lenders hereunder
or the other Loan Documents shall be deemed to constitute a retention of the
Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect until the Agent and the Lenders shall have applied payments
(including, without limitation, collections from Collateral) towards the
Obligations in the full amount then outstanding.

(c)    Upon such release or any release of Collateral or any part thereof in
accordance with the provisions of the Loan Documents and provided, that the
Agent shall have received the Release Certificate, the Agent shall, subject to
the terms of the Intercreditor Agreement, upon the request and at the sole cost
and expense of the Loan Parties and promptly after the Agent’s receipt of such
request, (i) assign, transfer and deliver to the Loan Parties, against receipt
and without recourse to or representation or warranty by the Agent except as to
the fact that the Agent has not encumbered the released assets except in
accordance with the Loan Documents, such of the Collateral or any part thereof
to be released (in the case of a release) as may be in possession of the Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof or any other Loan Document, and (ii) execute documents and instruments
prepared by the Loan Parties and acceptable to the Agent (including UCC-3
termination financing statements or releases) acknowledging the release of such
Collateral.

19.12.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any of the Obligations (other than unasserted contingent indemnification
amounts) is outstanding and unpaid and so long as the obligation of the Lenders
to provide extensions of credit hereunder has not expired or been terminated.
Section 11.3, Section 16.1(h), Section 17 and Section 19.9 shall survive the
termination of the Commitments and this Agreement and the repayment,
satisfaction, or discharge of the Obligations.

19.13.    Patriot Act. The Agent and each Lender hereby notify the Loan Parties
that pursuant to the requirements of the Patriot Act, they are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Agent or the Lenders to identify each Loan Party
in accordance with the Patriot Act. In addition, if the Agent or any Lender is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties, and (b) OFAC/PEP
searches and customary

 

69



--------------------------------------------------------------------------------

individual background checks of the Loan Parties’ senior management and key
principals, and Borrower and each other Loan Party agrees to cooperate in
respect of the conduct of such searches and further agrees that the reasonable
costs and charges for such searches shall constitute Expenses hereunder and be
for the account of Borrower.

19.14.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

19.15.    Lender Instructions. Each Lender hereby instructs the Agent to execute
and deliver on behalf of such Lender, and agrees to be bound by, any documents
and filings that are contemplated to be executed and delivered or filed in
connection herewith or therewith, including, without limitation, all documents
and filings listed on Exhibit I attached hereto (Post-Closing Deliverables).
Each Lender hereby acknowledges and agrees that (x) the foregoing instructed
actions constitute an instruction from all the Lenders under Section 17 and
(y) Sections 11.3, 17.3, 17.5 and 19.9 and any other rights, privileges,
protections, immunities, and indemnities in favor the Agent hereunder apply to
any and all actions taken or not taken by the Agent in accordance with such
instruction.

19.16.    [Intentionally Omitted].

19.17.    Intercreditor Agreement.

(a)    The Loan Parties confirm that, for purposes of the Intercreditor
Agreement, (i) the Agent shall be the “ABL Agent” thereunder, (ii) this
Agreement shall constitute the “ABL Credit Agreement” thereunder and all
references to the “ABL Credit Agreement” contained therein shall be deemed to
refer to this Agreement, (iii) all of the Obligations shall constitute “ABL
Obligations” thereunder and (iv) the security interest in and lien on the
Collateral granted to Agent shall be for the benefit of the Secured Parties and
shall constitute and shall continue to constitute a “Senior Lien” thereunder,
and shall remain senior and prior to any “Junior Lien” thereunder, in respect of
the Collateral.

(b)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, to the extent any provision of this Agreement or any other
Loan Document conflicts with the terms of the Intercreditor Agreement, the terms
and provisions of the Intercreditor Agreement shall govern.

(c)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, the Liens granted to Agent pursuant to this Agreement and
the other Loan Documents and the exercise of any right related to any Collateral
shall be subject, in each case, to the terms of the Intercreditor Agreement.

(d)    The Loan Parties authorize the Agent or any Lender to communicate with
the Term Agent and Term Lenders under the Term Credit Agreement, the Trustee and
Noteholder Collateral Agent under the New Senior Notes Indenture, the
Convertible Notes Trustee (and the Convertible Notes Noteholders), and any other
Person who is, or becomes a party to the Intercreditor Agreement, with respect
to any matter, including, without limitation, the Obligations, the Term Loan
Obligations, the obligations under the New Senior Notes Documents, the
Convertible Notes, the Intercreditor Agreement, the Loan Documents, the New
Senior Notes Documents, the Convertible Notes Documents, and any other matter
relating to, or arising out of such matters.

 

70



--------------------------------------------------------------------------------

19.18.    Amendment and Restatement.

This Agreement shall (and it is the intent of the parties hereto that this
Agreement shall) amend, restate and replace the First Amended and Restated
Credit Agreement and the Guaranty shall (and it is the intent of the parties
hereto that the Guaranty shall) amend, restate and replace the Guaranty (as
defined in the First Amended and Restated Credit Agreement) and, in each case,
re-evidence the obligations outstanding thereunder on the Second Amended and
Restated Effective Date as contemplated hereby, and not constitute a novation of
the obligations and liabilities of the parties under the First Amended and
Restated Credit Agreement and the Guaranty (as defined in the First Amended and
Restated Credit Agreement). In addition, unless specifically amended or amended
and restated in connection herewith, each of the Loan Documents existing
immediately prior to the Second Amended and Restated Effective Date shall
continue in full force and effect and that, from and after the Second Amended
and Restated Effective Date, all references to the “Credit Agreement” contained
therein shall be deemed to refer to this Agreement and all references to the
“Guaranty” contained therein shall be deemed to refer to the Guaranty. The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment of the First Amended and Restated Credit Agreement made in accordance
with the terms of Section 15.1 of the First Amended and Restated Credit
Agreement.

19.19.    Reaffirmation and Grant of Security Interests.

(a)    Each Loan Party, subject to the terms and conditions contained herein and
in the other Loan Documents, has (i) guarantied (or, in the case of the
Borrower, is otherwise liable for) the Obligations and (ii) created Liens in
favor of the Agent for the benefit of the Secured Parties on the Collateral to
secure its Obligations or Guaranteed Obligations, as applicable, and all of its
other obligations under the Loan Documents (as applicable) (as amended or
amended and restated hereby or in connection herewith). Each Loan Party hereby
acknowledges that it has reviewed the terms and provisions of this Agreement and
consents to the amendment and restatement of the First Amended and Restated
Credit Agreement and the Guaranty (as defined in the First Amended and Restated
Credit Agreement). Each Loan Party hereby (x) confirms that is the intention of
each of the parties hereto that the First Amended and Restated Credit Agreement
be amended and restated so as to preserve the perfection and priority of all
security interests securing indebtedness and obligations of the Loan Parties
under the Original Credit Agreement, the First Amended and Restated Credit
Agreement, the other Loan Documents (as defined in the Original Credit Agreement
and the First Amended and Restated Credit Agreement) and the Intercreditor
Agreement, (y) confirms that each Loan Document to which it is a party or is
otherwise bound that constitutes this Agreement or the Preferred Ship Mortgage
(or any other Loan Document that constitutes a collateral or security document)
and all Collateral encumbered thereby will continue to guarantee and/or secure,
as the case may be, to the fullest extent possible in accordance with the Loan
Documents, the payment and performance of the Obligations (and Guaranteed
Obligations, in the case of the Guarantors, but without duplication), as the
case may be, including, without limitation, the payment and performance of all
such applicable Obligations that are joint and several obligations of each
Guarantor now or hereafter existing, and (z) grants to the Agent for the benefit
of the Secured Parties a continuing Lien on and security interest in and to such
Loan Party’s right, title and interest in, to and under all Collateral as
collateral security for the prompt payment and performance in full when due of
all Obligations (and Guaranteed Obligations, in the case of the Guarantors, but
without duplication) subject to the terms and conditions contained herein and in
the other Loan Documents (whether at stated maturity, by acceleration or
otherwise).

(b)    Each Loan Party acknowledges and agrees that any of the Loan Documents
(as amended and restated hereby and/or amended or amended and restated in
connection herewith) to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the First Amended and Restated
Credit Agreement or the amendment and restatement of the Guaranty (as defined in
the First Amended and Restated Credit Agreement). Each Loan Party represents and
warrants that all representations and warranties contained in the Loan Documents
(as

 

71



--------------------------------------------------------------------------------

amended or amended and restated hereby or in connection herewith) to which it is
a party or otherwise bound are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Second Amended and Restated Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

19.20.    Release.

Each Loan Party hereby absolutely and unconditionally releases and forever
discharges, the Agent and each Lender (including for the avoidance of doubt, the
Original Lender, whether in its capacity as Lender, Agent, ABL Agent or
otherwise), and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, Affiliates, Lender Affiliates, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which each Loan Party has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Agreement (including, without limitation,
related to the Loan Documents, the Asset Purchase Agreement, the transactions
contemplated hereunder, the Original Credit Agreement, the First Amended and
Restated Credit Agreement, the Loan Documents (as defined in the Original Credit
Agreement and the First Amended and Restated Credit Agreement) or any act or
omission of the Original Lender in any capacity under such Loan Documents),
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

[Signature pages to follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary GUARANTORS: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SUB, INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary NES, LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent By:  

/s/ James Buccola

Name:   James Buccola Title:   Head of Fixed Income

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

LENDERS: 1992 MSF INTERNATIONAL LTD., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director 1992 TACTICAL CREDIT MASTER
FUND, L.P. as a Lender By: Highbridge Capital Management, LLC, as Trading
Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

Whitebox Asymmetric Partners, LP, as a Lender

By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer Whitebox Credit
Partners, LP, as a Lender By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer Whitebox Multi-Strategy
Partners, LP, as a Lender By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

By: /s/ Jeff Hastings

Jeff Hastings

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

By: /s/ John Pecora

John Pecora

 

[Signature Page to Second Amended and Restated Credit and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

a.    Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ABL Agent” shall have the meaning specified therefor in the Intercreditor
Agreement.

“Account” means an account (as that term is defined in Article 9 of the Code).

“Account Debtor” means an account debtor (as that term is defined in the Code).

“Accounting Change” is defined in section b of this Schedule.

“Additional Documents” has the meaning specified therefor in Section 6.15(a).

“Additional Guarantor” has the meaning specified therefor in Section 18.6.

“Advances” means, collectively, the First Amended and Restated Effective Date
Advance, each Subsequent Advance, each Protective Advance and the Existing
Obligations.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of the Board of Directors or 20% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such Person) shall be deemed an Affiliate of such other Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person; provided, further, that no First
Amended and Restated Effective Date Lender shall be deemed to be an Affiliate of
any Loan Party hereunder.

“Agent” as defined in the preamble hereto.

“Agent-Related Parties” means the Agent’s Affiliates and the respective
directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of the Agent and the Agent’s Affiliates.

“Agent Fee Letter” means the letter, dated as of the First Amended and Restated
Effective Date hereof, between the Loan Parties and the Agent.

“Agent’s Liens” mean the Liens granted by Borrower and the other Loan Parties to
the Agent for the benefit of the Secured Parties under the Loan Documents.

“Aggregate Excess Funding Amount” has the meaning specified therefor in
Section 2.13(d)(iv).

“Agreement” means the Second Amended and Restated Credit and Security Agreement
to which this Schedule 1.1 is attached.

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------

“Alaska Tax Credits” means any tax credit, refund or refund claim relating to
Alaska Oil and Gas Production Tax Credits.

“Amended Intercompany Subordination Agreement” means that certain Amended and
Restated Intercompany Subordination Agreement with respect to the Intercompany
Subordinated Note and any other debt between or among any one or more of the
Loan Parties and any of their Subsidiaries, dated as June 29, 2016, executed and
delivered by each Loan Party, each of their Subsidiaries, the Existing Notes
Trustee, the Term Lenders, the Agent and, the New Senior Notes Trustee, the form
and substance of which is reasonably satisfactory to the Required Lenders.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 14.2 (with the consent of any party whose consent is required by
Section 14.2) in form and substance attached as Exhibit H hereto.

“Assumption and Assignment Agreement” means that certain Loan Assignment,
Assumption and Indemnity Agreement among the Original Lender and Cantor
Fitzgerald Securities, dated as of September 22, 2017, as amended, restated,
supplemented or modified from time to time.

“Authorized Person” means any one of the individuals identified on Annex A-2 as
such schedule is updated from time to time by written notice from Borrower to
the Agent.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or any of its/their Subsidiaries by a
Bank Product Provider: (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.

“Bank Product Provider” means a commercial bank that provides Bank Products to a
Loan Party or any of its/ their Subsidiaries.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

Schedule 1.1 - 2



--------------------------------------------------------------------------------

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means:

(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

(b)    with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(c)    with respect to a limited liability company, the direct or indirect
managing member or members or any controlling committee of managing members
thereof; and

(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.

“Books” means books and records (including Borrower’s or any other Loan Party’s
Records) indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles containing such information.

“Borrower” has the meaning specified therefor in the preamble.

“Borrower Materials” has the meaning specified therefor in Section 19.8(c).

“Borrowing” means a borrowing consisting of Advances made to or for the benefit
of Borrower by the Lenders pursuant to Section 2 including any Protective
Advance.

“Borrowing Certificate” means the Borrowing Certificate attached hereto as
Exhibit G.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in New York, New York or
pursuant to the rules and regulations of the Federal Reserve System.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capital Stock” means:

(a)    in the case of a corporation, capital stock;

 

Schedule 1.1 - 3



--------------------------------------------------------------------------------

(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;

(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

(d)    in the case of any other entity, any other interests or participations
that confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing entity; but excluding from all of
the foregoing any debt securities convertible into or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody‘s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-l from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Schedule 1.1 - 4



--------------------------------------------------------------------------------

“Change of Control” means that (a) the Parent shall fail to own one hundred
percent (100%) of the Capital Stock of SAExploration Sub, Inc. entitled to vote
in the election of members of the Board of Directors (or equivalent governing
body) of SAExploration Sub, Inc., (b) at any time, SAExploration Sub, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of the Borrower
entitled to vote in the election of members of the Board of Directors of the
Borrower, (c) at any time, the Borrower shall fail to own one hundred percent
(100%) of the Capital Stock of each of NES, LLC and SAExploration Seismic
Services (US), LLC entitled to vote in the election of members of the Board of
Directors of such Loan Parties, (d) Permitted Holders fail to own and control,
directly or indirectly, 30%, or more, of the Stock of the Parent having the
right to vote for the election of members of the Board of Directors, or (e) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d) of the
Exchange Act), other than Permitted Holders, becomes the Beneficial Owner,
directly or indirectly, of 50%, or more, of the Stock of the Parent having the
right to vote for the election of members of the Board of Directors.

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

“Claim” is defined in Section 13(c).

“Closing Date Assignments” means the assignment and assumption agreements, in
form of Exhibit H hereto, which are executed on or about the First Amended and
Restated Effective Date between Cantor Fitzgerald Securities, as Lender and the
assignees party thereto.

“Closing Date Acquisition Obligations” means the “Obligations” as defined in the
Closing Date Loan Agreement, as such agreement is in effect on the date hereof.

“Closing Date Loan Agreement” means Purchase Money Loan and Security Agreement
dated as of even date hereof by and between SAExploration Acquisitions (U.S.),
LLC, the administrative and collateral agent party thereto and the lenders party
thereto from time to time.

“Closing Date Loan Documents” means the “Loan Documents” as defined in the
Closing Date Loan Agreement, as in effect on the date hereof.

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Agent’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the purpose
of the provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.

“Collateral” means all of Borrower’s and each Loan Party’s now owned or
hereafter acquired:

(a)    Accounts;

(b)    Books;

(c)    Chattel Paper;

(d)    Deposit Accounts, including, without limitation, Permitted Foreign
Deposit Accounts;

 

Schedule 1.1 - 5



--------------------------------------------------------------------------------

(e)    Goods, including Equipment;

(f)    General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;

(g)    Inventory;

(h)    Investment Related Property;

(i)    Negotiable Collateral;

(j)    Supporting Obligations;

(k)    Commercial Tort Claims;

(l)    money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of the Agent or the
Lenders (or any of their agents or designees);

(m)    receivables due to Borrower or another Loan Party from Alaska Seismic
Ventures and any tax credit, tax certificate, tax refund or refund claim
assigned or issued to Borrower or such other Loan Party in connection therewith,
including any Alaska Tax Credits; and

(n)    all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any tax
credits, tax certificates, rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing
(collectively, the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to such Loan Party or
Lender from time to time with respect to any of the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Property (but shall include the
Proceeds and products of Excluded Property and each other item set forth in
clause (n) above with respect to Excluded Property, in each case, to the extent
that such Proceeds, products and other items do not themselves constitute
Excluded Property).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, vessel owner,
consignee, or other Person in possession of, having a lease, permit, or license
to access Real Property upon which any Collateral is located, having a Lien
upon, or having actual or potential rights or interests in the Books, Equipment,
Accounts or Inventory of any Loan Party or any of its Subsidiaries, in each
case, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, warehouseman,
processor, vessel owner, consignee or other Person and in form and substance
reasonably satisfactory to the Required Lenders.

 

Schedule 1.1 - 6



--------------------------------------------------------------------------------

“Collection Account” means the Deposit Account identified on Annex A-l.

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

“Commitment” means, with respect to each Lender, the sum of such Lender’s First
Amended and Restated Effective Date Advance Commitment and Subsequent Advance
Commitments.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to the Agent.

“Confidential Information” has the meaning specified therefor in
Section 19.8(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control Agreement” means, with respect to any deposit account, lockbox account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Agent and the Required Lenders, among the Agent, the financial institution or
other Person at which such account is maintained or with which such entitlement
or contract is carried and the Loan Party maintaining such account or owning
such entitlement or contract, effective to grant “control” (within the meaning
of Articles 8 and 9 under the Uniform Commercial Code, as applicable) over such
account to the Agent.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective control agreement.

“Convertible Notes” means the 6.00% Convertible Notes due 2022 to be issued by
Parent (prior to October 25, 2018) pursuant to the Convertible Notes Indenture
in the aggregate principal amount not to exceed $50,000,000.00.

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and any other instrument or agreement entered into, now or in
the future, by any Loan Party or any of its Subsidiaries or the trustee of the
Convertible Notes Indenture in connection with the Convertible Notes Indenture.

“Convertible Notes Indenture” means an indenture pursuant to which the
Convertible Notes are issued.

“Convertible Notes Noteholders” means the holders of the Convertible Notes.

“Convertible Notes Trustee” means the trustee and collateral agent under the
Convertible Notes Indenture.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties,

 

Schedule 1.1 - 7



--------------------------------------------------------------------------------

damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of Borrower’s and each other Loan Party’s rights
corresponding thereto throughout the world.

“Credit Facility” has the meaning set forth in the Recitals hereto.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning specified therefor in Section 2.6(b).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the operating Deposit Accounts of Borrower identified
on Annex D-l.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
property, other than sales or other dispositions expressly permitted under
clauses (a), (b), (c), (d), (f), (g) and (i) of the definition of “Permitted
Dispositions” and (b) the sale or transfer by the Parent or any Subsidiary of
the Parent of any Stock or Stock equivalent issued by any Subsidiary of the
Parent and held by such transferor Person (other than (i) a sale or transfer of
the Stock or Stock equivalents of a Subsidiary of the Parent to the Parent
permitted hereunder, (ii) a sale or transfer of the Stock or Stock equivalents
of a Foreign Subsidiary of the Parent to another Foreign Subsidiary permitted
hereunder, and (iii) a sale or transfer of the Stock or Stock equivalents owned
but not issued by an Excluded Subsidiary to another Excluded Subsidiary
permitted hereunder.

“Disqualified Person” means (a) a direct competitor of Borrower or its
Subsidiaries that has been specified in writing to the Agent and the Required
Lenders prior to the Second Amended and Restated Effective Date and (b) any
Person that is clearly identifiable, solely on the basis of such Person’s name,
as an Affiliate of any Person referred to in clause (a) above. It is understood
and agreed that Borrower shall be permitted to supplement, after the Second
Amended and Restated Effective Date and in writing, the list of Disqualified
Persons to add additional direct competitors of Borrower upon reasonable written
notice to the Agent and the Lenders. Such supplement shall become effective
immediately upon delivery to the Agent and the Lenders and shall not apply
retroactively to disqualify the transfer of an interest in any Advances that was
effective prior to the effective date of such supplement.

“Dollars” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of a Loan Party that is not a Foreign
Subsidiary.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

 

Schedule 1.1 - 8



--------------------------------------------------------------------------------

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the Second Amended and Restated Effective Date, but excluding debt
securities convertible or exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 9.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

Schedule 1.1 - 9



--------------------------------------------------------------------------------

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits or (ii) employee benefit
plans.

“Excluded Property” means:

(a)    all of any Loan Party’s right, title and interest in any leasehold or
other non-fee simple interest in any Real Property of such Loan Party (whether
leased or otherwise held on the date hereof or leased or otherwise acquired
after the date hereof);

(b)    any permit or lease or license or any contractual obligation entered into
by any Loan Party, (i) that prohibits or requires the consent of any Person
other than Borrower or any of its Affiliates as a condition to the creation by
any Loan Party of a Lien on any right, title or interest in such permit, lease,
license or contractual agreement or any Capital Stock or equivalent related
thereto or (ii) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (i) and (ii), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other Legal Requirement;

(c)    (i) all foreign intellectual property and (ii) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law;

(d)    fixed or capital assets owned by any Loan Party that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Borrower or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

(e)    motor vehicles subject to certificates of title (except (i) to the extent
perfection can be obtained by the filing of Uniform Commercial Code financing
statements and (ii) titled Equipment and Preempted Perfection Equipment, which
shall be subject to Section 6.12(k));

(f)    cash collateral pledged to a third-party to the extent permitted by this
Agreement, securing, in the case of letters of credit, an amount not to exceed
the face amount of cash collateralized letters of credit for the benefit of any
of the Loan Parties and, in the case of Hedging Obligations, not to exceed the
amount of such Hedging Obligations, in each case, to the extent such letters of
credit or Hedging Obligations are permitted hereunder, as applicable;

(g)    (i) the Equity Interests in the Kuukpik Joint Venture, (ii) any interest
in any Equity Interests that is not directly owned by any Loan Party and
(iii) any interest in any Equity Interests of any other joint venture,
partnership or other entity that was or is existing (A) on the date hereof or
(B) from and after the date hereof if such joint venture, partnership or other
entity is not a Subsidiary of a Loan Party, in each case if and for so long as
(x) the grant of a Lien with respect thereto is not permitted by the other
partner, joint venture or joint venture partner, as applicable, and (y) the
applicable Loan Party has used commercially reasonable efforts to obtain the
right to grant a hen in such joint venture, partnership or other entity;

(h)    Equity Interests in excess of 65% of all outstanding voting Equity
Interests of any Foreign Subsidiary (including for the avoidance of doubt any
controlled foreign corporation within the meaning of Section 957 of the IRC) or
any Foreign Subsidiary Holding Company and any of the Equity Interests of any
Subsidiary of such Foreign Subsidiary or Foreign Subsidiary Holding Company;

 

Schedule 1.1 - 10



--------------------------------------------------------------------------------

(i)    any Collateral that has been released in accordance with the Loan
Documents, this Agreement, or the Intercreditor Agreement (provided that, for
the avoidance of doubt, no such Collateral shall be released in accordance with
a sale or disposition from a Loan Party to a Loan Party);

(j)    all assets of each Excluded Subsidiary (but, for the avoidance of doubt,
not the Capital Stock issued by SAExploration Acquisitions (U.S.), LLC);

(k)    the Excluded Accounts;

(l)    any property or assets owned at any time or from time to time by any
Foreign Subsidiary (to the extent otherwise permitted under Section 6.12); and

(m)    any asset or property constituting Equity Interests in a Foreign
Subsidiary as to which the Required Lenders in their reasonable discretion and
as confirmed in writing to the Agent upon request will not seek to obtain or
perfect a security interest thereon if the costs of obtaining or perfecting such
security interest outweighs the benefit to the Secured Parties of the security
afforded thereby (based on the fair market value of such asset or property) (it
being understood that such determination in respect of assets described in this
clause (m) shall only apply with respect to actions required to create or
perfect a security interest in the Collateral under the laws of any non-U.S.
jurisdiction);

provided, that notwithstanding anything to the contrary contained in clauses
(a) through (m) above to the contrary, (a) Excluded Property shall not include
any Proceeds of property described in clauses (a) through (m) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation.
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Loan Party in, to and under such property shall immediately
attach thereto.

“Excluded Subsidiary” means SAExporation Acquisitions (U.S.), LLC, a Delaware
limited liability company, and each Subsidiary thereof; provided, that to
constitute an Excluded Subsidiary, such Excluded Subsidiary shall not own any
Capital Stock or Indebtedness of, or own or hold any Lien on any property of,
the Parent, the Borrower or any other Subsidiary of the Parent or Borrower
(other than an Excluded Subsidiary), (ii) the Excluded Subsidiary and its
Subsidiaries do not have and do not thereafter incur any Indebtedness pursuant
to which the lender thereof has recourse to any of the assets of the Parent, the
Borrower or any Subsidiaries of the Parent or Borrower (other than another
Excluded Subsidiary) and (iii) the Excluded Subsidiaries shall not incur or
otherwise be liable for any Indebtedness for borrowed money other than the
Closing Date Acquisition Obligations and the Indebtedness described in the
clause (d) of “Permitted Indebtedness” as defined in the Closing Date Loan
Agreement in effect on the date hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or Lender or required to be withheld or deducted from a payment to an
Agent or Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a

 

Schedule 1.1 - 11



--------------------------------------------------------------------------------

Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date of which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by Borrower under Section 14.3) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 16.1, amount with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office, (c) Taxes
attributable to such Lender’s failure to provide the documents and information
described in Section 16.l(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Notes Documents” means the Existing Notes Indenture and all other
documents and agreements executed in connection therewith, together with the
Intercreditor Agreement, and all other documents and agreements executed by
Existing Notes Trustee and Loan Parties.

“Existing Noteholders” means “Existing Noteholders,” Existing Notes Indenture
Secured Parties, and Wilmington Savings Fund Society, FSB, as trustee and
collateral agent for the “Existing Noteholders,” all as defined in the
Intercreditor Agreement.

“Existing Notes” means the 10.000% Senior Secured Notes due 2019 issued by
Parent under the Existing Notes Indenture.

“Existing Notes Indenture” means the Indenture dated as of July 2, 2014 for
10.000% Senior Secured Notes due 2019, by and among the Parent, the Guarantors,
and Wilmington Savings Fund Society, FSB as trustee and Existing Noteholder
Collateral Agent.

“Existing Notes Indenture Secured Parties” means the Secured Parties as defined
in the Existing Notes Indenture Security Agreement.

“Existing Notes Indenture Security Agreement” means the Security Agreement as
defined in the Existing Notes Indenture.

“Existing Notes Trustee” means Wilmington Savings Fund Society, FSB in its
capacity as noteholder collateral agent and trustee under the Existing Notes
Indenture.

“Existing Obligations” has the meaning specified therefor in Section 2.1(a).

“Expenses” means all (a) reasonable documented out-of-pocket costs and expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
or any of its Subsidiaries or any other guarantor under any of the Loan
Documents that are paid, advanced, or incurred by the Agent and the Lenders,
(b) reasonable documented out-of-pocket fees or charges (including reasonable
attorneys’ fees) paid or incurred by the Agent and Lenders in connection with
the negotiation, documentation, and execution of any of the Loan Documents and
the transactions contemplated thereby, including reasonable documented
out-of-pocket fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
judgment lien, litigation, bankruptcy and Code searches and including searches
with the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) reasonable documented out-of-pocket charges paid or
incurred by the Agent resulting from the dishonor of checks payable by or to any
Loan Party, (d) reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) paid or incurred by the Agent and Lenders
to correct any

 

Schedule 1.1 - 12



--------------------------------------------------------------------------------

default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (e) reasonable documented out-of-pocket fees and
expenses to initiate electronic reporting by Borrower to the Agent and Lenders,
(f) reasonable documented out-of-pocket examination fees and expenses (including
reasonable travel, meals, and lodging) of the Agent and Lenders related to any
inspections, audits, examinations, or appraisals to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable documented out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of third party claims or any other suit paid or incurred by the
Agent or Lenders in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents, (h) the Agent’s and
Lenders’ reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering (including reasonable travel, meals, and lodging), or
amending, amending and restating, modifying or supplementing the Loan Documents
(including, without limitation, in connection with the assignment of Advances
and other Obligations hereunder), (i) the Agent and Lenders’ reasonable
documented out-of-pocket costs and expenses (including reasonable documented
out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents or otherwise), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral and (j) any other reasonably documented
out-of-pocket fees or expenses payable to the Agent or any Lender in the amounts
and at times separately agreed upon between Borrower and the Agent or Lender, as
applicable.

“Facility Fee Letter” means the Fee Letter, dated as of the July 5, 2018, among
the Loan Parties and All Lenders.

“FATCA” means Section 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to such
published intergovernmental agreements.

“First Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals hereto.

“First Amended and Restated Effective Date” means September 22, 2017.

“First Amended and Restated Effective Date Advance” means the Advance made
pursuant to Section 2.1(b) of the First Amended and Restated Credit Agreement on
the First Amended and Restated Effective Date in an amount equal to
$2,351,375.55.

“First Amended and Restated Effective Date Advance Commitment” means, with
respect to each Lender, the obligation to make a First Amended and Restated
Effective Date Advance to Borrower pursuant to Section 2.1(b) of the First
Amended and Restated Credit Agreement.

“First Amended and Restated Effective Date Lenders” means severally and not
jointly, each of the Lenders party to the Closing Date Assignments as “assignee”
thereunder.

“Fixtures” means fixtures (as that term is defined in the Code).

 

Schedule 1.1 - 13



--------------------------------------------------------------------------------

“Foreign Jurisdiction” means a jurisdiction that is not a federal, state, or
local jurisdiction in the United States or any territories thereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Located Assets” means the assets or properties of Borrower or any Loan
Party that are located in a Foreign Jurisdiction on the Original Closing Date
and at all times thereafter, and that were reported as such in financial
statements provided to Lender on or before the Original Closing Date.

“Foreign Subsidiary” means a Subsidiary of a Loan Party that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.

“Foreign Subsidiary Holding Company” means any domestic Subsidiary of a Loan
Party that is engaged in no material business activities other than the holding
of Equity Interests and other investments in one or more Foreign Subsidiaries
(including for the avoidance of doubt any controlled foreign corporation within
the meaning of Section 957 of the IRC) or other Foreign Subsidiary Holding
Companies.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or filings in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than, to the extent excluded from the definition
of “General Intangibles” under the Code, Commercial Tort Claims, money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Related Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

“Geokinetics Acquisition” shall have the meaning set forth in the Recitals
hereto.

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guaranteed Obligations” has the meaning specified therefor in Section 18.2(a).

 

Schedule 1.1 - 14



--------------------------------------------------------------------------------

“Guarantors” means the Parent, SAExploration Sub, Inc., NES, LLC, SAExploration
Seismic Services (US), LLC and any Additional Guarantors, and each of them is a
“Guarantor” provided, however, that none of the Excluded Subsidiaries shall be
required to be or become a Guarantor.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in Section 18 of this Agreement.

“Guaranty Supplement” has the meaning specified therefor in Section 18.6.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B) (A) of the Bankruptcy Code.

“Hedging Obligations” means any and all obligations or liabilities, whether
direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, incurred in the past or now existing or hereafter arising, however arising
of any Loan Party or any of its/their Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with a Bank Product
Provider or another counterparty.

“Impacted Lender” means any Lender that has a Person that directly or indirectly
controls such Lender and such Person (a) becomes subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(b) has appointed a custodian, conservator, receiver or similar official for
such Person or any substantial part of such Person’s assets, or (c) makes a
general assignment for the benefit of creditors, is liquidated, or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt. For
purposes of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock equivalents)
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guarantying or intended to guaranty (whether directly

 

Schedule 1.1 - 15



--------------------------------------------------------------------------------

or indirectly guarantied, endorsed, co-made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (g) above. For purposes of this definition, the amount of
any Indebtedness outstanding as of any date will be: (i) the accreted value of
Indebtedness, in the cause of any Indebtedness issued with original issue
discount; (ii) with respect to contingent obligations, the maximum liability
upon the occurrences of the contingency giving rise to the obligation;
(iii) with respect to Hedging Obligations, the net amount payable, if any, by
the specified Persons if such Hedging Obligations terminated at that time due to
default by such Person; (iv) in respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the lesser of: (1) the
fair market value of such assets at the date of determination; or (2) the amount
of such Indebtedness of the other Person; (v) the maximum amount Borrower and
Loan Parties would become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, any Preferred Stock; (vi) the amount of
the liability in respect thereof determined in accordance with GAAP, in the case
of Indebtedness issued at a price that is less than the principal amount
thereof; and (vii) the principal amount of the Indebtedness, in the case of any
other Indebtedness. Indebtedness shall be calculated without giving effect to
the effects of Statement of Financial Accounting Standards No. 133 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under the Loan Documents, the Term
Documents, the Convertible Notes Documents or the New Senior Note Documents as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

“Indemnified Person” has the meaning specified therefor in Section 11.3.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made or due under any Loan Document and (ii) to
the extent not otherwise described in (i), Other Taxes.

“Information Certificate” means the Amended and Restated Information Certificate
completed and dated as of the Second Amended and Restated Effective Date and
executed by the Loan Parties in the form attached hereto as Exhibit E.

“Initial Lender” means Cantor Fitzgerald Securities.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case,

 

Schedule 1.1 - 16



--------------------------------------------------------------------------------

including (A) any software license agreements (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public on non-discriminatory terms which have been licensed to the Specified
Party pursuant to end-user licenses), (B) the license agreements listed on
Schedule 5.26(b) to the Information Certificate, and (C) the right to use any of
the licenses or other similar rights described in this definition in connection
with the enforcement of the Secured Parties’ rights under the Loan Documents.

“Intercompany Canadian Note” means the Secured Promissory Note dated December 5,
2012, issued by SAExploration (Canada) Ltd. to the Borrower in the original
principal amount of U.S. $50,000,000, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Intercompany Indebtedness” means all Indebtedness between or among any one or
more of Borrower, the Loan Parties, and any of their Subsidiaries, including,
but not limited to, the Indebtedness evidenced by the Intercompany Notes.

“Intercompany Notes” means the Intercompany Canadian Note, the Intercompany
Subordinated Note and any other intercompany notes now owned or hereafter
acquired by any of the Loan Parties and all certificates, instruments or
agreements evidencing the Intercompany Notes and such other intercompany notes,
and all assignments, amendments, amendments and restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Intercompany Subordinated Note” means the Amended and Restated Global
Intercompany Subordinated Note dated as of the Original Closing Date, issued by
the Loan Parties and each of their direct Subsidiaries, evidencing the
intercompany Indebtedness among them from time to time and at any time
outstanding, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of June 29, 2016 by and among the Agent, as ABL Agent, the
Term Agent (as defined in the Intercreditor Agreement), the Existing Noteholder
Agent and the Additional Noteholder Agent (as defined in the Intercreditor
Agreement) party thereto, and acknowledged, consented to by the Loan Parties, as
amended, restated and/or otherwise modified to the extent permitted by the
Required Lenders (or such other percentage of Lenders required under
Section 15.1 hereof).

“Interest Rate” means an interest rate equal to (i) ten and one quarter percent
(10.25%) per annum for the period from the Funding Date in regards to each
applicable Advance through and including March 22, 2018, (ii) ten and three
quarter percent (10.75%) per annum for the period from March 23, 2018 through
and including September 22, 2018, and eleven and three quarter percent (11.75%)
per annum, thereafter, provided that upon the occurrence of a Chapter 11 Trigger
Event (as defined in the RSA), the Obligations shall automatically bear interest
at a per annum rate equal to two percent (2%) above the per annum rate otherwise
applicable hereunder.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guaranties,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $500,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

Schedule 1.1 - 17



--------------------------------------------------------------------------------

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) all other Equity Interests (whether or
not classified as investment property under the Code) (including Equity
Interests in any Excluded Subsidiary held by a Loan Party).

“IRC” means the Internal Revenue Code of 1986, as amended.

“Kuukpik Joint Venture” means Kuukpik/SAExploration, LLC, an Alaska limited
liability company and a joint venture between SAExploration, Inc. and Kuukpik
Corporation.

“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Lender Affiliate” shall mean (a) any other Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and is administered, advised
or managed by (i) any Lender or Affiliate thereof, or (ii) an entity or
Affiliate of an entity that administers, advises or manages any Lender or
Affiliate thereof, and (b) any fund or investment vehicle that is managed by the
same entity that manages a Person (other than a natural person) identified as a
Lender on the signature pages to this Agreement as of the date hereof.

“Lender Party” means each of the Agent, each Lender, and each participant.

“Lender Representatives” has the meaning specified therefor in Section 19.8(a).

“Lender-Related Parties” means for any Lender and the Agent, such Lender or
Agent, together with its or their Affiliates, Lender Affiliates, officers,
directors, employees, attorneys, and agents.

“Lenders” has the meaning specified therefor in the preamble to this Agreement
and their respective permitted successors and assigns.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and the Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Documents” means this Agreement, any Guaranty, any Borrowing Certificate,
the Intercreditor Agreement, the Preferred Ship Mortgage, Control Agreements,
the Amended Intercompany Subordination Agreement, the Agent Fee Letter, the
Facility Fee Letter, any intellectual property security agreements, any other
collateral or security documents executed in connection herewith, and any Notes
executed by Borrower in connection with this Agreement and payable to the
Lenders, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and the Lenders or the
Agent in connection with this Agreement.

 

Schedule 1.1 - 18



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Guarantor and each of them
is a “Loan Party”.

“Loan Parties’ Alaska Operations” means all assets of the Loan Parties’ located
in Alaska on the Second Amended and Restated Effective Date, and all operations
of the Loan Parties performed in Alaska, as represented in the Loan Parties’
financial statements provided to the Lenders prior to the Second Amended and
Restated Effective Date.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Loan Party or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party or of the Agent’s ability to enforce the Obligations or realize upon the
Collateral, (c) a material impairment of the enforceability or priority of the
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Loan Party or its Subsidiaries, or (d) any claim
against any Loan Party or its Subsidiaries or written threat of material
litigation which if determined adversely to any Loan Party or any of its
Subsidiaries, would result in the occurrence of an event described in clauses
(a), (b) or (c) above.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), and, (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” means January 2, 2020.

“Maximum Amount” means $30,000,000.00.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower (other than any Lender or
Permitted Holder), (ii) sale, use or other transaction Taxes paid or payable as
a result thereof, (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Permitted Indebtedness secured
by a Lien on the asset which is the subject of such Disposition (other than
Indebtedness under the Existing Notes Documents, the New Senior Notes Documents,
Convertible Notes Documents, the Term Documents any other Indebtedness
subordinated to the Obligations contractually or otherwise), (iv) income Taxes
or gains (whether imposed on a Loan Party or, if such Loan Party is treated as a
pass-through or disregarded entity for federal and state income Tax purposes or
is a member of any consolidated, affiliated or unitary group, distributions
pursuant

 

Schedule 1.1 - 19



--------------------------------------------------------------------------------

to the paragraph (a) of the definition of Permitted Distributions), and (v) the
amount of cash reserves or escrows established in connection with purchase price
adjustments and retained liabilities; provided, however, when such cash or
escrow is released to a Loan Party or one of its Subsidiaries, the amount so
released shall be deemed to be Net Proceeds hereunder at such time, (b) in the
event of an Event of Loss, (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments and (c) in the case of the issuance of the Convertible
Notes, the proceeds from such issuance net of any fees, costs and expenses
incurred by the issuer of the Convertible Notes in connection with the
documentation thereof.

“New Senior Notes” means the 10.000% Senior Notes due 2019 issued by Parent
under the New Senior Notes Indenture.

“New Senior Notes Indenture” means the First Supplemental Indenture dated as of
June 29, 2016 for 10.000% Senior Notes due 2019 by and among the Parent, the
Guarantors, and Wilmington Savings Fund Society, FSB, as trustee and as
noteholder collateral agent.

“New Senior Notes Documents” means the New Senior Notes Indenture and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries or the trustee of the New Senior Notes Indenture in
connection with the New Senior Notes Indenture.

“New Senior Notes Trustee” means the trustee and collateral agent under the New
Senior Notes Indenture.

“New Senior Noteholders” means “Senior Noteholders” as defined in the New Senior
Notes Indenture, “Additional Indenture Secured Parties” as defined in the
Intercreditor Agreement and the trustee and the collateral agent for the New
Senior Noteholders.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), unless and until such Lender has cured such
failure in accordance with Section 2.13(d)(v), (b) given written notice (and the
Agent has not received a revocation in writing), to Borrower, the Agent or any
Lender or has otherwise publicly announced (and the Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or two or more other syndicated credit facilities agented by the
Agent, (c) failed to fund, and not cured, loans, participations, advances, or
reimbursement obligations under two or more other syndicated credit facilities
agented by the Agent, unless subject to a good faith dispute, or (d) any Lender
that has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), the Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Note” means a promissory note of Borrower payable to a Lender, evidencing the
Indebtedness of Borrower to such Lender resulting from Advances made to Borrower
by such Lender or its predecessor(s) hereunder.

 

Schedule 1.1 - 20



--------------------------------------------------------------------------------

“Obligations” means all loans (including the Subsequent Advances and all other
Advances (including any Protective Advances and all Overadvance Amounts)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
premiums, liabilities, obligations (including indemnification obligations), fees
(including the fees referenced in Section 2.12 hereof), Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties (and, in regard to the Guarantors, the
Guaranteed Obligations and all other obligations owed by the Guarantors under
the Guaranty), and all covenants and duties of any other kind and description
owing by any Loan Party pursuant to or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, sole, joint, several or joint and several, incurred in the past or now
existing or hereafter arising, however arising, and including all interest not
paid when due, and all other expenses or other amounts that Borrower or any
other Loan Party is required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate from an Authorized Person of
Borrower, stating that: (i) the representations and warranties of Borrower and
each other Loan Party set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties expressly relate
solely to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
earlier date); and (ii) no Default or Event of Default has occurred and is
continuing on and as of the date hereof, and neither will result from the
Advance made on the date hereof or as a result of this Agreement becoming
effective.

“Original Closing Date” means June 29, 2016.

“Original Lender” shall have the meaning set forth in the Recitals hereto.

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.3).

“Overadvance Amount” has the meaning specified in Section 2.5(b).

“Parent” means SAExploration Holdings, Inc., the ultimate parent of Borrower.

 

Schedule 1.1 - 21



--------------------------------------------------------------------------------

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisional, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

“PEP” means politically exposed party under OFAC.

“Permitted Affiliate Transactions” means the following:

(a)    any employment agreement, employee benefit plan, equity incentive plan,
employee stock ownership plan, officer or director indemnification agreement,
compensation agreement or arrangement, customary benefit programs or
arrangements for employees, officers or directors (including vacation plans,
health and life insurance plans, deferred compensation plans and retirement or
savings plans) or any similar agreement or arrangement authorized by the
applicable Board of Directors and entered into by any Loan Party in the ordinary
course of business and payments pursuant thereto;

(b)    payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of directors or officers of
Loan Parties;

(c)    loans or advances to employees for employment-related expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any one
time outstanding;

(d)    so long as no Event of Default has occurred and is continuing, and to the
extent not otherwise prohibited by this Agreement, transactions between or among
Loan Parties and/or their Subsidiaries, other than the transfer of assets from a
Loan Party to a non-Loan Party, unless otherwise expressly permitted hereunder;

(e)    Permitted Indebtedness described in clauses (a), (i), (j) and (t) of the
definition thereof;

(f)    Permitted Transactions;

(g)    Permitted Investments;

(h)    to the extent otherwise permitted, any transactions between Borrower or
any Subsidiary of Borrower and any Person, a director of which is also a
director of Borrower or a Subsidiary; provided, that such director abstains from
voting as a director of Borrower or the Subsidiary, as applicable, in connection
with the approval of the transaction;

(i)    Permitted Dispositions;

(j)    Preferred Stock Conversion Transaction; and

(k)    issuance of the Convertible Notes pursuant to the Convertible Notes
Indenture.

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of the Agent or the Required Lenders, as applicable (from the
perspective of a secured lender). For the purposes of this Agreement, acting on
advice of counsel shall be deemed to be exercising good faith judgment.

 

Schedule 1.1 - 22



--------------------------------------------------------------------------------

“Permitted Dispositions” means:

(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business;

(b)    sales of Inventory to buyers in the ordinary course of business;

(c)    the granting of Permitted Liens;

(d)    the making of a Permitted Distribution or other disposition that is
expressly permitted pursuant to Section 7.17 of this Agreement;

(e)    the making of a Permitted Investment;

(f)    sales, leases, conveyances or other dispositions of assets between or
among the Loan Parties so long as the Agent is notified of such disposition;

(g)    the abandonment or relinquishment of assets, the waiver of contract
rights or the settlement, release or surrender or contract, tort or other
claims, in each case, in the ordinary course of business and in the exercise of
reasonable business judgment;

(h)    dispositions pursuant to condemnation or similar involuntary dispositions
initiated by a Governmental Authority for consideration;

(i)    dispositions in respect of Permitted Transactions;

(j)    dispositions of assets for fair value of up to $1,500,000 in aggregate
per fiscal year; and

(k)    the sale or other dispositions of Alaska Tax Credits in an arm’s length
transaction for fair value as determined by the applicable Loan Party in its
reasonable business judgment.

“Permitted Distributions” means, to the extent permitted by law, the following
distributions or dividends:

(a)    distributions by a Loan Party or its Subsidiaries to any direct or
indirect parent entity of any consolidated, affiliated or unitary group of which
such Loan Party is a member in an amount sufficient to pay taxes imposed on such
parent under applicable law to the extent attributable to the income or
operations of such Loan Party or Subsidiary or their respective Subsidiaries;
provided, that such parent entity is a Loan Party or a Subsidiary of a Loan
Party;

(b)    [Intentionally Omitted];

(c)    so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of any Loan Party that is contractually
subordinated to the Obligations with the net cash proceeds from or in exchange
for a substantially concurrent incurrence of Refinancing Indebtedness;

(d)    so long as no Default or Event of Default shall have occurred and be
continuing, the payment of (i) any payments permitted pursuant to Section 7.7,
(ii) fees and expenses described in subsection (b) of

 

Schedule 1.1 - 23



--------------------------------------------------------------------------------

the definition of “Permitted Affiliate Transactions”, (iii) the payment of any
dividend (or, in the case of any partnership, limited liability company, or
other Person, any similar distribution) by a Loan Party or a Subsidiary of any
Loan Party to any other Loan Party and (iv) other payments in an amount not to
exceed $50,000 per year;

(e)    so long as no Default or Event of Default shall have occurred and be
continuing, the payments required to be made in accordance with the terms of the
Management Incentive Plan (as defined under the Restructuring Support
Agreement);

(f)    so long as no Default or Event of Default shall have occurred and be
continuing, the repurchase of Equity Interests deemed to occur upon the exercise
of stock options or other equity awards to the extent such Equity Interests
represent a portion of the exercise price of those stock options or other equity
awards and any repurchase or other acquisition of Equity Interests made in lieu
of or to satisfy withholding or similar Taxes in connection with any exercise or
exchange of stock options, warrants, equity incentives, other equity awards or
other rights to acquire Equity Interests;

(g)    [Intentionally Omitted]; and

(h)    so long as no Default or Event of Default shall have occurred and be
continuing, payments of cash, dividends, distributions, advances or other
Restricted Payments by any Loan Party or any Subsidiary of a Loan Party to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of warrants, stock options, awards under equity incentive plans or
similar securities or (ii) the conversion or exchange of Capital Stock of any
such Person or the conversion or exchange of Indebtedness of any such Person
that is convertible into or exchangeable for Capital Stock of such Person.

“Permitted Foreign Deposit Accounts” means any deposit account disclosed to the
Agent and held by any Loan Party, that is (a) maintained with a foreign
depository bank, (b) subject to the laws of a Foreign Jurisdiction, and
(c) solely used for the deposit of receipts from operations performed in Foreign
Jurisdictions and for the payment of operational expenses and payroll incurred
in the ordinary course in Foreign Jurisdictions.

“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
Restructuring Support Agreement) and (ii) any Related Party thereof.

“Permitted Indebtedness” means:

(a)    Indebtedness evidenced by this Agreement or the other Loan Documents;

(b)    Indebtedness set forth on Schedule 5.19 to the Information Certificate
and any Refinancing Indebtedness in respect of such Indebtedness;

(c)    [Reserved];

(d)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

(e)    endorsement of instruments or other payment items for deposit;

(f)    the incurrence by any Loan Party or its/their Subsidiaries of Hedging
Obligations that are not prohibited under this Agreement and incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s and its/their Subsidiaries’ operations
and not for speculative purposes;

 

Schedule 1.1 - 24



--------------------------------------------------------------------------------

(g)    Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;

(h)    Indebtedness constituting Permitted Investments;

(i)    the incurrence by Borrower or any other Loan Party of Intercompany
Indebtedness between or among Loan Parties and/or any of their Subsidiaries;
provided, however, that:

(i)    such parties thereto are parties to the Amended Intercompany
Subordination Agreement;

(ii)    if any Loan Party is the obligor on such Indebtedness and the payee is
not another Loan Party, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Obligations then due;

(iii)    any (aa) subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than a Loan Party
or Subsidiary of any Loan Party, or (bb) sale or other transfer of any such
Indebtedness to a Person that is not a Loan Party or Subsidiary of a Loan Party
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by such Loan Party that was not permitted by this clause (i); and

(iv)    such Intercompany Indebtedness is permitted under the Term Credit
Agreement;

(j)    the issuance by any Loan Party to any other Loan Party or a Subsidiary of
a Loan Party of Permitted Preferred Stock; provided, however, that any:

(i)    subsequent issuance or transfer of Equity Interests that results in any
such Preferred Stock being held by a Person other than a Loan Party or
Subsidiary of a Loan Party,

(ii)    sale or other transfer of any such Preferred Stock to a Person that is
not either a Loan Party or Subsidiary of a Loan Party, or

(iii)    issuance prohibited by the Term Documents, in each case, will be
deemed, to constitute an issuance of such Preferred Stock that was not permitted
by this clause (j);

(k)    the Guaranty by any Loan Party of Indebtedness of a Loan Party or
Subsidiary of a Loan Party that was permitted to be incurred by such Loan Party
pursuant to Section 7.1 or another provision of this definition; provided, that
if the Indebtedness being guarantied is subordinated to or pari passu with the
Obligations, then the Guaranty shall be subordinated or pari passu, as
applicable, to other Indebtedness of the Guarantor to the same extent as the
Indebtedness guarantied;

(l)    the incurrence by any Loan Party in the ordinary course of business of
Indebtedness in favor of insurers, bond companies, and other direct
counterparties in respect of workers’ compensation claims, insurance contracts,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and other similar guaranties of obligations not constituting Indebtedness;

(m)    the incurrence by a Loan Party or its Subsidiary of Indebtedness arising
from the honoring by a bank or other financial institution other than the
Lenders of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is less than $100,000 and is
covered within five Business Days following receipt by Loan Party or such
Subsidiary of notice or such event;

 

Schedule 1.1 - 25



--------------------------------------------------------------------------------

(n)    letters of credit or bank guaranties issued in the ordinary course of
business and consistent with past practice, not supporting Indebtedness, and
having an aggregate face amount (for all of such outstanding letters of credit
and bank guaranties) not to exceed $1,500,000 outstanding at any time;

(o)    the accrual of interest or dividends on Permitted Preferred Stock, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of Preferred Stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Preferred Stock in the
form of additional shares of the same class of Preferred Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Prohibited
Preferred Stock;

(p)    any Indebtedness equal to amounts advanced to a Loan Party in connection
with the monetization of Alaska Tax Credits, in an amount not to exceed the
amount of such Alaska Tax Credit(s), and secured exclusively by a Permitted Tax
Credit Lien; provided, that all amounts received in connection with the
monetization of Alaska Tax Credits shall be used for the repayment of (i) the
Obligations to the extent required by Sections 2.5(c), 2.5(e) and 2.5(g) hereof
or (ii) the obligations under the Term Credit Agreement to the extent required
by Sections 2.5(c), 2.5(e) and 2.5(g) thereof (but solely to the extent the
Lenders have declined to receive such payments under the immediately preceding
clause (i));

(q)    Indebtedness evidenced by the Term Documents, to the extent permitted by
the Intercreditor Agreement;

(r)    the incurrence by Borrower and the Guarantors of Indebtedness represented
by the New Senior Notes (and the related note guarantees) issued under the New
Senior Notes Indenture subject to the terms of the Intercreditor Agreement;

(s)    Indebtedness incurred in respect of Permitted Transactions; and

(t)    Indebtedness evidenced by the Convertible Notes, provided that (i) such
Convertible Notes and the Convertible Note Indenture are each in form and
substance reasonably acceptable to the Required Lenders, (ii) the Net Proceeds
from the issuance of the Convertible Notes are applied in accordance with
Section 2.5(f) hereof and (iii) the Intercreditor Agreement has been amended or
amended and restated in a manner satisfactory to the Agent and Required Lenders
to subordinate the Liens securing the Indebtedness evidenced by the Convertible
Notes to the Liens securing the Obligations.

“Permitted Investments” means:

(a)    Investments in Cash Equivalents;

(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)    advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d)    Investments owned by any Loan Party or any of its Subsidiaries on the
Second Amended and Restated Effective Date and set forth on Annex P-1:

(e)    Investments resulting from entering into agreements relative to
Indebtedness that is permitted under clause (f) or (g) of the definition of
Permitted Indebtedness;

 

Schedule 1.1 - 26



--------------------------------------------------------------------------------

(f)    any Investment in Borrower or a Loan Party; provided, that no Event of
Default has occurred and is continuing;

(g)    any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any Loan Party, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes;

(h)    funds expended on goods, deposits, and related items in the ordinary
course of business in connection with services to be provided by a Loan Party to
its customer, and for which such customer is required to reimburse such Loan
Party;

(i)    Investments in an Excluded Subsidiary solely to the extent constituting
(i) (x) an assignment of the Asset Purchase Agreement or (y) the assets
acquired, or the right to acquire the assets, pursuant to the Geokinetics
Acquisition, (ii) cash in an amount equal to the Closing Date Acquisition
Obligations outstanding when the Convertible Notes are issued and a portion of
the Net Proceeds from such issuance are used to repay such Closing Date
Acquisition Obligations, (iii) cash in an amount equal to costs and expenses
necessary to form the Excluded Subsidiary as of the Second Amended and Restated
Effective Date, (iv) the provision of operating and management services in the
ordinary course of business and (v) cash in an amount equal to interest or fees
becoming due under the Closing Date Loan Documents; and

(j)    any Investment by any Foreign Subsidiary in any other Foreign Subsidiary
or any Person, if as a result the Person becomes a Foreign Subsidiary or the
Person is merged or consolidated with or into a transfer or conveyance of all or
substantially all of its assets to, or is liquidated into, any Foreign
Subsidiary.

For the avoidance of doubt, Permitted Investments shall not include any
Investments by Parent, Borrower or any of their respective Subsidiaries (other
than an Excluded Subsidiary) in an Excluded Subsidiary other than as set forth
in clause (i) of this definition.

“Permitted Liens” means:

(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations;

(b)    Liens for unpaid taxes that either (i) are not yet delinquent, or
(ii) are the subject of Permitted Protests;

(c)    judgment Liens and notices of lis pendens arising solely as a result of
the existence of lawsuits, judgments, orders, or awards that do not constitute
an Event of Default under Section 9.3, provides that adequate reserves have been
made therefor;

(d)    Liens set forth on Annex P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Annex P-2 shall only secure the
Indebtedness that it secures on the Second Amended and Restated Effective Date
and any Refinancing Indebtedness in respect thereof;

(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements entered into in the ordinary course of
business;

 

Schedule 1.1 - 27



--------------------------------------------------------------------------------

(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof;

(g)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(h)    Liens securing (x) the Indebtedness described in clause (t) of the
definition of Permitted Indebtedness set forth in this Schedule 1.1 and (y) the
New Senior Notes and obligations under the New Senior Notes Documents, in each
case, subject to the terms of the Intercreditor Agreement;

(i)    Liens in favor of any Loan Party on the assets of (i) any non-Loan Party,
or (ii) a Loan Party if subject to a subordination and standstill agreement
acceptable to the Lenders;

(j)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests;

(k)    Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance;

(l)    Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business;

(m)    Liens securing Indebtedness under the Term Documents, subject to the
terms of the Intercreditor Agreement;

(n)    Liens on cash collateral for Hedging Obligations not to exceed the amount
of such Hedging Obligations, to the extent such Hedging Obligations are
permitted hereunder;

(o)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property or improvements or accessions that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(p)    any extension, renewal or replacement, in whole or in part of any Lien
described above in this definition of “Permitted Liens” (other than Liens
described in clause (a) of this definition of “Permitted Liens”); provided, that
any such extension, renewal or replacement does not extend to any additional
property or assets (plus improvements, accessions, proceeds, replacements or
dividends or distributions in respect thereof);

(q)    Liens securing Indebtedness under clause (n) of the definition of
Permitted Indebtedness;

(r)    Liens on any property in favor of a Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;

 

Schedule 1.1 - 28



--------------------------------------------------------------------------------

(s)    Liens encumbering deposits delivered to a Person to secure obligations
arising from statutory, regulatory, contractual or warranty requirements
incurred in the ordinary course of business;

(t)    Liens on the assets of (i) any Foreign Subsidiary securing Indebtedness
of any Foreign Subsidiary to the extent permitted hereunder or (ii) any Excluded
Subsidiary securing Indebtedness of any Excluded Subsidiary; and

(u)    any Permitted Tax Credit Lien.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), Taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment; provided, that
(a) a reserve with respect to such obligation is established on Books and
Records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, (c) the Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority (except as resulting from operation of law) of any of the
Agent’s Liens, and (d) with respect to Liens of any Loan Party’s subcontractors
and suppliers, the Lien does not constitute a default under the Material
Contract between such Loan Party and its customer relating thereto.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Original Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$1,000,000.

“Permitted Tax Credit Lien” means a Lien on the rights of any Loan Party in or
to any Alaska Tax Credit to secure the Indebtedness described in subsection
(p) of the definition of Permitted Indebtedness.

“Permitted Transactions” means transactions contemplated by the Restructuring
Support Agreement.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 19.8(c).

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the Code), in each case owned by any
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Stock and Stock
equivalents listed on Schedule 5.1 to the Information Certificate. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

Schedule 1.1 - 29



--------------------------------------------------------------------------------

“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness or other obligations owed to such
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 6.12(l), issued by the obligors named therein. Pledged
Debt Instruments excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Loan Party as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Loan Party in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5.1 to the Information Certificate, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by this Agreement.

“Postpetition Interest” has the meaning specified therefor in Section 18.7(b).

“Preempted Perfection Equipment” has the meaning specified therefor in
Section 6.12(k).

“Preferred Ship Mortgage” means that certain Preferred Ship Mortgage executed by
SAExploration Seismic Services (US), LLC in favor of Agent, as successor in
interest to Original Lender, dated as of the Original Closing Date, as amended
pursuant to (i) that certain First Amendment to Preferred Ship Mortgage dated as
of September 22, 2017, (ii) that certain Second Amendment to Preferred Ship
Mortgage dated as of July 5, 2018, and (iii) that certain Third Amendment to
Preferred Ship Mortgage dated as of the Second Amended and Restated Effective
Date (the “Third Amendment to Preferred Ship Mortgage”).

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Preferred Stock Conversion Transaction” shall mean the conversion of the
Parent’s 8.0% Cumulative Perpetual Series A Preferred Stock to Parent’s common
stock, the issuance of the Parent’s common stock in respect thereof and the
reduction in the number of Parent’s shares effected through a reverse stock
split.

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

 

Schedule 1.1 - 30



--------------------------------------------------------------------------------

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cashflow statements, all prepared on a basis consistent with
such Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

“PTO” means the United States Patent and Trademark Office.

“Public Lender” has the meaning specified therefor in Section 19.8(c).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Purchased Obligations” means the outstanding balance of the Obligations which
Cantor Fitzgerald Securities, as the Initial Lender, acquired from the Original
Lender pursuant to the Assumption and Assignment Agreement (and that was
subsequently assigned to the other First Amended and Restated Effective Date
Lenders pursuant to the Closing Date Assignments), which consist of outstanding
loans in the original principal amount of $2,593,446.34 plus accrued, but unpaid
interest not yet due and payable by the Borrower in the amount of $6,688.57 plus
other amounts due and owing under the Original Credit Agreement in the amount of
$48,489.54.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party or any of its Subsidiaries and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Agent and/or Lenders,

(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Agent and Lenders as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and

 

Schedule 1.1 - 31



--------------------------------------------------------------------------------

(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

“Related Party” means:

(a)    any controlling stockholder, 80% or more (based on voting power) owned
Subsidiary, or immediate family member (in the case of an individual) of a
Person described in clause (a) of the definition of Permitted Holder; or

(b)    any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or post-
remedial operation and maintenance activities, or (e) conduct any other actions
with respect to Hazardous Materials required by Environmental Laws.

“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the sum of the aggregate principal amount of the Advances and Commitments
outstanding at such time.

“Restatement Date Amount” means Five Million Dollars ($5,000,000.00).

“Restricted Payments” has the meaning specified therefor in Section 7.17(iv).

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 13, 2016, by and among Borrower and the Supporting Holders (as
defined therein), as in effect on such date.

“RSA” means that certain Restructuring Support Agreement dated as of
December 19, 2017, among the Borrower, the Guarantors and the other Persons
party thereto, pursuant to which the Borrower has agreed to enter into certain
transactions, including the exchange of certain Indebtedness of the Parent for
Equity Interests issued by the Parent, as in effect on the date hereof.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Sale Order” means the “Sale Order” as defined in the Closing Date Loan
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

Schedule 1.1 - 32



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Amended and Restated Effective Date” means the date on which the
conditions precedent set forth in Sections 4.1 have been satisfied or waived in
accordance with the terms hereof.

“Secured Parties” means, collectively, the Agent and the Lenders.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Interest” has the meaning specified therefor in Section 3.1.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3al 1-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subordinated Obligations” has the meaning specified therefor in Section 18.7.

“Subsequent Advance” means any Advances made pursuant to Section 2.1(c) in the
maximum aggregate amount, together with all other Subsequent Advances made, not
to exceed the Subsequent Advance Amount, subject to the applicable conditions
precedent set forth in Section 4 having been satisfied to the satisfaction of
the Required Lenders. In regards to each Lender, the Subsequent Advance shall
mean such Lender’s portion of any Subsequent Advance requested by Borrower.

“Subsequent Advance Amount” means an aggregate amount equal to $25,000,000.

“Subsequent Advance Commitment” means, with respect to the Lenders, the
agreement of the Lenders to issue Subsequent Advance Commitments to Borrower
pursuant to Section 2.1(c) in the aggregate

 

Schedule 1.1 - 33



--------------------------------------------------------------------------------

amount approved by the Lenders pursuant to Subsequent Advance Commitment
Request(s), minus the aggregate amount of committed Subsequent Advances funded
by the Lenders pursuant to a Borrowing Certificate and the provisions hereof. In
regards to each Lender, the Subsequent Advance Commitment shall mean such
Lender’s portion of the Subsequent Advance Commitment issued by all of the
Lenders.

“Subsequent Advance Commitment Request” has the meaning specified in
Section 2.1(c).

“Subsequent Advance Date” means the date on which any Subsequent Advance is
funded by the Lenders to Borrower.

“Subsequent Advance Request” has the meaning specified in Section 2.1(c).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents. General Intangibles, instruments or
Investment Related Property.

“Taxes” means all present and future taxes, levies, imposts, duties, fees,
assessments, deductions, withholding (including backup withholding) or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar additions with respect
thereto.

“Term Agent” means Delaware Trust Company, as collateral agent and
administrative agent for Term Lenders under the Term Documents, including such
Person’s successors and assigns.

“Term Credit Agreement” means that certain Term Loan and Security Agreement
dated June 29, 2016, as amended by that certain Amendment No. 1 to Term Loan and
Security Agreement dated as of October 24, 2016, that certain Amendment No. 2 to
Term Loan and Security Agreement dated as of September 8, 2017, and that certain
Amendment No. 3 to Term Loan and Security Agreement, dated as of February 28,
2018, as further amended, restated, modified or supplemented from time to time,
between Parent, as borrower, the other Loan Parties as guarantors, Term Lenders,
and Term Agent.

“Term Documents” means the Term Credit Agreement and any other loan or security
documents executed in connection therewith, each as amended, restated, modified
or supplemented from time to time in accordance with the Intercreditor.

“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement, and Term Agent, as agent.

“Term Loan Obligations” means all principal, interest, and other obligations
owing under the Term Documents.

“Termination Date” has the meaning specified therefor in Section 2.9(a).

“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5.26(b) to the
Information Certificate, (ii) all

 

Schedule 1.1 - 34



--------------------------------------------------------------------------------

renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Loan Party’s business symbolized by the foregoing or connected
therewith, and (vi) all of Borrower’s and each other Loan Party’s rights
corresponding thereto throughout the world.

“United States” means the United States of America.

“URL” means “uniform resource locator,” an internet web address.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 770 l(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified therefor in
Section 16.1(f)(ii).

“Voidable Transfer” has the meaning specified therefor in Section 19.7.

b.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies the Lenders that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change” occurring after the Original Closing Date, or in the
application thereof (or if the Lenders notify Borrower that the Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then the Lenders and Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrower after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Whenever used herein, the term “financial statements” shall
include the footnotes and schedules thereto. Whenever the term “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrower and its respective Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.

c.    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein. The meaning of any term defined herein by reference to the Code will not
be limited by reason of any limitation set forth on the scope of the Code,
whether under Section 9-109 of the Code, by reason of federal preemption or
otherwise.

d.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be, Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions,

 

Schedule 1.1 - 35



--------------------------------------------------------------------------------

joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, restatements, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Except as expressly provided otherwise herein, any reference herein or
in any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds of all of the Obligations (including the payment of any Expenses
that have accrued irrespective of whether demand has been made therefor) other
than unasserted contingent indemnification Obligations.

Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
References herein to any statute or any provision thereof include such statute
or provision (and all rules, regulations and interpretations thereunder) as
amended, revised, re-enacted, and /or consolidated from time to time and any
successor statute thereto.

e.    Schedules, Exhibits and Annexes. All of the schedules, exhibits and
annexes attached to this Agreement shall be deemed incorporated herein by
reference.

 

Schedule 1.1 - 36



--------------------------------------------------------------------------------

Schedule 2.1

Advances

 

Lenders

   Aggregate Principal
Amount of Outstanding
Advances as of the Second
Amended and  Restated
Effective Date      Percentage of Aggregate
Principal Amount of
Outstanding Advances as of
the Second Amended  and
Restated Effective Date  

Whitebox Multi-Strategy Partners, L.P.

   $ 15,796,013.53        52.65 % 

Whitebox Credit Partners, LP

   $ 3,253,744.18        10.85 % 

Whitebox Asymmetric Partners, L.P.

   $ 3,500,242.29        11.67 % 

Jeff Hastings

   $ 750,000.00        6.25 % 

John Pecora

   $ 1,875,000.00        2.50 % 

1992 MSF International Ltd.

   $ 2,545,000.00        8.48 % 

1992 Tactical Credit Master Fund, L.P.

   $ 2,280,000.00        7.60 %    

 

 

    

 

 

 

TOTAL:

   $ 30,000,000.00        100.00 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.12

Fees

Borrower shall pay to the Lenders the following fees (all of such fees shall be
fully earned and irrevocable when paid and shall not be refundable for any
reason whatsoever):

Facility Fee:

On the First Amended and Restated Effective Date, a facility fee (the “Facility
Fee”) equal to $150,000.00 shall be earned in its entirety and paid in cash to
the Agent (and shall be nonrefundable upon payment), which Facility Fee shall be
distributed by the Agent on the First Amended and Restated Effective Date to the
First Amended and Restated Effective Date Lenders pro rata in proportion to the
Commitments then in effect.

Exit Fee/Prepayment Fee:

On the earlier to occur of (i) the Maturity Date and (ii) the date that the
outstanding principal balance of the Obligations (or any portion thereof) is
repaid or prepaid, whether due to (x) an optional prepayment or repayment or
otherwise, (y) a prepayment or repayment following acceleration of the
obligations following the occurrence of an Event of Default, or the Termination
Date, or (z) a mandatory prepayment (including without limitation under
Section 2.5(f) hereof), an exit fee (the “Exit Fee”) equal to $250,000 (or a
portion thereof equal to the percentage that the portion of the Obligations
being repaid or prepaid bears to the Restatement Date Amount) shall be paid in
cash to the Agent, on behalf of the Lenders then party to this Agreement;
provided, that, (x) for the avoidance of doubt, in no event shall the aggregate
amount of the Exit Fees paid hereunder exceed $250,000 and (y) the Exit Fee
shall only be payable on the Existing Obligations and First Amended and Restated
Effective Date Advance and so, solely for purposes of the application of the
Exit Fee, the first $5,000,000 of principal payments made hereunder (whether as
a payment, optional or mandatory prepayment, repayment or otherwise, from
whatever source of payment, and whether resulting from acceleration or
otherwise), shall be deemed to be made on account of the Existing Obligations
and First Amended and Restated Effective Date Advance. All Exit Fees paid to the
Agent shall be promptly distributed to the Lenders on a pro rata basis based on
the amount of the Existing Obligations and the First Amended and Restated
Effective Date Advance funded by such Lender.

Agent Fee:

The Borrower shall pay to the Agent, the Agent’s fee as set forth in the Agent
Fee Letter.

 

Schedule 2.12



--------------------------------------------------------------------------------

Schedule 6.1

Financial Statements, Reports, Certificates

Deliver to the Agent, each of the financial statements, reports, Projections or
other items set forth below at the following times in form satisfactory to the
Required Lenders (to the extent that the Required Lenders request receipt of
such financial statements, reports, Projections and/or other items):

 

as soon as available, but in any event within 30 days after the end of each
month   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity with respect to
Parent and its Subsidiaries (including the Borrower) during such period and
compared to the prior period and plan, prepared in accordance with GAAP, subject
to year-end audit adjustments and the absence of footnotes, together with a
corresponding discussion and analysis of results from management; and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 120 days after the end of each
fiscal year   

(a) consolidated and consolidating financial statements of Parent and its
Subsidiaries (including the Borrower) for such fiscal year, audited by
independent certified public accountants reasonably acceptable to the Required
Lenders, prepared in accordance with GAAP, and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity and, if prepared, such accountants’ letter to management); and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 30 days before the start of
Borrower’s fiscal years    (a) copies of the Parent’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to the
Required Lenders (to the extent that the Required Lenders request receipt of
such Projections), in their Permitted Discretion, for the forthcoming fiscal
year, on a monthly basis, certified by the chief financial officer of the Parent
as being such officer’s good faith estimate of the financial performance of
Parent and its respective Subsidiaries during the period covered thereby. if and
when filed by Borrower or Parent   

(a) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;

 

(b) any other filings made by the Borrower, the Parent or any of their
Subsidiaries with the SEC; and

 

(c) any other information that is provided by the Borrower, the Parent or any of
their Subsidiaries to their shareholders generally.

 

Schedule 6.1 - 1



--------------------------------------------------------------------------------

Schedule 6.2

Additional Reports

Provide the Agent with each of the documents and information set forth below at
the following times:

 

When delivered to Term Lenders    copies of any documentation, report, notice,
compliance certificate, or other material information, delivered to the Term
Lenders pursuant to the terms of the Term Documents. When delivered to
Convertible Notes Noteholders    copies of any documentation, report, notice,
compliance certificate, or other material information, delivered to Convertible
Notes Noteholders pursuant to the terms of the Convertible Notes Documents (to
the extent then in effect). When delivered to the New Senior Noteholders   
copies of any documentation, report, notice, compliance certificate, or other
material information, delivered to New Senior Noteholders pursuant to the terms
of the New Senior Notes Documents. Promptly upon such request:    reports and
information as to the Collateral and as to any Loan Party and its Subsidiaries
as the Required Lenders may reasonably request.

 

Schedule 6.2



--------------------------------------------------------------------------------

Schedule 6.6

Insurance

 

Policy Description

   Insurer    Limit      Policy No.

Property Office - CAN

   Lloyd’s    $ 675K      CA211189

Non-Aircraft - NA

   Allianz    $ 10M      AIM1264675

Auto

   Chubb    $ 1M      CAC305258

Crime

   Chubb    $ 1M      8226-1134

K&R

   Chubb    $ 5M      8226-1132

D&O

   Chubb    $ 5M      8226-2149

XS D&O

   AIG    $ 5M      01-248-46-38

Property Office USA

   Allianz    $ 755K      SML93075430


(PR7602212)

(PR7602212)

Property office Foreign

   AIG    $ 878K      WS11011145

Prop - CEF & Cargo (Sub-sea)

   Lloyd’s    $ 73M      ESR1710920

CGL - USA Casualty

   AIG    $ 1M      5466082

CGL - Foreign (Others)

   AIG       5466082

CGL - CAN Casualty

   AIG    $ 1M      5466082

Umbrella

   AIG    $ 24M      5466083

H&M / P&I -Mark Steven’s

   Allianz    $ 1M      CAM00306170


(OCH7222151)

XS P&I (Mark Stevens) and Charters

   Lloyd’s    $ 9M      ESR1710921


(ESR148906)

Charter’s - Nigeria incl no cost

   Allianz    $ 1M      CAM00306170


(OCM7222152)

XS Charter’s - see above

   RSA    $ 9M     

USA Auto

   Zurich    $ 1M      BAP549889

USA Auto / taxes

         BAP549889

USA WC

   Zuirch       WC5489890

USA WC / taxes

         WC5489890

FCGL

   AIG    $ 5M      WS20000213

FAUTO

   AIG       WS20000214

FVWC

   AIG       WS20000215

 

Schedule 6.6



--------------------------------------------------------------------------------

Schedule 6.12(l)

Pledged Debt Instruments

 

1. Intercompany Canadian Note.

 

2. Intercompany Subordinated Note.

 

Schedule 6.12(l)



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] COMPLIANCE CERTIFICATE

[Borrower’s letterhead]

To: Cantor Fitzgerald Securities, as Agent

Re: Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of July 25, 2018, by and
among SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors
party thereto from time to time, the lenders party thereto from time to time,
and Cantor Fitzgerald Securities, in its capacity as administrative agent and as
collateral agent (the “Agent”). Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.

Pursuant to Section 6.1 of the Credit Agreement, the undersigned chief financial
officer of Borrower, on behalf of Borrower and the other Loan Parties, hereby
certifies (solely in his or her capacity as an officer of Borrower and not in an
individual capacity) that:

1.    Attached is the financial information of Parent and its Subsidiaries which
is required to be furnished to the Agent pursuant to Schedule 6.1 of the Credit
Agreement for the period ended             ,         (the “Reporting Date”).
Such financial information has been prepared in accordance with GAAP, and fairly
presents in all material respects the financial condition of Parent and its
Subsidiaries.

2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant
to Schedule 6.1 of the Credit Agreement.

3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default.

4.    The representations and warranties of each Loan Party and its Subsidiaries
(other than Excluded Subsidiaries, unless expressly provided therein) set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date).

5.    As of the Reporting Date, the Loan Parties and their respective
Subsidiaries (other than Excluded Subsidiaries, unless expressly provided
therein) are in compliance with the applicable covenants contained in Section 6
and Section 7 of the Credit Agreement.

6.    Attached is the information required to be provided pursuant to
Section 6.13 of the Credit Agreement relating to Material Contracts.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             , 20    .

 

SAEXPLORATION, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

 

1. This Agreement shall become effective subject to the prior fulfilment, to the
satisfaction of, or waiver by, the Required Lenders, of each of the following
conditions precedent:

(a)    the Agent and the Lenders shall have received each of the following
documents, in form and substance satisfactory to the Agent and the Required
Lenders, duly executed, and each such document shall be in full force and
effect:

(i)    this Agreement and the other Loan Documents; and

(ii)    the Officer’s Certificate.

(b)    the Agent and the Lenders shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors, or equivalent, authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(c)    the Lenders shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Second Amended and
Restated Effective Date, certified as true, correct and complete by the
Secretary of such Loan Party;

(d)    the Lenders shall have received a certificate of status with respect to
each Loan Party, dated within ten (10) days of the Second Amended and Restated
Effective Date, or such earlier date as the Lenders permit in their sole
discretion, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of each Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

(e)    the Agent and the Lenders shall have received legal opinions in form and
substance satisfactory to the Required Lenders;

(f)    the Agent and the Lenders shall have received, at least one (1) day prior
to the Second Amended and Restated Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that is requested in writing by the Agent and the
Lenders at least five (5) days prior to the Second Amended and Restated
Effective Date;

(g)    Borrower shall have paid all Expenses incurred in connection with the
transactions evidenced by this Agreement;

(h)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Required
Lenders;

(i)    Borrower shall have obtained the necessary consents, amendments and
waivers under the Term Documents and under the New Senior Notes Documents to
permit the amendment and restatement of the First Amended and Restated Credit
Agreement in accordance with the provisions hereof (and the amendment or
amendment and restatement of any other Loan Documents in connection herewith)
and the incurrence of Indebtedness under this Agreement;

 

Exhibit B - 1



--------------------------------------------------------------------------------

(j)    Agent shall have received copies of the policies of insurance and
certificates of insurance, together with the endorsements thereto, as are
required by Section 6.6, each in form and substance reasonably satisfactory to
the Required Lenders;

(k)    the Agent and the Lenders shall have received copies of the Closing Date
Loan Agreement, in final form; and

(l)    the Sale Order shall have been entered by the Bankruptcy Court and Agent
and Lenders shall have received a copy of same, and such order shall be in full
force and effect and shall not have been reversed, stayed, modified or amended
absent prior written consent of Agent and the Lenders.

 

2. The obligation of the Lenders to make any Subsequent Advance is subject to
the fulfilment, to the satisfaction of, or waiver by, the Agent and the Required
Lenders, of each of the following conditions precedent on or before the date of
such extension:

(a)    each of the then existing Lenders shall have consented to the issuance of
the Subsequent Advance Commitment based upon which such Subsequent Advance is
requested; and

(b)    all of the conditions set forth in Sections 4.3 and 4.4 shall have been
fulfilled, to the satisfaction of, or waiver by, the Required Lenders

For purposes of determining compliance with the conditions specified in
Section 1 of this Exhibit B, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to Second Amended and Restated Effective Date
specifying its objection thereto. For purposes of determining compliance with
the conditions specified in Section 2 of this Exhibit B, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from such Lender prior to the date on which such
Subsequent Advance is required to be made specifying its objection thereto and
such Lender shall not have made available to the Agent such Lender’s ratable
portion of such Subsequent Advance.

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

REPRESENTATIONS AND WARRANTIES

5.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each Subsidiary of each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized Capital Stock of each Loan Party, by
class, and, as of the Second Amended and Restated Effective Date, a description
of the number of shares of each such class that are issued and outstanding.
Other than as described on Schedule 5.1(b) to the Information Certificate, as of
the Second Amended and Restated Effective Date, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s Capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Loan Party is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Capital Stock or any security convertible into or exchangeable for
any of its Capital Stock.

(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 5.1(c) to the Information Certificate or as
contemplated under the Restructuring Support Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Capital
stock or any Loan Party or of any of its Subsidiaries, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party nor any of its Subsidiaries is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of such
Loan Party’s Subsidiaries’ Capital Stock or any security convertible into or
exchangeable for any such Capital Stock.

5.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents (and the Asset Purchase Agreement) to which it is a
party have been duly authorized by all necessary action on the part of such Loan
Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents (and the Asset Purchase Agreement) to which it is a
party do not and will not (i) violate any material provision of federal, state,
or local law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries except to the extent
that any such conflict,

 

Exhibit D - 1



--------------------------------------------------------------------------------

breach or default has been waived or could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any Loan Party’s interest holders or any approval or consent of any
Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.

5.3 Governmental and Other Consents. No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (a) for the grant of a
Lien by such Loan Party in and to the Collateral pursuant to this Agreement or
the other Loan Documents or for the execution, delivery, or performance of this
Agreement by such Loan Party, or (b) for the exercise by the Agent or Lenders of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Loan Party
that is necessary to the conduct of such Loan Party’s business requires any
consent of any other Person in order for such Loan Party to grant the security
interest granted hereunder in such Loan Party’s right, title or interest in or
to such Intellectual Property License.

5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries (other than any Excluded Subsidiary) has (a) good, sufficient and
legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 6.1, except for assets
disposed of since the date of such financial statements to the extent permitted
hereby. All of such assets are free and clear of Liens except for Permitted
Liens.

5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The exact legal name of and jurisdiction of organization of each Loan Party
is set forth on Schedule 5.6(a) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 5.6(b) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) The tax identification number and organizational identification number, if
any, of each Loan Party are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

Exhibit D - 2



--------------------------------------------------------------------------------

(d) As of the Second Amended and Restated Effective Date, no Loan Party holds
any Commercial Tort Claims that exceed $250,000 in amount, except as set forth
on Schedule 5.6(d) to the Information Certificate.

5.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of Second Amended and Restated Effective Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against any Loan Party or any of its Subsidiaries (other than any Excluded
Subsidiary), including (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Second Amended and Restated Effective
Date, with respect to such actions, suits, or proceedings, and (iv) whether any
liability of any Loan Party or any Subsidiary (other than any Excluded
Subsidiary) in connection with such actions, suits, or proceedings is covered by
insurance.

5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
the Agent and the Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the consolidated financial condition of the Loan Parties
and their Subsidiaries as of the date thereof and results of operations for the
period then ended. Since the date of the most recent financial statement,
delivered to the Agent and the Lenders hereunder, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change.

5.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

(c) All Loan Parties have and will receive a direct or indirect benefit from the
transactions contemplated by this Agreement and the other Loan Documents.

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries (other than
any Excluded Subsidiary), nor any of their ERISA Affiliates maintains,
contributes to, or has an obligation to contribute to, or, within the past six
(6) years, has maintained, contributed to or had an obligation to contribute to
any Benefit Plan.

 

Exhibit D - 3



--------------------------------------------------------------------------------

5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no properties or
assets of any Loan Party or any of its Subsidiaries have ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.13 Intellectual Property. Each Loan Party and each of its Subsidiaries (other
than any Excluded Subsidiary) own, or hold licenses in all Intellectual Property
and Intellectual Property Licenses that are necessary or useful to the conduct
of its business as currently conducted free and clear of all Liens except for
Permitted Liens.

5.14 Leases. Each Loan Party and each of its Subsidiaries (other than any
Excluded Subsidiary) enjoy peaceful and undisturbed possession under all leases
material to their business and to which it is a party or under which it is
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party or the
applicable Subsidiary exists under any of them.

5.15 Lockbox Accounts, Deposit Accounts and Securities Accounts. Set forth
on Schedule 5.15 to the Information Certificate is a listing of all of the
lockbox accounts, Deposit Accounts and Securities Accounts of each Loan Party
and each of its Subsidiaries, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) in writing to the Agent and
the Lenders will be, true and accurate, in all material respects, on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections most recently
delivered to the Agent and the Lenders represent, and as of the date on which
any other Projections are delivered to the Agent and the Lenders, such
additional Projections represent, the Parent’s good faith estimate, on the date
such Projections are delivered, of the future performance of a Loan Party or any
of its Subsidiaries for the periods covered thereby based upon assumptions
believed by the Parent to be reasonable at the time of the delivery thereof to
the Agent and the Lenders.

 

Exhibit D - 4



--------------------------------------------------------------------------------

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and each of its Subsidiaries (other than any Excluded Subsidiary) as
of the Second Amended and Restated Effective Date and the most recent date on
which Borrower provided its Compliance Certificate pursuant
to Section 6.1; provided, however, that Borrower may amend Schedule 5.17 to the
Information Certificate to add additional Material Contracts so long as such
amendment occurs by written notice to the Agent on the date that such Borrower
provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or the applicable
Subsidiary and, to such Borrower’s knowledge, after due inquiry, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 7.8), and (c) is not in default due to the action or inaction of the
applicable Loan Party or the applicable Subsidiary. Neither the Convertible
Notes Documents (to the extent then in effect), the New Senior Notes Documents
nor the Term Documents have been amended or modified to the extent that such
amendment or modification is prohibited under this Agreement or the
Intercreditor Agreement, or are in default due to the action or inaction of the
applicable Loan Party or the applicable Subsidiary. All representations and
warranties contained in the Convertible Notes Documents (to the extent then in
effect), the New Senior Notes Documents and the Term Documents are true and
correct as of the date they were made.

5.18 Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries (other than any Excluded Subsidiary) is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
its Subsidiaries or any of their Affiliates, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries (other than any Excluded Subsidiary) outstanding immediately prior
to the Second Amended and Restated Effective Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Second Amended
and Restated Effective Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Second Amended and
Restated Effective Date.

5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all
material Tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed, and are
substantially correct and complete. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
Loan Party and each of its Subsidiaries has timely paid all material Taxes shown
on such Tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with

 

Exhibit D - 5



--------------------------------------------------------------------------------

GAAP for all material Taxes not yet due and payable. No Borrower knows of any
proposed Tax assessment against a Loan Party or any of its Subsidiaries that is
not being actively contested by such Loan Party or such Subsidiary diligently,
in good faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries (other than any
Excluded Subsidiary) is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Advances made to
Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve.

5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries (other
than any Excluded Subsidiary) is subject to regulation under the Federal Power
Act or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. No
Loan Party nor any of its Subsidiaries (other than any Excluded Subsidiary) is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.24 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against any Loan Party or
any of its Subsidiaries (other than any Excluded Subsidiary) before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary) which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (b) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) that could reasonably be
expected to result in a material liability, or (c) to the knowledge of Borrower,
after due inquiry, no union representation question existing with respect to the
employees of any Loan Party or any of its Subsidiaries (other than any Excluded
Subsidiary) and no union organizing activity taking place with respect to any of
the employees of any Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary). No Loan Party or any of its Subsidiaries (other than any
Excluded Subsidiary) has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of each
Loan Party and each of its Subsidiaries (other than any Excluded Subsidiary)
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. All material payments due from any Loan Party or any of its
Subsidiaries (other than any Excluded Subsidiary) on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the Books of such Loan Party, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

 

Exhibit D - 6



--------------------------------------------------------------------------------

5.25 Parent as a Holding Company. The Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents, the New Senior Note Documents and the Convertible Notes Documents (to
the extent then in effect)), own any material assets (other than the Stock of
SAExploration Sub, Inc. and its Subsidiaries) or engage in any operations or
business (other than the ownership of SAExploration Sub, Inc. and its
Subsidiaries).

5.26 Collateral.

(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Second Amended and
Restated Effective Date.

(b) Intellectual Property.

(i) As of the Second Amended and Restated Effective Date, Schedule 5.26(b) to
the Information Certificate provides a complete and correct list of: (A) all
registered Copyrights owned by any Loan Party, all applications for registration
of Copyrights owned by any Loan Party, and all other Copyrights owned by any
Loan Party and material to the conduct of the business of any Loan Party;
(B) all Intellectual Property Licenses entered into by any Loan Party that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party; (C) all Patents owned by any
Loan Party and all applications for Patents owned by any Loan Party; and (D) all
registered Trademarks owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party;

(ii) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;

(iii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed, misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Intellectual Property rights owned
by such Loan Party, in each case, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change;

(iv) to each Loan Party’s knowledge after reasonable inquiry, (x) no holding,
injunction, decision or judgment has been rendered by a Governmental Authority
against Borrower or any other Loan Party and neither Borrower nor any other Loan
Party has entered into any stipulation, settlement or other agreement that would
limit, cancel or question the validity of Borrower’s or any other Loan Party’s
rights in any Intellectual Property, (y) no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Borrower or any other Loan Party of any Intellectual Property owned by such
party or the validity or effectiveness of any Intellectual Property, and (z) the
use of Intellectual Property by Borrower and each other Loan Party does not
infringe on the rights of any Person, in each case, in any respect that could
reasonably be expected to result in a Material Adverse Change;

(v) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;

 

Exhibit D - 7



--------------------------------------------------------------------------------

(vi) any Intellectual Property contained in, or necessary for the operation of
Equipment is embedded in such Equipment and constitutes a part of such Goods
pursuant to the Code;

(vii) each Loan Party has taken all reasonable steps to protect their
Intellectual Property, including to maintain the confidentiality of and
otherwise protect and enforce its rights in all trade secrets owned by such Loan
Party that are necessary in the business of such Loan Party;

(c) Schedule 5.26(c) to the Information Certificate sets forth all motor
vehicles (including titled Equipment and Preempted Perfection Equipment) and
vessels owned by each Loan Party as of the Second Amended and Restated Effective
Date by model, model year and vehicle or vessel identification number.

(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. Upon the making of such filings, the Agent shall have a perfected
first priority security interest in the Collateral of each Loan Party, to the
extent such security interest can be perfected by the filing of a financing
statement, subject to Permitted Liens which are purchase money Liens and the
Intercreditor Agreement. All action necessary or desirable to protect and
perfect the Security Interest in and to on each Loan Party’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Loan Party. All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral or that has been reasonably
requested by the Agent or the Required Lenders has been duly taken.

5.29    Locations of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14) and as reported to Agent pursuant to the terms of this
Agreement.

5.30    Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality, and quantity of its
Equipment and Inventory and of the Equipment and Inventory of its Subsidiaries
and the book value thereof.

5.31    Controlled Accounts. Except for Permitted Foreign Deposit Accounts (but
subject to Section 6.12(c)(v) hereof), each Loan Party has obtained a Control
Agreement from each bank maintaining a Deposit Account or lockbox account (other
than an Excluded Account) for such Loan Party.

 

Exhibit D - 8



--------------------------------------------------------------------------------

EXHIBIT E

INFORMATION CERTIFICATE

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT dated as of             , 20     (the “Supplement”), to the
Second Amended and Restated Credit and Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of July 25, 2018, by and among SAExploration Inc., a Delaware
corporation (“Borrower”), the guarantors party thereto from time to time
(collectively, the “Guarantors”), the lenders party thereto from time to time,
and Cantor Fitzgerald Securities, in its capacity as administrative agent and as
collateral agent (the “Agent”).

RECITALS

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B. The Borrower and the Guarantors have entered into the Credit Agreement in
order to induce the Lenders to make Advances to the Borrower. Section 18.6 of
the Credit Agreement provides that additional wholly-owned Domestic Subsidiaries
(other than (x) an Excluded Subsidiary and (y) a Foreign Subsidiary Holding
Company) of the Borrower shall become Guarantors under the Credit Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Domestic Subsidiaries (the “Additional Guarantors”) are executing
this Supplement in accordance with the requirements of the Credit Agreement, or
as directed by the Borrower in its sole discretion, to become a Guarantor under
the Credit Agreement in order to induce the Lenders to make additional Advances
(though this recital shall not constitute a commitment by the Lenders to make an
Advance or provide other financial accommodations to Borrower) and as
consideration for Advances previously made.

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Agent and the Additional Guarantors, intending to be
legally bound, agree to the above Recitals, and further agree as follows:

Section 1.    In accordance with Section 18.6 of the Credit Agreement, each
Additional Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor and each Additional Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
respects as of such earlier date. In furtherance of the foregoing, each
Additional Guarantor does hereby irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the due and punctual payment and performance of the
Guaranteed Obligations, in each case, whether such Guaranteed Obligations are
now existing or hereafter incurred under, arising out of or in connection with
any Loan Document, and whether at maturity, by acceleration or otherwise. Each
reference to a “Guarantor” and “Loan Party” in the Credit Agreement shall be
deemed to include each Additional Guarantor as if originally named therein as a
Guarantor or Loan Party, as applicable. The applicable provisions of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.

Section 2.    Each Additional Guarantor represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such

 

Exhibit F



--------------------------------------------------------------------------------

enforceability may be limited by under any provision of the Bankruptcy Code or
under any other state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, receiverships, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief and by general principles
of equity.

Section 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of each
Additional Guarantor and the Agent has executed a counterpart hereof. Delivery
by telecopier or by electronic .pdf copy of an executed counterpart of a
signature page to this Supplement shall be effective as delivery of an original
executed counterpart of this Supplement.

Section 4.    [Reserved].

Section 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The terms of Section 13 of the Credit
Agreement with respect to submission of jurisdiction, venue, consent to services
of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

Section 6.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7.    All communications and notices hereunder shall be given as
provided in Section 12 of the Credit Agreement.

Section 8.    Each Additional Guarantor agrees to reimburse or to cause
reimbursement to the Agent and the Lender for Expenses in connection with this
Supplement as provided in Section 19.9 of the Credit Agreement, and acknowledges
that the rights, privileges and immunities of the Agent set forth in the Credit
Agreement shall apply as though fully set forth herein.

[The remainder of this page is intentionally left blank]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Guarantor and the Agent have duly executed
this Guaranty Supplement as of the day and year first above written.

 

ADDITIONAL GUARANTOR(S): [                                         ] By:  

                                          

Name:   Title:   [                                         ] By:  

                                          

Name:   Title:  

CANTOR FITZGERALD SECURITIES,

as Agent

By:  

                                          

Name:   Title:  

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] BORROWING CERTIFICATE

[Date]

To: Cantor Fitzgerald Securities,

as Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of July 25, 2017, by and
among SAExploration Inc., a Delaware corporation (“Borrower”), the guarantors
party thereto from time to time, the lenders party thereto from time to time,
and Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized terms
used in this Borrowing Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.

 

  1. The requested Funding Date is [            ], 20     (for the avoidance of
doubt, such Funding Date shall be a Business Day).

 

  2. (select one)

 

☐

☐  A Borrowing constituting a Subsequent Advance

 

  3. The principal amount of the Borrowing to which this notice applies is
$[        ]1.

 

  4. The account to be credited with the proceeds of the Borrowing is the
Designated Account, located at [                    ].2

 

  5. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, the conditions set forth in Sections 4.3
and 4.4 of the Credit Agreement have been satisfied and that such conditions
shall be satisfied as of the requested Funding Date.

 

  6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that

 

1.  As of the Second Amended and Restated Effective Date, the maximum aggregate
amount of Subsequent Advances that may be made shall not exceed an aggregate
amount equal to $0.00.

2.  Insert wire instructions for Designated Account.

 

Exhibit G



--------------------------------------------------------------------------------

such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall continue to be true and correct
in all material respects as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

 

SAEXPLORATION, INC., By:  

                                          

Name:   Title:  

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement identified below, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:    [Assignor Name] 2. Assignee:    [Assignee Name] [and is an
Affiliate/Approved Fund of [LENDER NAME]] 3. Borrower:    SAExploration, Inc.
(the “Borrower”) 4. Agent:    Cantor Fitzgerald Securities, as Agent (the
“Agent”)

5. Credit Agreement:

   Second Amended and Restated Credit and Security Agreement dated as of
July 25, 2018 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors party
thereto from time to time, the Lenders party thereto from time to time and the
Agent

 

Exhibit H



--------------------------------------------------------------------------------

5. Assigned Interest:

 

Aggregate

Amount of

Advances for all

Lenders*

   Amount of
Advances Assigned*    Percentage of
Advances Assigned3

$                     

   $                                .             %

Aggregate

Amount of

Subsequent Advance Commitments that
may be requested from all

Lenders*

   Amount of
Subsequent Advance
Commitment [Assigned][that Assignee
will have the right to issue pursuant to
this Assignment]*    Percentage of
Subsequent Advance
Commitment [Assigned][that may be
issued by Assignee]4

$                     

   $                                .             %

 

7. Date of Assignment: [            ], 20[    ]

 

8. Effective Date: [             ], 20[     ]5

[The remainder of this page has been intentionally left blank]

 

3  Set forth as a percentage of the aggregate principal amount of the Advances
of all Lenders.

* Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.

4  Set forth as a percentage of the aggregate principal amount of the Subsequent
Advance Commitments of all Lenders.

* Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.

5  To be inserted by the Agent and which shall be the effective date of
recordation of transfer in the Register therefor.

 

Exhibit H



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                          

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

                                          

Name:   Title:  

Consented to and Accepted:

 

CANTOR FITZGERALD SECURITIES,

as Agent6

By:  

                                          

Name:   Title:   Consented to:

SAEXPLORATION, INC.,

as Borrower7

By:  

                                          

Name:   Title:  

 

6  To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

7  To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

 

Exhibit H



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower or the other Loan Parties, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower or the other Loan Parties, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a permitted assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
it is not a Disqualified Person, Non-Funding Lender or an Impacted Lender (This
clause (iii) is only applicable if no Event of Default is continuing under
Sections 9.1, 9.4 and 9.5), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents and
other instruments or documents furnished pursuant thereto as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 of the Credit Agreement,
if any, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (vii) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is a completed
administrative questionnaire, (viii) subject to Section 14.2(d) of the Credit
Agreement, the Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, unless waived by the Agent in its sole discretion, and
(ix) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 16.1 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

POST-CLOSING ITEMS

Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date as may be approved by the Agent (at the direction of the Required
Lenders in their sole discretion), each of which shall be completed or provided
in form and substance reasonably satisfactory to the Agent and the Required
Lenders:

 

Exhibit I